Execution Version

Exhibit 10.1

$42,500,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 29, 2016

among

ARC GROUP WORLDWIDE, INC.,
as the Parent

and
 
Advanced Forming Technology Inc.,
ARC WIRELESS, INC.,
FLOMET LLC,
GENERAL FLANGE & FORGE LLC,
TEKNA SEAL LLC,
3D MATERIAL TECHNOLOGIES, LLC,

Quadrant Metals Technologies, LLC,

ARC METAL STAMPING, LLC,

ADVANCE TOOLING CONCEPTS, LLC,

THIXOFORMING LLC, and

ARC WIRELESS, LLC

as the Borrowers,

CITIZENS BANK, N.A.,
as Administrative Agent and Collateral Agent,

 

and

THE OTHER LENDERS PARTY HERETO

 

 

 



NAI-1501982350v11 

--------------------------------------------------------------------------------

 

Table of Contents

 

Page

 

 

 

 

Article I.      Definitions and Accounting Terms


2 

 

Section 1.01.

Defined Terms


2 

 

Section 1.02.

Other Interpretive Provisions


47 

 

Section 1.03.

Accounting Terms


48 

 

Section 1.04.

Rounding


48 

 

Section 1.05.

References to Agreements, Laws, Etc


48 

 

Section 1.06.

Times of Day


48 

Article II.      The Commitments and Borrowings


48 

 

Section 2.01.

The Loans


48 

 

Section 2.02.

Borrowings, Conversions and Continuations of Loans


49 

 

Section 2.03.

Prepayments


51 

 

Section 2.04.

Termination or Reduction of Commitments


55 

 

Section 2.05.

Repayment of Loans


55 

 

Section 2.06.

Interest


56 

 

Section 2.07.

Fees


57 

 

Section 2.08.

Computation of Interest and Fees


58 

 

Section 2.09.

Evidence of Indebtedness


58 

 

Section 2.10.

Payments Generally


59 

 

Section 2.11.

Sharing of Payments, etc


60 

 

Section 2.12.

Swingline Loans


61 

 

Section 2.13.

Letters of Credit


62 

 

Section 2.14.

Increase of Commitments; Additional Lenders


66 

 

Section 2.15.

Defaulting Lenders


66 

 

Section 2.16.

Obligations of the Borrowers; Appointment of the Parent as Agent


68 

Article III.      Taxes, Increased Costs Protection and Illegality


69 

 

Section 3.01.

Taxes


69 

 

Section 3.02.

Illegality


73 

 

Section 3.03.

Inability to Determine Rates


73 

 

Section 3.04.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans


74 

 

Section 3.05.

Funding Losses


75 

 

Section 3.06

Matters Applicable to All Requests for Compensation


75 

 

Section 3.07.

Replacement of Lenders under Certain Circumstances


76 

 

Section 3.08.

Survival


77 

Article IV.      Conditions Precedent to Borrowings


77 

 

Section 4.01.

Conditions to Effectiveness


77 

 

Section 4.02.

Conditions to All Borrowings


79 

Article V.      Representations and Warranties


79 

 

Section 5.01.

Existence, Qualification and Power; Compliance with Laws and Business


80 

 

Section 5.02.

Authorization; No Contravention


80 

 

Section 5.03.

Governmental Authorization


80 

 

Section 5.04.

Binding Effect


81 

-i-

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

 

Section 5.05.

Material Contracts


81 

 

Section 5.06.

Financial Statements; No Material Adverse Effect; No Default


81 

 

Section 5.07.

Litigation


82 

 

Section 5.08.

Labor Matters


82 

 

Section 5.09.

Ownership of Property; Liens


82 

 

Section 5.10.

Environmental Matters


82 

 

Section 5.11.

Solvency


84 

 

Section 5.12.

Taxes


84 

 

Section 5.13.

ERISA Compliance


84 

 

Section 5.14.

Subsidiaries


84 

 

Section 5.15.

Margin Regulations; Investment Company Act


85 

 

Section 5.16.

Disclosure


85 

 

Section 5.17.

Collateral Documents


85 

 

Section 5.18.

Intellectual Property; Licenses. etc


85 

 

Section 5.19.

Insurance


86 

 

Section 5.20.

Compliance with Laws


86 

 

Section 5.21.

Use of Proceeds


86 

 

Section 5.22.

USA PATRIOT Act


86 

 

Section 5.23.

Anti-Terrorism


87 

 

Section 5.24.

Anti-Corruption Laws and Sanctions


87 

 

Section 5.25.

Subordination of Subordinated Indebtedness


87 

Article VI.      Affirmative Covenants


88 

 

Section 6.01.

Financial Statements


88 

 

Section 6.02.

Certificates; Other Information


90 

 

Section 6.03.

Notices


92 

 

Section 6.04.

Payment of Obligations


93 

 

Section 6.05.

Preservation of Existence, etc


93 

 

Section 6.06.

Maintenance of Properties


93 

 

Section 6.07.

Maintenance of Insurance


93 

 

Section 6.08.

Compliance with Laws and Organization Documents


94 

 

Section 6.09.

Books and Records


94 

 

Section 6.10.

Inspection Rights


94 

 

Section 6.11.

Covenant to Guarantee Obligations and Give Security


95 

 

Section 6.12.

Compliance with Environmental Laws


97 

 

Section 6.13.

Further Assurances


97 

 

Section 6.14.

Landlord Agreements; Bailee Letters


98 

 

Section 6.15.

Employee Plans


98 

 

Section 6.16.

Anti-Corruption Laws and Sanctions


98 

 

Section 6.17.

Post-Closing Actions


99 

Article VII.      Negative Covenants


102 

 

Section 7.01.

Liens


102 

 

Section 7.02.

Investments


105 

 

Section 7.03.

Indebtedness


106 

-ii-

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

 

Section 7.04.

Fundamental Changes


108 

 

Section 7.05.

Dispositions


109 

 

Section 7.06.

Restricted Payments


110 

 

Section 7.07.

Change in Nature of Business


111 

 

Section 7.08.

Transactions with Affiliates


112 

 

Section 7.09.

Burdensome Agreements


112 

 

Section 7.10.

Use of Proceeds


113 

 

Section 7.11.

Accounting Changes


113 

 

Section 7.12.

Organization Documents


114 

 

Section 7.13.

Payments, Prepayments, etc. of Indebtedness; Earn-out Payments


114 

 

Section 7.14.

Financial Covenant


115 

 

Section 7.15.

Anti-Terrorism Laws


115 

 

Section 7.16.

Anti-Corruption Laws and Sanctions


115 

Article VIII.      Events of Default and Remedies


116 

 

Section 8.01.

Events of Default


116 

 

Section 8.02.

Remedies upon Event of Default


118 

 

Section 8.03.

Application of Funds


118 

 

Section 8.04.

Equity Cure


119 

Article IX.      The Administrative Agent and Other Agents


120 

 

Section 9.01.

Appointment and Authority of the Administrative Agent


120 

 

Section 9.02.

Rights as a Lender


121 

 

Section 9.03.

Exculpatory Provisions


121 

 

Section 9.04.

Reliance by the Administrative Agent


122 

 

Section 9.05.

Delegation of Duties


123 

 

Section 9.06.

Non-Reliance of Administrative Agent and Other Lenders; Disclosure of
Information by Agents


123 

 

Section 9.07.

Indemnification of Agents


124 

 

Section 9.08.

No Other Duties; Other Agents, Arranger, Manners, etc


124 

 

Section 9.09.

Resignation of the Administrative Agent or the Collateral Agent


125 

 

Section 9.10.

Administrative Agent May File Proofs of Claim


125 

 

Section 9.11.

Collateral and Guaranty Matters


126 

 

Section 9.12.

Appointment of Supplemental Administrative Agents


127 

 

Section 9.13.

Other Secured Obligations


128 

Article X.      Miscellaneous


128 

 

Section 10.01.

Amendments, etc


128 

 

Section 10.02.

Notices and Other Communications; Facsimile Copies


130 

 

Section 10.03.

No Waiver; Cumulative Remedies


132 

 

Section 10.04.

Attorney Costs and Expenses


132 

 

Section 10.05.

Indemnification by the Borrowers


133 

 

Section 10.06.

Marshaling; Payments Set Aside


134 

 

Section 10.07.

Successors and Assigns


134 

 

Section 10.08.

Confidentiality


137 

 

Section 10.09.

Setoff


138 

-iii-

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

Page

 

 

Section 10.10.

Interest Rate Limitation


139 

 

Section 10.11.

Counterparts; Integration; Effectiveness


139 

 

Section 10.12.

Electronic Execution of Assignments and Certain Other Documents


139 

 

Section 10.13.

Survival of Representations and Warranties


139 

 

Section 10.14.

Severability


140 

 

Section 10.15.

GOVERNING LAW


140 

 

Section 10.16.

WAIVER OF RIGHT TO TRIAL BY JURY


141 

 

Section 10.17.

Termination


141 

 

Section 10.18.

Lender Action


141 

 

Section 10.19.

Use of Name, Logo, etc


141 

 

Section 10.20.

USA PATRIOT Act Notice


142 

 

Section 10.21.

Service of Process


142 

 

Section 10.22.

No Advisory or Fiduciary Responsibility


142 

 

 

 

 

 



-iv-

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

 

 

 

1.01

2.01

Controlled Accounts

Commitments

5.05(a)

Material Contracts

5.13(a)

ERISA Compliance

5.14

Subsidiaries and Other Equity Investments

5.17

Recordings/Filings

5.26

Locations of Collateral

6.17

Post-Closing Actions

6.20

7.01(b)

Schedule of Accounts

Existing Liens

7.02

Existing Investments

7.03(b)

Existing Indebtedness

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

Exhibits

 

 

Form of:

 

A

Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

Guarantee and Collateral Agreement

F

Non-Bank Certificate

G

Intercompany Subordination Agreement

H

Solvency Certificate

I

Borrowing Base Certificate

 

 



-v-

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND amended and restated CREDIT AGREEMENT (“Agreement”) is entered into
as of September 29, 2016, among ARC GROUP WORLDWIDE, INC., a Utah corporation
(the “Parent”),  Advanced Forming Technology, Inc. a Colorado corporation
(“AFT”), ARC WIRELESS, INC., a Delaware corporation (“Wireless”), FLOMET LLC, a
Delaware limited liability company (“Flomet”), GENERAL FLANGE & FORGE LLC, a
Delaware  limited liability company (“General Flange”), TEKNA SEAL LLC, a
Florida limited liability company (“Tekna Seal”), 3D MATERIAL TECHNOLOGIES, LLC,
a Delaware limited liability company (“3D Material”), QUADRANT METALS
TECHNOLOGIES LLC, a Delaware limited liability company (“Quadrant” and together
with AFT, Wireless, Flomet, General Flange, Tekna Seal, and 3D Material, each an
“Existing Borrower” and, collectively the “Existing Borrowers”), ARC METAL
STAMPING, LLC, a Delaware limited liability company (“Stamping”), ADVANCE
TOOLING CONCEPTS, LLC, a Colorado limited liability company (“Tooling”), ARC
WIRELESS, LLC, a Delaware limited liability company (“Wireless LLC”), and
THIXOFORMING LLC, a Colorado limited liability company (“Thixoforming” and
together with the Existing Borrowers, Stamping, Tooling and Wireless LLC, each a
“Borrower” and, collectively the “Borrowers”), CITIZENS Bank, N.A. (formerly
known as RBS Citizens, N.A.), as the Administrative Agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as the
Collateral Agent (in such capacity, including any successor thereto, the
“Collateral Agent”) under the Loan Documents, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

 

WITNESSETH:

WHEREAS, the Administrative Agent, the Collateral Agent,  the Lenders, the
Existing Borrowers and the Parent are parties to that certain Amended and
Restated Credit Agreement, dated as of November 10, 2014, as amended by that
certain First Amendment to the Amended and Restated Credit Agreement, dated as
of December 22, 2014, that certain Waiver and Second Amendment to the Amended
and Restated Credit Agreement, dated as of May 11, 2015, that certain Third
Amendment to the Amended and Restated Credit Agreement, dated as of March 29,
2016, and that certain Fourth Amendment to Amended and Restated Credit
Agreement, dated as of April 20, 2016 (as so amended the “First Amended and
Restated Credit Agreement”).

WHEREAS, Borrowers have elected to make a voluntary prepayment of the term loans
outstanding under the First Amended and Restated Credit Agreement on the Closing
Date in the amount of $21,756,737.20 with a portion of the proceeds of the Loans
made hereunder.

WHEREAS, the Administrative Agent, the Collateral Agent,  the Lenders, the
Borrowers and Parent desire to amend and restate the First Amended and Restated
Credit Agreement in its entirety on the terms and subject to the conditions set
forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements provided
herein, the parties hereto hereby agree as follows:



1

 

--------------------------------------------------------------------------------

 

 

Article I.


Definitions and Accounting Terms

Section 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“3D Material” has the meaning specified in the introductory paragraph to this
Agreement.

“Account” has the meaning assigned to such term in the Uniform Commercial Code.

“Account Debtor” has the meaning assigned to such term in the Uniform Commercial
Code.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Parent or any of its Subsidiaries in
exchange for, or as part of any Permitted Acquisition, whether paid in cash or
by exchange of Equity Interests or of properties or otherwise (including by
incurrence of Indebtedness, whether or not in favor of any seller or affiliate
of any seller) and whether payable at or prior to the consummation of such
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment, whether or not the amount thereof is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any person or business, but excluding
transaction-related fees and expenses; and any such future payment shall be
considered Acquisition Consideration at 100% of the maximum amount thereof if
such amount is not contingent, or, if such amount is contingent, the amount
reasonably estimated in good faith by the Parent on the basis of assumptions and
calculations provided in writing to the Administrative Agent.  Such assumptions
shall include reasonable projections of any measure of financial or other
performance that enters into the calculation of the amount of any such payment
or other consideration but shall not include any assumption that any other
future event that is a condition to such payment or consideration (such as the
later disposition of the acquired business or a public or private offering of
securities) will not occur.  Any such amounts payable after the 12-month period
following the closing of the acquisition shall be calculated on a net present
value basis discounted at the then current U.S. Treasury rate with a maturity
substantially the same as the final payment date thereunder.

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the Eurodollar Rate for
such Interest Period multiplied by the Statutory Reserve Rate.  The Adjusted
Eurodollar Rate will be adjusted automatically as to all Eurodollar Borrowings
then outstanding as of the effective date of any change in the Statutory Reserve
Rate.

“Adjusted Fixed Charges” means, for any period, Fixed Charges for such
period  excluding, to the extent otherwise included therein, Interest Expense in
respect of, and scheduled principal payments on, Indebtedness permitted pursuant
to Section 7.03(f).  In calculating Adjusted Fixed Charges for the period of
four consecutive fiscal quarters ending on (1) September 30, 2016,

2

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Adjusted Fixed Charges  shall be deemed to be Adjusted Fixed Charges for the
fiscal quarter then ended times four, (2) December 31, 2016, Adjusted Fixed
Charges shall be deemed to be Adjusted Fixed Charges for the two fiscal quarters
then ended times two, and (3) March 31, 2017, Adjusted Fixed Charges shall be
deemed to be Adjusted Fixed Charges for the three fiscal quarters then ended
times 4/3.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Parent and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arranger, the Agents, the Lenders or their respective lending
affiliates shall be deemed to be an Affiliate of the Parent or any of its
Subsidiaries solely by reason of their being party to the Loan Documents.

“AFT” has the meaning specified in the introductory paragraph to this Agreement.

 “Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Supplemental Administrative Agents (if any) and the Arranger.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

“Agreement” means this Second Amended and Restated Credit Agreement.

 “AMS” means ARC Metal Stamping, LLC, a Delaware limited liability company and a
wholly owned subsidiary of the Parent.

“Annual Financial Statements” means the audited consolidated balance sheet of
the Parent as of June 30, 2016, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for the Parent for
the fiscal year then ended.



3

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Anti-Corruption Laws”  shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” – shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to terrorism or money laundering, including the USA
Patriot Act.

 “Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

“Applicable Rate” means (a) with respect to Base Rate Loans and Eurodollar Rate
Loans that are Term Loans, (i) 3.50% with respect to Eurodollar Rate Loans and
(ii) 2.50% with respect to Base Rate Loans, and (b) with respect to Base Rate
Loans and Eurodollar Rate Loans that are Revolving Loans, (i) from the Closing
Date until the Business Day after a Compliance Certificate is delivered for the
fiscal quarter ending December 31, 2016, (A) 2.50% with respect to Eurodollar
Rate Loans and (B) 1.50% with respect to Base Rate Loans, and (ii) thereafter,
the following percentages per annum set forth below under the caption
“Eurodollar Rate” or “Base Rate”, as the case may be, based upon the Quarterly
Average Availability Percentage as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

Pricing
Level

Quarterly Average  Availability Percentage

Eurodollar Rate

Base Rate

1

< 33.3%

2.75%

1.75%

2

≥ 33.3% but
< 66.6%

2.50%

1.50%

3

≥ 66.6%

2.25%

1.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Quarterly Average Availability Percentage shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided,  however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply in respect of the Revolving Credit Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the date on which such Compliance Certificate is delivered.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arranger” means Citizens, in its capacity as sole lead arranger and sole
bookrunner under this Agreement.



4

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer (other than the incurrence of a
Permitted Lien) for value, whether in a single transaction or a series of
related transactions, by the Parent or any of its Subsidiaries to any Person of
any part of the Collateral other than (i) the sale and replacement of equipment
and fixtures which are a part of the Collateral in the ordinary course of
business, (ii) the sale or disposition of worn-out, permanently retired,
obsolete assets or assets no longer used or useful in the business of the Parent
and its Subsidiaries and (iii) sales of inventory in the ordinary course of
business; provided that not more than $1,000,000 of Net Cash Proceeds shall be
excluded from the Borrowers’ prepayment obligations under Section 2.03(b)(iii)
in reliance on the foregoing clauses (i) and (ii) during the term of this
Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

“ATC” means Advance Tooling Concepts, LLC, a Colorado limited liability company.

 “ATC Acquisition” means that certain acquisition of ATC by 3D Material, under
and pursuant to the ATC Acquisition Agreement.

“ATC Acquisition Agreement” means that certain Membership Units Purchase
Agreement, dated as of April 7, 2014, between the Parent and the sellers named
therein, together with the Assignment and Assumption Agreement, dated as of
April 7, 2014, between the Parent and 3D Material, pursuant to which 3D Material
acquired 100% of the membership interests of ATC.

 “Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
(but without giving effect to any amendments to ASC 840 that become effective
after the Closing Date).

“Availability Period” means with respect to the Revolving Commitments, the
period from and including the Closing Date to but excluding the earliest of the
Maturity Date and the date of termination of the Revolving Commitments.

“Availability” means with respect to the Revolving Loans, at any time, an amount
equal to (a) the Line Cap minus (b) the Aggregate Revolving Exposure
(calculated, with respect to any Defaulting Lender, as if such Defaulting Lender
had funded its Pro Rata Share of all outstanding Borrowings).

 “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.



5

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citizens as its “prime
rate” and (c) the Adjusted Eurodollar Rate on such day for an Interest Period of
one (1) month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day).  The “prime rate” is a variable rate of interest per
annum designated by Citizens from time to time as being its prime rate of
interest, with a change in such prime rate to take effect simultaneously and
automatically, without further notice, upon the determination and designation by
Citizens from time to time of such prime rate.  It is understood that such
designated prime rate is merely a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer.  The
determination and designation by Citizens from time to time of its prime rate
shall not in any way preclude it from making loans to other borrowers at rates
that are higher or lower than or different from the referenced rate.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Person” has the meaning specified in Section 7.15.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement; provided that upon the consummation of any Non-Core Business
Disposition permitted pursuant to Section 7.05(n), each Person that is a
Borrower the Equity Interests or assets of which are Disposed of in such
Non-Core Business Disposition shall automatically cease to be a Borrower
hereunder.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Borrowing Base” means as at any date of determination thereof, an amount equal
the sum of:

(a)        85% of the net amount of Eligible Accounts; plus 

(b)        the lesser of

(i)      65% of the value of Eligible Inventory at such date and

(ii)     85% of the NOLV of Eligible Inventory (calculated separately for the
respective portions of Eligible Inventory as to which there are differing NOLV)
at such date; plus

(c)        the M&E Amount; minus



6

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(d)        Reserves.

For purposes hereof, (1) the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which shall be calculated in a manner as determined by the
Administrative Agent in the exercise of its reasonable credit judgment),
credits, allowances or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP.

“Borrowing Base Certificate” means a certificate by a responsible officer of
Parent, on its own behalf and on behalf of all other Loan Parties, substantially
in the form of Exhibit I and setting forth the calculation of the Borrowing
Base, including a calculation of each component thereof, all in such detail as
shall be reasonably satisfactory to the Administrative Agent.  All calculations
of the Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall originally be made by the Loan Parties and certified to the
Administrative Agent; provided that the Administrative Agent shall have the
right to review and adjust, in the exercise of its reasonable credit judgment,
any such calculation after giving notice thereof to the Loan Parties, (1) to
reflect its reasonable estimate of declines in value of any of the Collateral
described therein, and (2) to the extent that the Administrative Agent
determines that such calculation is not in accordance with this Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
lawfully closed in, the jurisdiction where the Administrative Agent’s Office is
located and if such day relates to any interest rate settings as to a Eurodollar
Rate Loan, any fundings, disbursements, settlements and payments in respect of
any such Eurodollar Rate Loan, or any other dealings to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, means any such
day on which dealings in deposits in Dollars are conducted by and between banks
in the London interbank Eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Parent and its
Subsidiaries during such period that, in conformity with GAAP (but without
giving effect to any amendments to ASC 840 that become effective after December
31, 2015), are or are required to be recorded as capital expenditures on the
consolidated statement of cash flows of the Parent and its Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet prepared in accordance with GAAP (but without giving effect to
any amendments to ASC 840 that become effective after December 31, 2015).

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder (except as otherwise expressly provided), the amount of
obligations under any Capitalized Lease shall be the

7

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

amount thereof accounted for as a liability in accordance with GAAP (but without
giving effect to any amendments to ASC 840 that become effective after December
31, 2015); provided that all leases of any Person that are or would be
characterized as operating leases in accordance with GAAP as in effect
immediately prior to the Closing Date (whether or not such operating leases were
in effect on such date) shall continue to be accounted for as operating leases
(and not as Capitalized Leases) for purposes of this Agreement regardless of any
change in GAAP following the date that would otherwise require such leases to be
recharacterized as Capitalized Leases.

“Cash Collateralize” has the meaning given to such term in Section 2.13(j)(iii).

“Cash Equivalent Bank” has the meaning given to such term in the definition of
“Cash Equivalents.”

“Cash Equivalents” means:

(a) Dollars

(b) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than twelve (12) months from the date of acquisition,

(c) certificates of deposit with maturities of twelve (12) months or less from
the date of acquisition, bankers’ acceptances with maturities not exceeding
twelve (12) months and overnight bank deposits, in each case, with any bank or
financial institution having capital and surplus in excess of $250,000,000 (each
Lender and each commercial bank referred to herein as a “Cash Equivalent Bank”),

(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (b) above entered into
with any bank or financial institution meeting the qualifications specified in
clause (c) above,

(e) commercial paper issued by any Lender or the parent corporation of any
Lender, and commercial paper of any corporation incorporated under the laws of
the United States of America or any state thereof and not an Affiliate of the
Parent or any of its Subsidiaries carrying a rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
and in each case maturing within three hundred sixty-four (364) days after the
date of acquisition,

(f) money market funds rated in the highest rating category by either Moody’s or
S&P; and

(g) with respect to Foreign Subsidiaries, investments of the types and
maturities described in clause (b) through (f) above issued by a Cash Equivalent
Bank or any commercial bank of recognized international standing chartered in
the country where such Foreign Subsidiary is domiciled having unimpaired capital
and surplus of at least $500,000,000.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender providing Cash Management Services to the Borrowers and other Loan
Parties.



8

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Cash Management Obligations” means obligations owed by any Borrower or any
other Loan Party to any Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Cash Management Bank and the
Parent in writing to the Administrative Agent as “Cash Management Obligations”.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, p-cards or purchasing cards, electronic funds transfer and other cash
management arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Parent or
any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any Collateral (including any improvements thereon) to replace or
repair any such Collateral.

“CERCLA” has the meaning specified in Section 5.10(d).

“CERCLIS” has the meaning specified in Section 5.10(d).

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of one or more of the following events:

(a) the Parent consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into the Parent;

(b) the sale of all or substantially all of the assets of the Parent;

(c) the failure of the Permitted Holders to continue to own, directly or
indirectly, more than 35% of the aggregate ordinary voting power and economic
interests represented by the Equity Interests of the Parent on a fully-diluted
basis;

(d) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Existing Equityholders becomes the “beneficial

9

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 20% or more of the
Equity Interests of any class of the Parent (and taking into account all such
Equity Interests that such person or group has the right to acquire);

(e) any event, transaction or occurrence as a result of which the Permitted
Holders do not have the right to elect managers or directors holding a majority
(or such greater percentage as may be necessary to make all decisions delegated
to the managers or directors under the Organization Documents of the Parent) of
the voting power of the board of directors or board of managers of the Parent,
and otherwise have the right to control (directly or through such managers) the
Parent;

(f) the failure of the Parent to own, beneficially and of record 100% of the
outstanding Equity Interests of each Borrower (except for the Existing Minority
Interests and other than as a result of a Non-Core Business Disposition
permitted hereunder), or the failure of the Parent to own directly or
indirectly, beneficially and of record, 100% of the Equity Interests of each of
its Subsidiaries other than the Existing Minority Interests or as a result of a
consolidation, merger or Disposition permitted hereunder; or

(g) a “change of control” or comparable term shall occur under, and as defined
in, any Material Indebtedness of any Loan Party or any Subsidiary thereof.

“Citizens” means Citizens Bank, N.A., a national banking association (formerly
known as RBS Citizens, N.A.), and its successors and assigns.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans, or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Commitment in respect of Term Loans, Revolving Loans, or Swingline Loans,
and (c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments.

“Closing Date” means the first date on which all the conditions precedent in
‎Section 4.01 are satisfied or waived in accordance with ‎Section 10.01.

“Closing Date Fee Letter” means that certain fee letter, dated as of the Closing
Date, between the Parent and the Administrative Agent.

“Closing Date Subordinated Loan Agreement” means that certain credit agreement,
dated as of November 10, 2014 among Parent, the Borrowers, McLarty Capital
Partners SBIC, L.P., as administrative agent and each of the lenders party
thereto. 

“Closing Date Subordination Agreement” means that certain subordination
agreement, dated as of November 10, 2014, between the Administrative Agent,
McLarty Capital Partners SBIC, L.P, as the administrative agent under the
Closing Date Subordinated Loan Agreement, the Subordinated Creditor, as a lender
under the Closing Date Subordinated Loan Agreement and each of the Loan
Parties. 



10

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

 “Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” means (a) the “Collateral”, as defined in the Guarantee and
Collateral Agreement, (b) the Mortgaged Properties and (c) any other property,
whether now owned or hereafter acquired, upon which a Lien securing the
Obligations is granted or purported to be granted to the Collateral Agent for
the benefit of the Lenders under the Collateral Documents.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received each Collateral Document required
to be delivered on the Closing Date pursuant to Section 6.11 or Section 6.13 at
the time required by such Section, duly executed by each Loan Party required to
be a party thereto;

(b) all Obligations shall have been unconditionally guaranteed by the Parent and
each direct or indirect Domestic Subsidiary (other than any Domestic Subsidiary
that is a direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC),
and any Subsidiary that Guarantees any Material Indebtedness shall be a
Guarantor hereunder (each, together with the Parent, in each case if party to
the Guarantee and Collateral Agreement, a “Guarantor”);

(c) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each of the Mortgaged Properties, duly executed and delivered by the
record owner of such property, together with any related fixture filings that
the Collateral Agent may reasonably require, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid Lien on the property described therein,
free of any other Liens except as expressly permitted by Section 7.01, together
with such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request, (iii) flood zone certificates, and (iv) such surveys,
environmental assessment reports, appraisals, customary legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgaged Property;

(d) all Obligations shall have been secured by a first-priority security
interest (subject to non-consensual Liens permitted by Section 7.01) in all
Equity Interests of each Domestic Subsidiary (other than (i) any Domestic
Subsidiaries that are direct or indirect Subsidiaries of a Foreign Subsidiary or
(ii) any Foreign Subsidiary Holdco), all non-voting Equity Interests of each
first-tier Foreign Subsidiary and Foreign Subsidiary Holdco and 65% of the
voting Equity Interests of each first-tier Foreign Subsidiary and Foreign
Subsidiary Holdco;

(e) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations shall have been secured by a perfected first-priority security
interest (to the extent such security interest may be perfected by delivering
certificated securities or filing financing statements under the Uniform
Commercial Code) in substantially all tangible personal property of the
Borrowers and each Guarantor, in each case, with the priority required by the
Collateral Documents, in each case subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents;



11

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(f) the Collateral Agent shall have received a Landlord Agreement with respect
to each Specified Leased Property and each bailee letter required under Section
6.14 (provided that, with respect to Specified Leased Properties leased on or
prior to the Closing Date and locations where assets are located on the Closing
Date, such Landlord Agreements and bailee letters shall be required only to the
extent set forth on Schedule 6.17);

(g) to the extent required by the Guarantee and Collateral Agreement, the
Collateral Agent shall have received a Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement with
respect to each Deposit Account, Securities Account or Commodities Account (each
as defined in the Guarantee and Collateral Agreement) of the Parent and its
Subsidiaries that is maintained with a Person other than the Collateral Agent;
and

(h) each Loan Party shall be party to the Subordination Agreement.

The Collateral Agent may choose to forgo the perfection, or may grant extensions
of time for the perfection, of security interests in or the obtaining of title
insurance and surveys with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Parent, that perfection cannot be accomplished without
undue effort or expense, or that perfection cannot be accomplished by the time
or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

“Collateral Documents” means, collectively, each Mortgage, the Guarantee and
Collateral Agreement, each of the mortgages, collateral assignments, or other
similar agreements delivered to the Agents and the Lenders pursuant to Sections
4.01, 6.11 or 6.13, the Intellectual Property Security Agreements, the
Intercompany Subordination Agreements, the Deposit Account Control Agreements,
the Securities Account Control Agreements, the Commodity Account Control
Agreements and each of the other agreements, instruments or documents that
creates or purports to create a Lien in the Collateral or Guarantee in favor of
the Collateral Agent for the benefit of the Secured Parties under the Loan
Documents.

“Colorado Environmental Reserve” means a reserve against the Borrowing Base and
Availability with respect to certain environmental matters relating to AFT’s and
Thixoforming’s  property located at 7040 Weld County Road 20 and 8906 Frontier
Street, Longmont Colorado (collectively, the “Colorado Properties”), as further
described in that certain Scope of Work letter, dated as of July 28, 2016 (the
“Scope of Work Letter”) from the Administrative Agent to the Parent, in such
amounts as the Administrative Agent shall deem necessary or appropriate in its
reasonable credit judgment exercised in good faith. As of the Closing Date, the
amount of the Colorado Environmental Reserve shall be $500,000.  Following
delivery of a Phase II Environmental Site Assessment, in form and substance
acceptable to the Administrative Agent, which addresses all environmental
matters relating to the Colorado Properties, including those described in the
Scope of Work Letter, in a manner acceptable to the Administrative Agent, the
Administrative Agent in its reasonable credit judgment exercised in good faith
may reduce the amount of, or eliminate, the Colorado Environmental Reserve.



12

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Commitment” means, as to each Lender, such Lender’s Term Loan Commitment or
Revolving Commitment. 

“Commitment Fee” has the meaning specified in Section 2.07(a).

“Commodity Account Control Agreement” has the meaning specified in the Guarantee
and Collateral Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Responsible Officer (a) certifying as to the financial statements delivered
therewith, (b) certifying as to whether a Default or Event of Default has
occurred and is continuing or had occurred at any time during the period covered
by such certificate, and, if applicable, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (c) setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio as of the
end of the period of four consecutive fiscal quarters covered by such
certificate.

“Concentration Account” has the meaning specified in Section 6.20(d).

“Consolidated EBITDA” means, with respect to any Person for any fiscal period,
an amount equal to the sum of (without duplication):

(a) Consolidated Net Income of such Person during such period; and

(b) to the extent Consolidated Net Income has been reduced thereby (other than
in respect of the unfinanced portion of Capital Expenditures pursuant to clause
(vii) below):

(i) all income taxes of such Person and its Subsidiaries paid or accrued in
accordance with GAAP for such period;

(ii) Interest Expense of such Person and its Subsidiaries for such period;

(iii) the amount of depreciation and amortization charges of such Person and its
Subsidiaries for such period;

(iv) reasonable transaction expenses and other costs, fees and charges relating
to the Transactions and Permitted Acquisitions, permitted Investments, permitted
issuances of Equity Interests, permitted Asset Sales and Dispositions (other
than any Non-Core Business Disposition), and permitted issuances of
Indebtedness, in each case by the Parent and its Subsidiaries, provided that the
aggregate amount added to Consolidated Net Income in reliance on this clause
(iv) shall not exceed, other than with respect to the Transactions, $500,000 in
any period of four consecutive fiscal quarters;

(v) reasonable transaction expenses and other costs, fees and charges, in each
case, accruing on or after the Closing Date and relating to proposed
acquisitions that are

13

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

pursued but not consummated in an aggregate amount not to exceed $500,000 in any
period of four consecutive fiscal quarters;

(vi) all non-cash adjustments to the valuation of earn-out payments or other
consideration relating to permitted Investments;

(vii) non-recurring or extraordinary charges or expenses incurred during such
period, including costs, expenses, charges and the unfinanced portion of Capital
Expenditures incurred in connection with the consolidation or closure of AMS’s
facility located at  447 E. Walnut St., Wauseon Ohio 43567, provided that the
aggregate amounts added to Consolidated Net Income in reliance on this clause
(vii) shall not exceed $500,000 over the term of this Agreement;

(viii) reasonable transaction expenses and other costs, fees and charges
relating to Non-Core Business Dispositions, provided that the aggregate amount
added to Consolidated Net Income in reliance on this clause (viii) shall not
exceed $350,000 in any period of four consecutive fiscal quarters; and

(ix) restructuring expenses accrued from and after September 27, 2015 but before
March 27, 2016 with respect to the restructuring of the operations of the Parent
and its Subsidiaries in Hungary, provided that the aggregate amounts added to
Consolidated Net Income in reliance on this subsection (x) shall not exceed
$600,000 over the term of this Agreement.    

(c) less, all non-cash items increasing Consolidated Net Income (excluding any
such item that is non-cash during such period but the subject of a cash payment
in a prior or future period); and

(d) less, all non-recurring or extraordinary income or gains during such period
(including, without limitation, as a result of the acquisition of Indebtedness
at a discount);

all as determined on a consolidated basis for such Person and its consolidated
Subsidiaries in accordance with GAAP.  For the purposes of calculating
Consolidated EBITDA for any period in connection with any determination of the
Fixed Charge Coverage Ratio, (i) if at any time during such period the Parent or
any Subsidiary shall have made any Specified Disposition, the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Specified Disposition for such period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such period and (ii)
if during such period a Borrower or any Subsidiary shall have made a Specified
Acquisition, Consolidated EBITDA for the portion of such period prior to the
date of such Specified Acquisition shall be calculated after giving effect
thereto on a Pro Forma Basis as if such Specified Acquisition occurred on the
first day of such period.  As used in this definition, “Specified Acquisition”
means any acquisition of property or series of related acquisitions of property
that constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person; and “Specified Disposition” means any Disposition of property or series
of related Dispositions of property that constitutes a division or operating
unit of a business or a line of business or a

14

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Disposition of all or substantially all of the stock or assets of a Person, in
each case for aggregate Acquisition Consideration of $1,000,000 or more.

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Subsidiaries for such
period on a consolidated basis, determined in accordance with GAAP; provided,
 however, that there shall be excluded therefrom:

(a) after-tax gains and losses from asset sales not prohibited by this Agreement
or abandonments or reserves relating thereto;

(b) after-tax items classified as extraordinary gains or losses;

(c) the net income (but not loss) of any Subsidiary of such Person to the extent
that the declaration of dividends or similar distributions by that Subsidiary of
that income is restricted by a contract, operation of law or otherwise;

(d) the net income of any other Person, except to the extent of cash dividends
or distributions paid to such Person with respect to whom the Consolidated Net
Income calculation is being determined or to a wholly-owned Subsidiary of such
Person by such Person;

(e) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued) will be excluded;

(f) all gains and losses realized on or because of the purchase or other
acquisition by such Person or any of its Subsidiaries of any securities of such
Person or any of its Subsidiaries will be excluded;

(g) non-cash charges resulting from the impairment of intangible assets; and

(h) in the case of a successor to such Person by consolidation or merger or as a
transferee of such Person’s assets, any earnings of the successor corporation
prior to such consolidation, merger or transfer of assets (except to the extent
otherwise set forth in the definition of Consolidated EBITDA);

provided,  however that the items described in subsections (a), (b), (e), (f)
and (g) above will not increase Consolidated Net Income by more than $2,000,000
for any period of four (4) fiscal quarters.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Controlled Account” means each Deposit Account (including all funds on deposit
therein) that is (i) set forth on Schedule 1.01 (as such schedule may be amended
from time to time by the

15

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Administrative Agent and the Parent), (ii) either (a) the subject of an
effective Deposit Account Control Agreement that provides, among other things,
that all amounts on deposit in such Deposit Account will be swept to the
Concentration Account on a daily basis or (b) at any time that Citizens is the
sole Lender, maintained with Citizens and subject to a standing instruction that
provides, among other things, that all amounts on deposit in such Deposit
Account will be swept to the Concentration Account on a daily basis and (iii)
maintained by any Loan Party with a financial institution approved by the
Administrative Agent.

“Controlled Investment Affiliates” shall mean, with respect to Everest, any
other Person that (i) is organized primarily for the purpose of making equity
investments in more than one Person and (ii) is directly or indirectly
Controlled by, or under common Control with Everest, provided that “Controlled
Investment Affiliates” shall exclude any portfolio company of Everest.

“Credit Facility” means the Term Facility or the Revolving Facility, as the
context may require.

“Cure Amount” has the meaning specified in Section 8.04.

“Cure Right” has the meaning specified in Section 8.04.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder (unless such
obligation is the subject of a good faith dispute), (b) has notified the
Borrowers, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such

16

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

proceeding or appointment, or (e) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Deposit Account” has the meaning specified in the Guarantee and Collateral
Agreement.

“Deposit Account Control Agreement” has the meaning specified in the Guarantee
and Collateral Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is one year after the Latest Maturity Date of the Loans at the time of issuance;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of the Parent or its Subsidiaries or by any such plan to
such employees or otherwise, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Parent or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a CFC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution

17

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 “Eligible Account” means an Account arising in the ordinary course of the
business of any Borrower from the sale of goods or rendition of services which
the Administrative Agent, in its reasonable credit judgment, deems to be an
Eligible Account.  Without limiting the generality of the foregoing, no Account
shall be an Eligible Account if:

(i)        it arises out of a sale made or services rendered by a Borrower to a
Subsidiary of a Loan Party or an Affiliate of a Loan Party or to a Person
controlled by an Affiliate of a Loan Party; or

(ii)       it remains unpaid more than (a) sixty (60) days after the original
due date shown on the invoice or (b) ninety (90) days after the original invoice
date shown on the invoice; or

(iii)      the total unpaid Accounts of the Account Debtor exceed 20% of the net
amount of all Eligible Accounts, but only to the extent of such excess; or

(iv)       any covenant, representation or warranty contained in this Agreement
with respect to such Account is not true and correct; or

(v)        the Account Debtor is also a creditor or supplier of a Loan Party or
any Subsidiary of a Loan Party, or the Account Debtor has disputed liability
with respect to such Account, or the Account Debtor has made any claim with
respect to any other Account due from such Account Debtor to a Loan Party or any
Subsidiary of a Loan Party, or the Account otherwise is or may become subject to
right of setoff by the Account Debtor; provided that any such Account shall be
eligible to the extent such amount thereof exceeds such contract, dispute,
claim, setoff or similar right; or

(vi)       the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or a decree or order for relief has been entered
by a court having jurisdiction in the premises in respect of the Account Debtor
in an involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws, as now constituted or hereafter amended, has been
filed against the Account Debtor, or if the Account Debtor has failed, suspended
business, ceased to be Solvent, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs; or



18

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(vii)      it arises from a sale made or services rendered to an Account Debtor
outside the United States, unless the sale is (1) to an Account Debtor located
in Ontario or any other province of Canada in which the Personal Property
Security Act has been adopted in substantially the same form as currently in
effect in Ontario, (2)  backed by a letter of credit from an issuer acceptable
to the Administrative Agent or (3) insured by a credit insurance policy with
respect to non-payment thereof for credit reasons (x) from an insurer and having
terms of coverage (including, without limitation, co-insurance requirements not
in excess of 10% of such coverage amount), in each case, acceptable to the
Administrative Agent, in its discretion, (y) on which the Agent is named
“lenders loss payee” and (z) under which such sale satisfies such credit
insurance policy’s eligibility criteria; or

(viii)     (1) it arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; or (2) it is subject to a reserve established by a
Loan Party for potential returns or refunds, to the extent of such reserve or
(3) it arises from a sale to an Account Debtor that is subject to
cash-on-delivery terms; or

(ix)       the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the applicable Loan Party assigns its
right to payment of such Account to the Collateral Agent, in a manner
satisfactory to the Administrative Agent, in its reasonable credit judgment, so
as to comply with the Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq.,
as amended); or

(x)        it is not at all times subject to the Collateral Agent’s duly
perfected, first priority security interest or is subject to a Lien that is not
a Permitted Lien; or

(xi)       the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the services giving rise to such Account have
not been performed by the applicable Borrower and accepted by the Account Debtor
or the Account otherwise does not represent a final sale; or

(xii)      the applicable Borrower has not sent a bill or invoice for the goods
or services giving rise to such Account to the applicable Account Debtor; or

(xiii)     the Account is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or

(xiv)     any Borrower or a Subsidiary of any Borrower has made any agreement
with the Account Debtor for any extension, compromise, settlement or
modification of the Account or deduction therefrom, except for discounts or
allowances which are made in the ordinary course of business for prompt payment
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account; or

(xv)      50% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder; or

(xvi)     any Borrower has made an agreement with the Account Debtor to extend
the time of payment thereof; or



19

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(xvii)   it represents service charges, late fees or similar charges; or

(xviii)  it is not otherwise acceptable to the Administrative Agent in its
reasonable credit judgment.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

“Eligible Inventory” means Inventory of any Borrower (other than packaging
materials and supplies, tooling, samples and literature) which the
Administrative Agent, in its reasonable credit judgment, deems to be Eligible
Inventory.  Without limiting the generality of the foregoing, no Inventory shall
be Eligible Inventory if:

(i)        it does not meet the specifications of the purchase order or contract
for such Inventory, if any; or

(ii)       it is raw materials of a type that was not included in the most
recent appraisal of Loan Parties’ Inventory, performed by an appraiser and on
terms satisfactory to the Administrative Agent in its reasonable discretion, or
work in process that is owned by any Borrower other than AFT; or

(iii)      it is not in good, new and saleable condition; or

(iv)      it is slow-moving, obsolete or unmerchantable; or

(v)        it does not meet all standards imposed by any Governmental Authority;
or

(vi)       it does not conform in all respects to any covenants, warranties and
representations set forth in this Agreement; or

(vii)      it is not at all times subject to the Collateral Agent’s duly
perfected, first priority security interest or is subject to a Lien that is not
a Permitted Lien; or

(viii)     it is situated at a location outside the United States of America; or

(ix)       it is not situated at a location in compliance with this Agreement,
provided that Inventory situated at a location not owned by such Loan Party will
be Eligible Inventory only if the Collateral Agent has received a satisfactory
landlord’s agreement or bailee letter, as applicable, with respect to such
location or if the Administrative Agent has established an applicable Reserve;
or

(x)        it is in transit (other than Inventory that is in transit between
locations of the Borrowers within the United States); or

(xi)       it is not otherwise acceptable to the Administrative Agent in its
reasonable credit judgment.



20

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

 “Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings with respect to any Environmental
Liability (hereinafter “Claims”), including (i) any and all Claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, penalties, compensation or injunctive relief pursuant to any
Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on any Loan Party or any of
its Subsidiaries with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.  Any former ERISA Affiliate
of a Loan Party shall continue to be considered an ERISA Affiliate of such Loan
Party with respect to the period such entity was an ERISA Affiliate of such Loan
Party and with respect to liabilities arising during such period and with
respect to which such former ERISA Affiliate could reasonably be expected to be
liable under the Code or ERISA, but in no event for more than six years after
such period if no such liability has been asserted against the former ERISA
Affiliate or any Loan Party; provided,  however, that if liability is asserted
against such ERISA Affiliate prior to the expiration of the six-year period, the
former ERISA Affiliate shall continue to be an ERISA Affiliate of the Loan
Party(ies) after the expiration of the six-year period.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination

21

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

under Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan
Party or any of their respective ERISA Affiliates from a Multiemployer Plan,
written notification of any Loan Party or any of their respective ERISA
Affiliates concerning the imposition of withdrawal liability or written
notification that a Multiemployer Plan is insolvent or is in reorganization
within the meaning of Title IV of ERISA; (d) the filing under Section, 4041(c)
of ERISA of a notice of intent to terminate a Pension Plan, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) the imposition of any
liability under Title IV of ERISA with respect to any Pension Plan or
Multiemployer Plan, other than for the payment of PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan, (g) the imposition
of a lien under Section 303(k) of ERISA with respect to any Pension Plan or (h)
the failure to make by its due date a required contribution under Section 412(m)
of the Code (or Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (i) the
assertion of a claim (other than routine claims for benefits) against any Plan,
or the assets thereof, or against any Loan Party or any of its ERISA Affiliates
in connection with any such Plan that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect; or (j) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in a
Material Adverse Effect.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to (i) the ICE Benchmark Administration
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in Same Day Funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Citizens’ London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period; and (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to (i) ICE
LIBOR, at approximately 11:00 a.m., London time determined two (2) Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in Same Day Funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by Citizens’ London Branch to major banks in the
London interbank eurodollar market at their request at the date and time of
determination. Notwithstanding anything herein to the contrary, if

22

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

the Eurodollar Rate shall at any time be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based the
definition of Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Everest” means Everest Hill Group Inc., a British Virgin Islands corporation.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contribution” means (a) any issuance of Equity Interests by the Parent
to the Permitted Holders and their Related Parties, (b) any other issuance of
Equity Interests by the Parent to the extent that not later than 90 days after
any such issuance, such Net Cash Proceeds are applied (i) to finance a Permitted
Acquisition or other Investments permitted hereunder or (ii) to finance
Consolidated Capital Expenditures, (c) any issuance of Equity Interests issued
to the Parent, any Borrower, any Guarantor or any Subsidiary of a Loan Party,
(d) any issuance of Equity Interests to management, employees or directors in
connection with equity incentive and similar programs and (e) any issuance of
Equity Interests in connection with the exercise of pre-emptive
rights.  Notwithstanding the foregoing, no Net Cash Proceeds constituting a Cure
Amount shall constitute Excluded Contributions.

“Excluded Hedging Obligation” means with respect to any Guarantor, any Guaranty
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guaranty Swap Obligation (or any guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such Guaranty Swap Obligation
but for such Guarantor’s failure to constitute an “eligible contract
participant” at such time.  If a Guaranty Swap Obligation arises under a Master
Agreement governing more than one swap, such exclusion shall apply only to the
portion of such Guaranty Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal or unlawful.

“Excluded Taxes” means, in the case of each Agent and each Lender, (a) taxes
imposed on or measured by net income (however denominated, and including branch
profits and similar taxes, and franchise or similar taxes) (i) imposed by the
jurisdiction under the laws of which it is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, or (ii) imposed by reason of any connection between such
Agent or Lender and any taxing jurisdiction (other than connections arising
solely from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document), (b) in the case of a Lender, any U.S. federal withholding tax imposed
on amounts

23

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

payable hereunder in respect of any Lender (including any Eligible Assignee
(pursuant to an assignment under Section 10.07) unless such assignment is at the
written request of the Parent) pursuant to a law in effect on the date on which
it becomes a Lender except, in the case of an Eligible Assignee who becomes a
Lender, to the extent such tax is not in excess of the tax that would have been
applicable had the assigning Lender not assigned its interest arising under any
Loan Document, (c) any U.S. federal withholding taxes imposed as a result of the
failure of any Agent or Lender to comply with the provisions of Sections 3.01(b)
and 3.01(c) (in the case of any Foreign Lender, as defined below) or the
provisions of Section 3.01(d) (in the case of any U.S. Lender, as defined
below), and (d) any U.S. federal withholding taxes imposed on any amount payable
to or for the account of any Agent or Lender as a result of the failure of such
recipient to satisfy the applicable requirements under FATCA to establish that
such payment is exempt from withholding under FATCA.

 “Existing Borrowers” has the meaning specified in the introductory paragraph to
this Agreement.

“Existing Minority Interests” means (a) the Equity Interests of Tekna Seal that,
as of the date hereof, are not owned by the Parent or one of its Subsidiaries
and constituting no more than 6.5% of all of the outstanding Equity Interests of
Tekna Seal on a fully diluted basis and (b) the Equity Interests of Flomet that,
as of the date hereof, are not owned by the Parent or one of its Subsidiaries
and constituting no more than 3.78% of all of the outstanding Equity Interests
of Flomet on a fully diluted basis.

“Existing Mortgages” means, collectively, (a) that certain Future Advance
Mortgage, dated as of December 18, 2014, by AMS in favor of the Collateral
Agent, with respect to AMS’ real property located at 4111 Munson Hwy., Hudson,
Lenawee County, Michigan 49247, (b) that certain Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated as of June 20,
2014, by Thixoforming for the benefit of the Collateral Agent with respect to
Thixoforming’s real property located at 8906 Frontier Street, Firestone,
Colorado, and (c) that certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of June 20, 2014, by AFT for the
benefit of the Collateral Agent with respect to AFT’s real property located at
7040 Weld County Road 20, Longmont, Colorado.

“FATCA” means the Foreign Account Tax Compliance Act, as codified in Sections
1471 through 1474 of the Code, as of the Closing Date (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.



24

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“First Amended and Restated Credit Agreement” has the meaning specified in the
recitals hereto.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA minus the unfinanced portion of Capital Expenditures (other
than Tooling Capex) minus expense for taxes paid in cash (other than any taxes
resulting from any gains realized as a result of any Non-Core Business
Disposition) minus Restricted Payments paid in cash minus earn-out obligations
paid in cash to (b) Fixed Charges, all calculated for the Parent and its
Subsidiaries for such period on a consolidated basis in accordance with GAAP.

“Fixed Charges” means, for any period, without duplication, Interest Expense
(excluding (a) interest paid in kind, (b) expense reimbursements paid in
connection with this Agreement  or the Subordinated Loan Documents and (c)
upfront fees paid in connection with Swap Contracts), plus scheduled principal
payments on Indebtedness (excluding, for the avoidance of doubt, any mandatory
prepayments, whether under this Agreement, the Subordinated Loan Documents or
otherwise and any cash payments made in respect of earn-out obligations), plus
Capital Lease Obligation payments, all calculated for the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP.  In calculating
Fixed Charges for any period of four consecutive fiscal quarters ending on or
before March 31, 2017, Fixed Charges shall be the sum of Adjusted Fixed Charges
and Foreign Debt Fixed Charges  for such period. 

“Flomet” has the meaning specified in the introductory paragraph to this
Agreement.

“Foreign Debt Fixed Charges” means, the Dollar equivalent amount, for the period
of four consecutive fiscal quarters ending on (1) September 30, 2016, €837,200,
(2) December 31, 2016, €837,200, and (3) March 31, 2017, €837,200, in each case
as such amount may be adjusted to reflect currency exchange fluctuations as
determined by the Administrative Agent in its reasonable discretion.

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent that
is not a Domestic Subsidiary.

“Foreign Subsidiary Holdco” means any Subsidiary formed solely for the purposes
of holding and substantially all assets of which consist of Equity Interests in
one or more CFCs or other Foreign Subsidiary Holdcos, and which have no
consensual liabilities other than to a Borrower and its wholly-owned
Subsidiaries under its Organization Documents.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding LC Exposure other than LC Exposure as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Applicable
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting

25

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Indebtedness” means as of the date of determination, on a consolidated
basis, the sum of the following, without duplication:  (a) the outstanding
principal amount of all Indebtedness which is classified as “long-term debt” on
the consolidated balance sheet of the Parent and its Subsidiaries prepared as of
such date in accordance with GAAP and any current maturities and other principal
amount in respect of such Indebtedness due within one year; (b) the outstanding
principal amount of Indebtedness for borrowed money of the Parent and its
Subsidiaries outstanding under a revolving credit, term or similar agreement
(and renewals and extensions of any thereof); (c) the borrowing of money or the
obtaining of credit (other than trade or other payables and accrued expenses
incurred in the ordinary course of business and not more than 90 days past due),
including the issuance of notes or bonds (but excluding surety, performance or
bid bonds); (d) the deferred purchase price of assets (other than trade or other
payables and accrued expenses incurred in the ordinary course of business), (e)
with respect to any Synthetic Lease Obligations or any Capitalized Lease
Obligations, the outstanding principal amount of Indebtedness in respect of such
Synthetic Lease Obligations or Capitalized Lease Obligations of the Parent and
its Subsidiaries; plus (f) Indebtedness of the type referred to in clauses (a)
through (e) above of another Person guaranteed by, or secured by a Lien on
assets of, a Borrower or any of its Subsidiaries.  Notwithstanding the
foregoing, Funded Indebtedness shall exclude any “earn-out” or similar
obligation described in clause (d) above (including the Specified Earn-out
Obligations), or described in clause (f) above and relating to an obligation
described in clause (d) above, if (but only if) such obligations are not due and
payable but unpaid.   

“Funding Account” means the deposit account or accounts of the Borrowers
maintained at Citizens to which the Lender is authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board; provided,  however, that for purposes of
compliance with this Agreement and calculations hereunder (but not for purposes
of any financial statements delivered pursuant to the terms hereof), (a) “GAAP”
means such principles as in effect on June 30, 2015 as applied by the Parent and
its Subsidiaries in the preparation of the Annual Financial Statements for the
fiscal year ended June 30, 2015 and consistently followed, without giving effect
to any changes to GAAP subsequent thereto, and (b) in the event of a change in
generally accepted accounting principles after such date, either the
Administrative Agent, the Parent or the Required Lenders may request a change in
the definition of “GAAP”, in which case the parties hereto shall negotiate in
good faith with respect to an amendment of this Agreement implementing such
change, provided, however, if no agreement is reached, then no change or
amendment shall be made.

“General Flange” has the meaning specified in the introductory paragraph to this
Agreement.



26

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Governmental Approvals” means authorizations, consents, approvals, waivers,
exemptions, variances, franchises, permissions, permits and licenses of, and
filings and declarations with, any Governmental Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Original Closing
Date or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantee and Collateral Agreement” means the amended and restated guarantee
and collateral agreement made by the Loan Parties, in favor of the Collateral
Agent on behalf of the Secured Parties, substantially in the form of Exhibit E,
as the same may be supplemented by each Guarantee and Collateral Agreement
Supplement delivered pursuant to Section 6.11.

“Guarantee and Collateral Agreement Supplement” has the meaning specified in the
Guarantee and Collateral Agreement.



27

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”  For avoidance of doubt, the Borrowers may cause any
Domestic Subsidiary (other than any Domestic Subsidiaries that are direct or
indirect Subsidiaries of a Foreign Subsidiary that is a CFC) that is not a
Guarantor to Guarantee the Obligations by causing such Domestic Subsidiary to
execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Domestic Subsidiary shall
be a Guarantor hereunder for all purposes.

“Guaranty Swap Obligation” means with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Hazardous Materials” means any gasoline or petrol (including crude oil or any
fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances defined as hazardous or toxic under any Environmental
Law, that is regulated pursuant to or is a basis for liability under any
Environmental Law.

“Hedge Bank” means any Person that is a party to a Swap Contract with a Loan
Party and, at the time it enters into such Swap Contract, is (or was) an Agent,
a Lender or an Affiliate of any of them, each in its capacity as a party
thereto.

“ICE LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation (other than any
earn-out obligation that has become a liability (other than a contingent
liability) on the consolidated balance sheet of the Borrowers and their
Subsidiaries) until such obligation is not paid after becoming due and payable
and (iii) accruals for payroll and other liabilities accrued in the ordinary
course of business);

(e) all Attributable Indebtedness of such Person;

(f) all obligations of such Person in respect of Disqualified Equity Interests;



28

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(g) all Guarantees of such Person in respect of any of the foregoing;

(h) all Synthetic Lease Obligations; and

(i) all obligations of any Person of the kind described in the foregoing clauses
(a) through (h) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Funded Indebtedness.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, and (b) to the
extent not otherwise described in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property” has the meaning specified in Section 5.18.

“Intellectual Property Security Agreement” has the meaning specified in the
Guarantee and Collateral Agreement.

“Intercompany Subordination Agreement” means an agreement executed by each
Subsidiary of the Parent, in substantially the form of Exhibit G.

“Interest Expense” means, with respect to any Person for any period, the
aggregate of the interest expense of such Person and its Subsidiaries for such
period, on a consolidated basis, as determined in accordance with GAAP, and
including, without duplication, (a) all accretion of OID and amortization of
premium on Indebtedness; (b) the interest component of Indebtedness constituting
Capitalized Leases paid, accrued and/or scheduled to be paid or accrued during
such period; (c) net cash costs under all Swap Contracts (including amortization
of fees); (d) without duplication, any periodic commitment fees and other fees
payable to the Administrative Agent, the Collateral Agent or the Lenders
pursuant to the Loan Documents; and (e) without duplication, any periodic fees
paid by such Person to creditors, which fees shall be related to or arising out
of any Indebtedness owed to creditors.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the Closing Date, the last day of each Interest Period applicable to such Loan
and the applicable

29

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Maturity Date; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the Closing Date, the last Business Day of each
calendar month and the applicable Maturity Date.

“Interest Period” means, (a) as to each Eurodollar Rate Loan that is a Term
Loan, the period commencing on the date such Eurodollar Rate Loan is disbursed
or converted to or continued as a Eurodollar Rate Loan and ending on the date
one month thereafter, and (b) as to each Eurodollar Rate Loan that is a
Revolving Loan, the period commencing on the date such Eurodollar Rate Loan is
disbursed or converted to or continued as a Eurodollar Rate Loan and ending on
the date one, two, three or six months thereafter, as selected by the Parent  in
its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Inventory” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions, including without limitation by merger or otherwise) of
all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person.

“IRS” means Internal Revenue Service of the United States.

“Issuing Bank” means Citizens, in its capacity as the issuer of Letters of
Credit, and its successors in such capacity, as provided in Section 2.13.  The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Junior Financing” shall have the meaning assigned to such term in Section
7.13(a) hereof.



30

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Kecy Acquisition” means the acquisition by AMS of substantially all of the
assets of Kecy Corporation, a Michigan corporation (“Kecy”), pursuant the Kecy
Acquisition Agreement.

 “Kecy Acquisition Agreement” means that certain Asset Purchase Agreement, dated
as of June 25, 2014, by and among Kecy, AMS, Munson Holding, LLC, a Michigan
limited liability company, and, in a limited capacity, the Parent.

“Landlord Agreement” means a landlord lien waiver (or subordination agreement)
and access agreement, in form and substance reasonably satisfactory to the
Collateral Agent, between the landlord of a Specified Leased Property and the
Collateral Agent.

“Latest Maturity Date” means, at any date of determination, the latest scheduled
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, in each case as extended in accordance with this Agreement from time
to time, assuming the extension of the Maturity Date of Term Loans to the latest
date possible under the definition of “Maturity Date”.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit plus (b) the aggregate amount of all LC
Disbursements relating to Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrowers.  The LC Exposure of any Revolving Lender at any
time shall be its Pro Rata Share of the aggregate LC Exposure.

“LC Fronting Fee” shall have the meaning assigned to such term in Section
2.07(b).

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.07(b).

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”  As of the Closing Date,
Schedule 2.01 sets forth the name of each Lender.  Unless the context otherwise
requires, the term “Lender” includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Notice” has the meaning specified in Section 2.13(b).



31

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Letter of Credit Sublimit” means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Commitments.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement in the nature of a security interest, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing); provided
that in no event shall an operating lease in and of itself be deemed a Lien.

“Line Cap” means at any time, the lesser of (a) the aggregate Revolving
Commitment and (b) the Borrowing Base.

“Loan” means an extension of credit by a Lender to a Borrower under Article II.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Closing Date Fee Letter, (e) the Subordination
Agreement, (f) the Intercompany Subordination Agreement and (g) all other
agreements, instruments and documents now or hereafter executed and delivered to
the Administrative Agent, the Collateral Agent, and/or any Lender by the Parent
or any of its Subsidiaries with respect to this Agreement and the transactions
contemplated hereby.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, (a) each Borrower and (b) each Guarantor.

“Lockbox” means a post office boxes established pursuant to a Lockbox Agreement.

“Lockbox Agreement” means, an agreement with Citizens or an Affiliate of
Citizens pursuant to which the Loan Parties shall have established (or directed
Citizens to establish) one or more Lockboxes to be used for the sole and
exclusive purpose of concentrating the remittance of Accounts, and which shall
provide for all amounts remitted to each such Lockbox to be deposited in a
Controlled Account.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means any event or condition having a material adverse
effect on:  (a) the business, assets, financial condition, operations or
properties of the Parent and its Subsidiaries taken as a whole, (b) the ability
of any Loan Party to perform its obligations in all material respects under the
Loan Documents, (c) the rights and remedies of the Administrative Agent, the
Collateral Agent or Lenders to enforce or collect the amounts due under the Loan
Documents or to realize upon any Collateral, (d) the enforceability of any of
the Collateral

32

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Documents or the attachment, perfection or priority of any of the Liens intended
to be created thereby, or (e) the validity of any of the Loan Documents or the
consummation of any of the transactions contemplated therein.

“Material Contract” means agreement of the Parent or any Subsidiary under which
an uncured default or breach by the Parent or any Subsidiary could reasonably be
expected to have a Material Adverse Effect.

“Material Indebtedness” of any Person means Indebtedness of such Person having
an aggregate principal amount of $1,000,000 or more.

“Material Real Property” means any real property fee interest (or ground lease
interest) of any Loan Party with a fair market value in excess of $1,000,000.

“Maturity Date” means August 11, 2019, provided that, upon (a) the indefeasible
repayment or prepayment in full and in cash of the Closing Date Subordinated
Debt (other than with the proceeds of Indebtedness) or (b) the refinancing in
full of the Closing Date Subordinated Debt with Permitted Refinancing
Subordinated Debt, the Maturity Date shall automatically extend (i) in the case
of the Revolving Loans and the Revolving Commitments, to the date that is the
five (5) year anniversary of the date of this Agreement and (ii) in the case of
the Term Loans, the earlier of the date that is the earlier of (x) the Maturity
Date of the Revolving Loans and (y) the ten (10) year anniversary of the date of
this Agreement.

“Maximum Rate” has the meaning specified in Section 10.10.

“M&E Amount” means, as of any date of determination, an amount equal to (a)
$3,000,000 minus (b) the product of (i) $150,000 multiplied by (ii) the number
of full fiscal quarters that have elapsed between the Closing Date and such date
plus (c) the lesser of (x) $1,200,000 and (y) the face amount of any Letter of
Credit issued to Citizens or any of its Affiliates, as beneficiary, in
connection with any operating leases or Capitalized Leases among Citizens or any
of its Affiliates and any of the Loan Parties or their Subsidiaries; provided
that the M&E Amount may be further reduced  by the Administrative Agent, in the
exercise of its reasonable credit judgment, to reflect any Disposition or
Casualty Event related to, or other reduction in the value of, the machinery and
equipment of the Borrowers.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgage” or “Mortgages” means any mortgages, deeds of trust or similar
agreements executed and delivered pursuant to Section 4.01, 6.11 or 6.13(b) made
by a Loan Party in favor of the Collateral Agent on behalf of the Lenders in
form and substance reasonably satisfactory to the Collateral Agent; as the each
of the foregoing may be amended, supplemented or otherwise modified from time to
time.

“Mortgaged Properties” means each Material Real Property with respect to which a
Mortgage is required to be delivered pursuant to Section 4.01, 6.11 or 6.13(b).



33

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan Party or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation awards and other compensation received by the Parent or
any of its Subsidiaries in respect of such Casualty Event, net of (i) reasonable
out-of-pocket fees, expenses and costs incurred in connection therewith, (ii)
contractually required repayments of Indebtedness to the extent secured by a
Lien on such property which is senior to the Lien held by the Collateral Agent
for the benefit of the Lenders, and (iii) any income, sales and transfer taxes
payable or reasonably expected to be payable by the Parent or any of its
Subsidiaries (or tax distributions in respect thereof) in respect of such
Casualty Event;

(b) with respect to any Asset Sale, the aggregate amount of all cash payments
received by the Parent or any of its Subsidiaries as consideration for such
Asset Sale, whether at the time of such Asset Sale or after such Asset Sale
under deferred payment arrangements or Investments (but only as and when
received in cash) entered into or received in connection with such Asset Sale,
net of (i) the amount of any legal, title, transfer and recording tax expenses,
commissions and other fees and out-of-pocket expenses payable by the Parent or
any of its Subsidiaries in connection therewith, (ii) any Federal, state and
local income or other Taxes estimated to be payable by the Parent or any of its
Subsidiaries as a result thereof, and (iii) any repayments by the Parent or any
of its Subsidiaries of Indebtedness to the extent that such Indebtedness is
secured by a Lien on the property that is the subject of such Asset Sale, such
Lien is senior to the Lien held by the Collateral Agent on such property, if
applicable, and the transferee of (or holder of a Lien on) such property
requires that such Indebtedness be repaid as a condition to the purchase of such
property and (iv) reasonable reserves in connection with any indemnification
payments (but only until the release thereof); and

(c) with respect to any incurrence of Indebtedness or issuance of Equity
Interests, the aggregate amount of all cash proceeds received by the Parent or
any of its Subsidiaries therefrom, less all legal, broker, transaction,
placement, underwriting and similar fees, commissions and out-of-pocket expenses
incurred in connection therewith.

“NOLV” means the net orderly liquidation value of Inventory, expressed as a
percentage of book value for Inventory, to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Loan Parties’ Inventory
performed by an appraiser and on terms satisfactory to the Administrative Agent
in its reasonable discretion.

“Non-Bank Certificate” has the meaning specified in Section 3.01(b).

“Non-Consenting Lender” has the meaning specified in Section 3.07.



34

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Non-Core Business Disposition” means a Disposition by any Loan Party of all of
the outstanding Equity Interests or all or substantially all of the assets of
(a) Tekna Seal, (b) General Flange or (c) Wireless.

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

“Note” means a promissory note of the Borrowers payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrowers to such Lender resulting from the
Loans made by such Lender.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including principal, interest, fees, costs and expenses and indemnity
reimbursement amounts) or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party arising under any Secured
Hedge Agreement with a Hedge Bank, and (c) Cash Management
Obligations.  Anything in the foregoing to the contrary notwithstanding,
Excluded Hedging Obligations shall not constitute Obligations.

“OFAC” means the Office of Foreign Assets control of the United States
Department of Treasury.

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means November 10, 2014.

“Other Taxes” has the meaning specified in Section 3.01(e).

“Overadvance” has the meaning specified in Section 2.01(c).

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Parent” means ARC Group Worldwide, Inc., a Utah corporation.



35

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Payment Conditions” means with respect to any applicable transaction, (i) no
Default or Event of Default shall exist immediately after giving effect to such
transaction, (ii) the average of the Availability amounts (calculated on a Pro
Forma Basis to include the making of any Loans or the issuance of any Letters of
Credit in connection with such transaction) for each Business Day in the thirty
(30) day period prior to such transaction shall be greater than or equal to the
greater of (x) $6,250,000 and (y) 25% of the Line Cap, (iii) Availability
(calculated as set forth above) on the date of (and after giving effect to) such
proposed transaction shall be greater than or equal to the greater of (x)
$6,250,000 and (y) 25% of the Line Cap and (iv) the Loan Parties shall be in
compliance with the financial covenant (calculated on a Pro Forma Basis after
giving effect to such transaction) set forth in Section 7.14.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCC” means Precision Castparts Corp., an Oregon corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or contributed or had an
obligation to contribute, in the preceding five plan years.

“Perfection Certificate” means each perfection certificate delivered by the
Parent or any Subsidiary thereof.

“Permitted Acquisition” means any transaction or series of related transactions
resulting in the acquisition by the Parent or any of its wholly owned
Subsidiaries that is a Loan Party, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person, provided,

(i)immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(ii)all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws;

(iii)such acquisition shall not have been preceded by an unsolicited tender
offer for such Equity Interests or, proxy contest, and shall have been approved,
or recommended, by the board of directors (or equivalent governing body) of the
target thereof;

(iv)in the case of the purchase or other acquisition of Equity Interests, all of
the Equity Interests (except for any such Equity Interests in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of the Parent in
connection with such acquisition shall be owned 100% by the Parent

36

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

or a Guarantor, and the Parent shall take, or cause to be taken, each of the
actions set forth in Sections 6.11 and 6.13, as applicable, as and when
required;

(v)(A) the Parent and its Subsidiaries shall be in compliance with the financial
covenant set forth in Section 7.14 on a Pro Forma Basis after giving effect to
such acquisition as of the last day of the fiscal quarter most recently ended
and as of the last day of the most recently ended month of the Parent for which
information is available for the Parent and its Subsidiaries and for the assets,
Equity Interests or business, line, unit or division being acquired and (B) the
Parent shall have delivered to the Administrative Agent a Compliance Certificate
evidencing in reasonable detail compliance with the financial covenant described
in subclause (A) of this clause (v) and such Compliance Certificate, including
the calculations set forth therein, shall be reasonably acceptable to the
Administrative Agent;

(vi)the Parent shall have delivered to the Administrative Agent for distribution
to the Lenders at least 15 Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to such proposed acquisition (A)
with respect to any transaction or series of related transactions involving
Acquisition Consideration of more than $1,000,000, (i) all other relevant
financial information with respect to such acquired assets, including the
aggregate consideration for such acquisition and any other information required
to demonstrate compliance with the covenants set forth in Article VII and (ii)
good faith projections for the twelve (12) month period subsequent to such
proposed acquisition demonstrating compliance with the financial covenant set
forth in Section 7.14 on a Pro Forma Basis after giving effect to such
acquisition and (B) with respect to any transaction or series of related
transactions, (i) a copy of the purchase agreement related to the proposed
acquisition (and any related documents reasonably requested by the
Administrative Agent), (ii) a list of requested EBITDA adjustments as confirmed
by a third party quality of earnings report to the extent such adjustments for
all such proposed Permitted Acquisitions exceed more than $1,000,000 at any one
time in determining Consolidated EBITDA on a Pro Forma Basis for the twelve (12)
month period immediately prior to such proposed acquisition, (iii) a general
description of such acquired assets or such acquired business line or unit or
division and the competitive position of such Person or business line or unit or
division within the industry, (iv) the sources and uses of funds to finance the
proposed acquisition, (v) quarterly and annual financial statements of the
Person whose Equity Interests or assets are being acquired for the twelve (12)
month period immediately prior to such proposed acquisition, including any
audited financial statements that are available, and (vi) as reasonably
requested by the Administrative Agent, any other due diligence material that is
in the possession of the Parent or any Subsidiary and readily available, all of
which shall be reasonably acceptable to the Administrative Agent;

(vii)any Person or assets or division as acquired in accordance herewith shall
be in substantially the same business or lines of business in which the
Borrowers and their Subsidiaries are permitted to be engaged hereunder and such
Person or assets or division shall be located in the United States;

(viii)any Person who is the target of the proposed acquisition shall have had
positive EBITDA (calculated in a manner reasonably satisfactory to the
Administrative Agent and certified in a writing setting forth such calculations
that is delivered by the Parent to the Administrative

37

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Agent) for each of the most recently ended four fiscal quarters prior to the
closing date of such acquisition for which financial information is available;

(ix)the aggregate Acquisition Consideration for all Permitted Acquisitions shall
not exceed $10,000,000;

(x)the Administrative Agent shall be satisfied with the results of a field
examination and inventory appraisal, conducted at the Loan Parties’ expense,
prior to inclusion of any assets so acquired in the Borrowing Base; and

(xi)the Payment Conditions shall have been satisfied.

“Permitted Holders” means Everest and its Controlled Investment Affiliates.

“Permitted Lien” means any Lien permitted by Section 7.01.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus reasonable OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date no earlier than, and
has a Weighted Average Life to Maturity equal to or greater than, the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) at the time of incurrence thereof, no Event
of Default shall have occurred and be continuing, (d) if such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated to
the Obligations, (i) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment or
Lien priority to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations or in right of any Lien priority to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended, and (ii) the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, pricing,
premiums and optional prepayment or redemption provisions) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the applicable Borrower or Subsidiary than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended, (e) no Person is obligated, as borrower or guarantor on
such modification, refinancing, refunding, renewal or extension who is not an
obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended  and (f) such modification, refinancing, refunding, renewal or
extension is not secured by a Lien on a property or assets of the Parent or any
of its Subsidiaries that does not secure the Indebtedness being modified,
refinanced, refunded, renewed or extended.



38

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Permitted Refinancing Subordinated Debt” means any unsecured Indebtedness
constituting a Permitted Refinancing of the Indebtedness under the Closing Date
Subordinated Loan Agreement or any previously-incurred Permitted Refinancing
Subordinated Debt, provided that such Indebtedness (a) has a maturity date not
earlier than 91 days after the Latest Maturity Date, (b) does not require any
scheduled or mandatory prepayments or repayments of, or defeasance, sinking fund
or similar payments with respect to, principal, other than mandatory prepayments
on terms no more favorable to the holders thereof than the mandatory prepayments
under the Closing Date Subordinated Debt, (c) does not have any financial
covenant that is more restrictive than, or in addition to, the financial
covenant set forth in Section 7.14 (without giving effect to the provisions of
Section 7.14 that refer to covenant levels under the Subordinated Debt) and (d)
does not have any covenant or event of default that is in addition to, or more
restrictive than, the covenants and events of default contained in the Closing
Date Subordinated Debt. 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Balance Sheet” has the meaning specified in Section 5.06(a)(ii).

“Pro Forma Basis” means, with respect to any financial calculation or compliance
with any test or covenant hereunder performing such calculation, or compliance
with such test or covenant, as applicable, after giving effect to (a) the
Transactions, (b) any Investment, (c) any asset sale, (d) any payment of
principal or interest in respect Indebtedness, (e) any incurrence of
Indebtedness or (f) any application of cash or Cash Equivalents, using, for
purposes of determining such compliance, the historical financial statements of
all entities or assets so acquired or sold (if available) and the consolidated
financial statements of the Parent and its Subsidiaries, and any Indebtedness or
other liabilities to be incurred or repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding incurred Loans during
such period).

“Pro Forma Financial Statements” has the meaning specified in Section
5.06(a)(ii).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans or Revolving Exposure of such Lender under the
applicable Credit Facility or Credit Facilities at such time and the denominator
of which is the amount of the Aggregate Commitments and, if applicable and
without duplication, Loans or Revolving Exposure under the applicable Credit
Facility or Credit Facilities at such time.

“Projections” shall have the meaning specified in Section 6.01(d).



39

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Public Lender” has the meaning specified in Section 6.02.

“QMT” means Quadrant Metals Technologies LLC, a Delaware limited liability
company.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Quarterly Average Availability” means, for any fiscal quarter, the average of
the Availability for each Business Day during such fiscal quarter.

“Quarterly Average Availability Percentage” means, for any fiscal quarter,
Quarterly Average Availability for such fiscal quarter divided by the Revolving
Credit Commitment as at the end of such fiscal quarter

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, changes in stockholders’ and cash flows of the
Parent and its Subsidiaries for each of the fiscal quarters after the date of
the Annual Financial Statements and ended at least forty five (45) days before
the Closing Date.

“Register” has the meaning specified in Section 10.07(c).

“Related Parties” means, with respect to any specified Person, (a) any spouse or
former spouse, estate or lineal descendant (whether natural or adopted) of such
Person, or (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially holding an
80% or more controlling interest of which consist of such Person and/or any of
the persons referred to in clause (a) of this definition.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043 (c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Required Facility Lenders” shall mean, with respect to any Credit Facility on
any date of determination, Lenders having more than 50% of the sum of (i) the
outstanding Term Loans or Revolving Exposure, as applicable, under such Credit
Facility and (ii) the aggregate unused Commitments under such Credit Facility.

“Required Lenders” means, on any date of determination, Lenders who collectively
hold more than 67% (or, if there are two or fewer lenders, at least 100%) of the
outstanding Term Loans, Revolving Exposure and unfunded Commitments hereunder,
or if the Revolving Commitments have been terminated, Lenders who collectively
hold more than 67% (or, if there are two or fewer lenders, at least 100%) of the
aggregate outstanding Term Loans and Revolving Exposure under the Credit
Facility; provided,  however, that if at any time there are two or three Lenders
party to the Credit Agreement, “Required Lenders” must include at least two
lenders, and provided further, that if at any time (irrespective of the number
of Lenders party to the Credit Agreement) a Lender shall be a Defaulting Lender,
the Revolving Exposure and unfunded commitments under the Credit Facility of
such Defaulting Lender shall be excluded from the determination of Required
Lenders.



40

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Reserves” means reserves in such amounts, and with respect to such matters, as
the Administrative Agent shall deem necessary or appropriate in its reasonable
credit judgment exercised in good faith, against the Borrowing Base or
Availability, including without limitation with respect to (i) price
adjustments, damages, unearned discounts, returned products or other matters for
which credit memoranda are issued in the ordinary course of any Loan Party’s
business; (ii) potential dilution related to Accounts; (iii) shrinkage, spoilage
and obsolescence of any Loan Party’s Inventory; (iv) slow moving Inventory; (v)
other sums chargeable against the Borrowers as Revolving Loans under any section
of this Agreement; (vi) amounts owing by any Loan Party to any Person to the
extent secured by a Lien on, or trust over, any interest in any kind of property
or asset of any Loan Party, whether real, personal or mixed, or tangible or
intangible; (vii) amounts owing by any Loan Party in connection with Obligations
under Secured Hedge Agreements and Cash Management Obligations; (viii) rent for
locations at which Inventory is stored and as to which the Collateral Agent has
not received a satisfactory landlord’s agreement or bailee letter, as
applicable, (ix) the Colorado Environmental Reserve and (x) such other specific
events, conditions or contingencies as to which the Administrative Agent, in its
reasonable credit judgment exercised in good faith, determines reserves should
be established from time to time hereunder; provided, that, notwithstanding the
foregoing, the Administrative Agent shall not establish any Reserves in respect
of any matters relating to any items of Collateral that have been taken into
account in determining Eligible Accounts or Eligible Inventory, as applicable.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or other similar officer or Person
performing similar functions of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.  Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Parent.

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of the Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Parent’s or its Subsidiaries’ respective
stockholders, partners or members (or the equivalent Persons thereof).

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced from time to time pursuant
to  Section 2.04 and assignments by or to such Lender pursuant to assignments by
or to such Lender pursuant to Section 10.07 and increased pursuant to Section
2.14.  The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving

41

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Commitment, as applicable.  The initial aggregate amount of the Lenders’
Revolving Commitments is $25,000,000.

“Revolving Exposure” means with respect to any Lender at any time, the aggregate
principal amount at such time of all outstanding Revolving Loans of such Lender,
plus the aggregate amount at such time of such Lender’s LC Exposure, plus the
aggregate amount at such time of such Lender’s Swingline Exposure, plus the
aggregate amount of such Lender’s Pro Rata Share of Overadvances.

“Revolving Facility” means the credit facility constituting the Revolving
Commitment.

“Revolving Lender” means a Lender with a Revolving Commitment.

“Revolving Loan” means a revolving loan made by the Lenders to a Borrower
pursuant to Section 2.01(b). 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“Sanctioned Person”  shall mean,  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any Person described in
clauses (a) or (b) of this definition.

“Sanctions”  shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

“Schedule of Accounts” has the meaning specified in Section 6.20.

 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(g) that is entered into by and between any Loan Party and any Hedge Bank
which is designated in writing by the Hedge Bank and the Parent to the
Administrative Agent as a “Secured Hedge Agreement”, provided that any such
Hedge Bank which is not an Agent or a Lender has delivered a letter to the
Administrative Agent (which is reasonably satisfactory to the Administrative
Agent) pursuant to which such Hedge Bank (a) appoints the Collateral Agent as
its agent under the Collateral Documents and (b) agrees to be bound by Article
IX, Section 10.15 and 10.16 as if it were a Lender, and Section 8.03.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank, each Cash Management Bank, each
Supplemental Administrative

42

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(b).

“Securities Account” has the meaning specified in the Guarantee and Collateral
Agreement.

 “Securities Account Control Agreements” has the meaning specified in the
Guarantee and Collateral Agreement.

 “Single Employer Plan” means any Plan which is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.

“Solvent” and “Solvency” mean, at a point in time, that the fair salable value
of the assets of a Person, on a going concern basis, is greater than the total
amount of liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Person; the fair salable value of the assets of
the Person, on a going concern basis, is not less than the amount that will be
required to pay its probable liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) as they become absolute and matured; the
Person is not engaged in a business or a transaction, and is not about to be
engaged in a business or a transaction, for which its properties would
constitute an unreasonably small capital; and the Person does not intend to, and
does not believe that it will, incur debts or liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) beyond its ability to pay
as such debts and liabilities mature in the ordinary course of business.  For
purposes of the foregoing, the amount of contingent liabilities are to be
computed as the amount that, in light of all the facts and circumstances
existing at that point in time, can reasonably be expected to become an actual
or matured liability.

“Specified Earn-out Obligations” means the Borrower’s obligations under (a)
Section 2.4 of the ATC Acquisition Agreement and (b) Section 2.11 of the Kecy
Acquisition Agreement, in each case as in effect on the date hereof.

 “Specified Leased Property” means any parcel of real property leased or
licensed (including any sublease, sublicense or similar arrangement) by the
Parent or any of its Subsidiaries (a) under any agreement with any Affiliate of
the Parent, (b) used as the Parent’s headquarters or (c) where material books,
records or inventory of the Parent or its Subsidiaries are stored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Rate Loans shall be deemed to constitute Eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.



43

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

“Subordinated Creditor” shall mean, as of the date hereof,  McLarty Capital
Partners SBIC, L.P., and thereafter, any holder of a Subordinated Note or any
other Subordinated Debt from time to time.

“Subordinated Debt” means any and all present and future indebtedness,
liabilities and obligations, whether matured or unmatured, contingent or
absolute, direct or indirect, now or hereafter existing, due or to become due,
by the Parent to the Subordinated Creditors (whether by reason of subrogation of
rights of the Subordinated Creditors or otherwise) incurred pursuant to the
Subordinated Loan Agreement.

“Subordinated Loan Agreement” means the Closing Date Subordinated Loan Agreement
and any credit, loan, note purchase or similar agreement evidencing and
governing any Permitted Refinancing Subordinated Debt.

 “Subordinated Loan Documents” means the Subordinated Loan Agreement, the
Subordinated Notes, the “Loan Documents” (used in this instance as defined in
the Subordinated Loan Agreement) and all other agreements, instruments and
documents now or hereafter executed and delivered to the Administrative Agent
and/or any lender by the Parent or any of its Subsidiaries related to the
Subordinated Debt.

“Subordinated Notes” any notes issued related to or in exchange or substitution
for Subordinated Debt. 

“Subordination Agreement” means the Closing Date Subordination Agreement and any
subordination agreement entered into with respect to Permitted Refinancing
Subordinated Debt.

 “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

 “Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any

44

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

form of master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement

 “Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” means Citizens in its capacity as provider of Swingline
Loans, or any successor swingline lender hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.12.

 “Synthetic Lease Obligations” means an arrangement treated as an operating
lease for financial accounting purposes and a financing lease for tax purposes.

“Taxes” has the meaning specified in Section 3.01(a).

“Tekna Seal” has the meaning specified in the introductory paragraph to this
Agreement.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.

“Term Lender” means each Lender holding a Term Loan or Term Loan Commitment
hereunder.

“Term Loan” means a term loan made by the Term Lenders to the Borrowers under
the Term Facility.

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrowers hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.04 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Assumption.  The
initial amount of each Lender’s Term Loan Commitment is set forth on Schedule
2.01 under the caption “Term Loan Commitment” or, otherwise, in the Assignment
and Assumption pursuant

45

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

to which such Lender shall have assumed its Commitment, as the case may be.  The
initial aggregate amount of the Term Loan Commitments is $17,500,000.

“Term Loan Properties” means collectively, the Loan Parties’ real properties
located at (a) 4111 Munson Hwy., Hudson, Lenawee County, Michigan 49247, (b)
7040 Weld County Road 20, Longmont, Colorado, (c) 8906 Frontier Street,
Firestone, Colorado and (d) 810 Flightline Boulevard, DeLand, Florida.

 “Thixoforming” means Thixoforming LLC, a Colorado limited liability company.

“Tooling Capex” means Capital Expenditures in connection with the production of
tools for certain customers of Borrowers in an amount not to exceed $1,000,000
in any period of four consecutive fiscal quarters.

 “Transaction” means, collectively (a) the execution and delivery and
performance of the Loan Documents and the making of the Term Loan and any other
extensions of credit hereunder on the Closing Date, (b) the refinancing of the
Indebtedness under the First Amended and Restated Credit Agreement and (c) the
payment of the fees and expenses incurred in connection with any of the
foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.”  mean the United States of America.

“U.S. Lender” has the meaning specified in Section 3.01(d).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“WARN” has the meaning specified in Section 5.08.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable

46

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) nominal shares issued to foreign nationals
to the extent required by applicable Law) are owned by such Person and/or by one
or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

“Wireless” has the meaning specified in the introductory paragraph to this
Agreement.

“Wireless LLC” has the meaning specified in the introductory paragraph to this
Agreement.

 “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i)      The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including”.  In the event that performance of any obligation is due on a day
that is not a Business Day, then, except as expressly provided herein, the time
for such performance shall be extended to the next Business Day.



47

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein. 

Section 1.04. Rounding.  Except as provided in the definition of “Pro Rata
Share”, any financial ratios required to be satisfied in order for a specific
action to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05. References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications not prohibited by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06. Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Fiscal Periods. Any reference in any Loan Document to a fiscal
quarter or fiscal year of the Parent and its Subsidiaries ending on March 31,
June 30, September 30 or December 31 of any year shall be deemed to refer to the
fiscal quarter or fiscal year that, in accordance with the practice of the
Parent and its Subsidiaries on the Closing Date, ends closest to such date.

Article II.


The Commitments and Borrowings

Section 2.01. The Loans. 

(a) Term Loans.  Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make to the Borrowers a single Term Loan denominated
in Dollars equal to such Lender’s Term Loan Commitment on the Closing
Date.  Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed.  Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. 

(b) Revolving Loans.  Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make to the Borrowers Revolving Loans
denominated in Dollars in an aggregate principal amount that will not result in
(i) such Lender’s Revolving

48

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Exposure exceeding either (A) such Lender’s Revolving Commitment or (B) the
product of such Lender’s Pro Rata Share and the amount of the Line Cap at such
time, or (ii) the Aggregate Revolving Exposure exceeding the Line Cap, at any
time and from time to time during the Availability Period for the Revolving
Facility.  Amounts borrowed under this Section 2.01(b) and repaid or prepaid may
be reborrowed, on the terms and subject to the conditions herein.  Revolving
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(c) Overadvances.  Insofar as (i) the Parent, on its own behalf and on behalf of
all other Borrowers, may request and the Administrative Agent (as provided
below) may be willing in its sole and absolute discretion to make Revolving
Loans, on behalf of the Lenders, to Borrowers or (ii) the Administrative Agent,
in its sole discretion, makes Revolving Loans on behalf of Lenders, if the
Administrative Agent, in its reasonable credit judgment, deems that such
Revolving Loans are necessary or desirable (a) to protect all or any portion of
the Collateral, (b) to enhance the likelihood, or maximize the amount of,
repayment of the Loans and the other Obligations, or (c) to pay any other amount
chargeable to Borrowers pursuant to this Agreement, in each case, at a time when
the unpaid balance of Revolving Loans plus the LC Exposure exceeds, or would
exceed with the making of any such Revolving Loan, the Borrowing Base (such Loan
or Loans being herein referred to individually as an “Overadvance” and
collectively, as “Overadvances”), such Overadvances shall constitute
Obligations; provided, that the aggregate amount of Overadvances outstanding at
any time shall not exceed the lesser of (x) 10% of the Borrowing Base or (y)
$2,500,000.  All Overadvances shall be repaid on demand, shall be secured by the
Collateral and shall bear interest as provided in this Agreement for Revolving
Loans generally.  Any Overadvance made pursuant to the terms hereof shall be
made by all Revolving Lenders ratably in accordance with their respective Pro
Rata Shares.  The foregoing notwithstanding, (i) unless otherwise consented to
by the Required Facility Lenders for the Revolving Credit Facility, Overadvances
shall not be outstanding for more than sixty (60) consecutive days, and (ii)
unless otherwise consented to by all Revolving Lenders, no Overadvances shall be
permitted to the extent that such Overadvances would cause the Aggregate
Revolving Exposure to exceed the Line Cap.

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Parent’s
irrevocable notice to the Administrative Agent.  Each such notice must be
received by the Administrative Agent not later than 1:00 p.m. (i) three (3)
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans to Eurodollar Rate
Loans, and (ii) on or before 12:00 noon on the requested date of any Borrowing
of Base Rate Loan.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $250,000 in excess thereof.  Each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of  $250,000 or a whole multiple of
$50,000 in excess thereof.  Each Loan Notice shall specify (i) whether the
Parent is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Class and Type of Loans to be borrowed or the Type of Loans
to which existing Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, and (vi) if the Borrowing is a
Borrowing of Revolving Loans, the Borrower to whom such Loan

49

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

is being made.  If the Parent fails to specify a Type of Loan in a Loan Notice,
then the applicable Loans shall be made as Base Rate Loans.  If the Parent
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period (or the Parent
fails to timely deliver a notice of conversion or continuation prior to the
expiration of an Interest Period), it will be deemed to have specified an
Interest Period of one (1) month.  Any Swingline Loans shall be made in
accordance with the procedures set forth in Section 2.12.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Class
of Loans, and if no timely notice of a conversion or continuation is provided by
the Parent, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans described
in Section 2.02(a).  In the case of each Borrowing, each Appropriate Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than 1:00 p.m., on the
Business Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is on
the Closing Date, Section 4.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Parent.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent or the Required Lenders may require by notice to the
Parent that no Loans may be converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Parent and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
or demonstrable error.  At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect unless otherwise agreed
between the Parent and the Administrative Agent.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.



50

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount.  If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
applicable Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
a Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest or
demonstrable error.  If such Lender pays its share of the applicable Borrowing
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing.  Any payment by a Borrower shall be
without prejudice to any claim the Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(h) Notwithstanding the foregoing, all or a portion of the Term Loan made on the
Closing Date by any Lender that holds “Term Loans” or “Revolving Loans” under
(and as defined in) the First Amended and Restated Credit Agreement (together,
“Existing Loans”) may, at the election of such Lender by notice to the
Administrative Agent and the Borrowers on or prior to the Closing Date, be made
by cashless exchange of all or a portion (as specified in such notice) of the
outstanding principal amount of such Existing Loans for an equivalent amount of
such Lender’s Term Loan.

Section 2.03. Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice by the Parent to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Administrative Agent not later than 1:00 pm (New York, New York time) (A)
three (3) Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (B) on the date of prepayment of Base Rate Loans; (2) any partial prepayment
of Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $250,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding; and (3) any prepayment of Base Rate Loans shall be in
a principal amount of $250,000 or a whole multiple of $50,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid and the payment amount specified in such
notice shall be due and payable on the date specified therein.  The
Administrative Agent will promptly notify each

51

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment.  Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
Loans pursuant to this Section 2.03(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares.

(ii) Notwithstanding anything to the contrary contained in this subsection (a),
the Parent may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing of all of the applicable
Credit Facility or other transaction, which refinancing or transaction shall not
be consummated or shall otherwise be delayed.

(iii) Voluntary prepayments of any Term Loans permitted hereunder shall be
applied as directed by the Parent.  Voluntary prepayments of outstanding
Revolving Loans shall be applied pro rata to the outstanding Revolving Loans and
shall not result in a permanent reduction in the Revolving Commitments.

(b) Mandatory.

(i) Except for Overadvances permitted under Section 2.01(c), if the Aggregate
Revolving Exposure exceeds the Line Cap, the Borrowers shall immediately prepay
the Revolving Loans, LC Exposure and/or Swingline Loans in an aggregate amount
equal to such excess.

(ii) If the requirements set forth in clauses 1 and 2 of Schedule 6.17 are not
satisfied within the period specified on Schedule 6.17,  not later than the
Business Day following the last day of such period, the Borrowers shall prepay
the Loans hereunder in an aggregate amount equal to $1,700,000.

(iii) Not later than the fifth Business Day after the date of any Asset Sale
(other than a Non-Core Business Disposition) by the Parent or any of its
Subsidiaries, the Borrowers will prepay the Loans hereunder in an aggregate
amount equal to 100% of the amount, if any, of such Net Cash Proceeds from such
Asset Sale received by the Parent or any of its Subsidiaries on the date of such
Asset Sale. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, the Borrowers shall not be required to make any
prepayment of the Loans under this Section 2.03(b)(iii) with respect to Net Cash
Proceeds received by the Parent or any of its Subsidiaries from Asset Sales
(other than Asset Sales of any Term Loan Property made in reliance on Section
7.05(f)) to the extent that, on or prior to the date such Net Cash Proceeds
would otherwise be required to be so applied, the Parent notifies the
Administrative Agent that such Net Cash Proceeds are to be reinvested in assets
used or usable in the business of the Parent or any of its Subsidiaries within
180 days of each such Asset Sale, and if such Net Cash Proceeds to be reinvested
are not in fact reinvested within 180 days after receipt thereof, then such
proceeds shall be due and payable, and, in each case, applied to the prepayment
of Loans as provided in this clause (iii) at the expiration of such 180-day
period); provided that the

52

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

amount of such Net Cash Proceeds not applied to prepayment of the Loans because
of this sentence shall not exceed $1,000,000 over the term of this Agreement.

(iv) Not later than the fifth Business Day after any incurrence of Indebtedness
by the Parent or any of its Subsidiaries (excluding the Net Cash Proceeds of
Indebtedness expressly permitted pursuant to Section 7.03), the Borrowers will
prepay the Loans hereunder in an aggregate amount equal to 100% of the amount of
the Net Cash Proceeds from such incurrence of Indebtedness received by the
Parent or any of its Subsidiaries.

(v) Not later than the fifth Business Day after the closing of any offering or
sale of Equity Interests by or any capital contribution to the Parent (other
than any Excluded Contribution, but including any Cure Amount), the Borrowers
will prepay the Loans hereunder in an amount equal to 100% of the amount, if
any, of such Net Cash Proceeds. 

(vi) Not later than the tenth Business Day after the receipt by the
Administrative Agent or the Parent or any of its Subsidiaries of the proceeds of
insurance, condemnation award or other compensation (other than business
interruption insurance proceeds) in respect of any Casualty Event affecting any
property or assets of the Parent or any of its Subsidiaries, the Borrowers shall
prepay the Loans in an aggregate amount equal to 100% of the Net Cash Proceeds
from such Casualty Event, provided that the Borrowers shall not be required to
make any prepayment of the Loans under this Section 2.03(b)(vi) with respect to
Net Cash Proceeds received by any Borrower or any of its Subsidiaries from
Casualty Events to the extent if, at the time proceeds of insurance,
condemnation award or other compensation (other than business interruption
insurance proceeds) in respect of such Casualty Event are received, no Event of
Default shall have occurred and be continuing, to the extent that, on or prior
to the date such Net Cash Proceeds would otherwise be required to be so applied
the Parent notifies the Administrative Agent that such Net Cash Proceeds from
such Casualty Event are to be reinvested in the repair, restoration or
replacement of the property affected by such Casualty Event or in other assets
used or usable in the business of the Borrowers and their Subsidiaries within
180 days of the receipt of such proceeds, and if such Net Cash Proceeds intended
to be reinvested are not in fact reinvested then such proceeds shall be due and
payable and applied to the prepayment of Loans as provided in this clause (vi)
at the expiration of such 180-day period).

(vii) Not later than the fifth Business Day after the date of any Non-Core
Business Disposition by the Parent or any of its Subsidiaries, the Borrowers
will prepay the Loans hereunder in an aggregate amount equal to 100% of the
amount, if any, of such Net Cash Proceeds from such Non-Core Business
Disposition received by the Parent or any of its Subsidiaries on the date of
such Non-Core Business Disposition less the amount of any  prepayment of the
Subordinated Debt made in reliance on Section 7.13(a)(v). Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing, the
Borrowers shall not be required to make any prepayment of the Loans under this
Section 2.03(b)(iii) with respect to Net Cash Proceeds received by the Parent or
any of its Subsidiaries from a Non-Core Business Disposition of Tekna Seal to
the extent that, on or prior to the date such Net Cash Proceeds would otherwise
be required to be so applied, the Parent notifies the Administrative Agent that
such Net Cash Proceeds are to be reinvested in assets used or usable in the
business of the Parent or any of its Subsidiaries

53

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

within 180 days of each such Non-Core Business Disposition, and if such Net Cash
Proceeds to be reinvested are not in fact reinvested within 180 days after
receipt thereof, then such proceeds shall be due and payable, and, in each case,
applied to the prepayment of Loans as provided in this clause (vii) at the
expiration of such 180-day period).

(viii) (A) Each prepayment of Loans pursuant to Section 2.03(b)(i), and each
prepayment of Loans pursuant to Sections 2.03(b)(iii) and (vi) to the extent
consisting of Net Cash Proceeds constituting insurance or condemnation proceeds
allocable to, or relating to, Inventory shall be applied first, to the
outstanding Swingline Loans, next, to outstanding Revolving Loans, then to the
Cash Collateralization of Letters of Credit and lastly, pro rata to the Term
Loans then outstanding, and applied in inverse order of maturity to the
remaining principal installments thereof, (B) each prepayment of Loans pursuant
to Section 2.03(b)(vii) shall be applied, (1) to the extent sufficient to
satisfy clause (iii) of the definition of Payment Conditions, first, to the
outstanding Swingline Loans, next, to outstanding Revolving Loans, then to the
Cash Collateralization of Letters of Credit and (2) then, pro rata to the Term
Loans then outstanding, and applied in inverse order of maturity to the
remaining principal installments thereof and (C) each other prepayment of Loans
pursuant to this Section 2.03(b) shall be applied first,  pro rata to the Term
Loans then outstanding, and applied in inverse order of maturity to the
remaining principal installments thereof, then to the outstanding Revolving
Loans and lastly, to the Cash Collateralization of Letters of Credit, (D) each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares of such prepayment and (E) prepayments of outstanding Revolving
Loans shall not result in a permanent reduction in the Revolving Commitments.

(ix) All funds received by the Administrative Agent pursuant to Section 6.20 in
immediately available funds shall, subject to Section 8.03, be applied on a
daily basis first, to the Swingline Loans, second, to the outstanding Revolving
Loans, third, to any fees, expenses, costs or reimbursement obligations due and
owing to the Administrative Agent or the Lenders, and fourth, to Cash
Collateralization of Letters of Credit.  All funds received in by the
Administrative Agent pursuant to Section 6.20 that are not immediately available
funds (checks, drafts and similar forms of payment) shall be deemed applied by
Administrative Agent on account of the Obligations (subject to final payment of
such items) in accordance with the foregoing sentence on the first Business Day
after receipt by Administrative Agent of such items.  If as the result of such
application of funds a credit balance exists in favor of Borrowers, such credit
balance shall not accrue interest in favor of Borrowers but shall, so long as no
Default or Event of Default then exists, be disbursed to the Borrowers or
otherwise at Parent’s direction, upon Parent’s request.  Upon and during the
continuance of any Event of Default, the Administrative Agent may, at its
option, offset such credit balance against any of the Obligations or hold such
credit balance as Collateral for the Obligations.

(c) The Parent shall notify the Administrative Agent in writing of any mandatory
prepayment of the Loans required to be made pursuant to Sections 2.03(b)(iii)
through (vii) at least three (3) Business Days prior to the required date of
such prepayment.  Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment.  The
Administrative Agent will promptly notify each applicable Lender of

54

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

the contents of the Parent’s prepayment notice and of such Lender’s Pro Rata
Share or other applicable share of the prepayment.

(d) Interest, Funding Losses, etc.  All prepayments under this Section 2.03
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a Eurodollar Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.  Each payment by Borrowers on account of
principal of the Revolving Loans shall be applied first to Base Rate Revolving
Loans and then to Eurodollar Revolving Credit Loans.

Section 2.04. Termination or Reduction of Commitments.

(a) Optional.  The Borrowers may, upon written notice from the Parent to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent one (1) Business Day prior to the date of
termination or reduction and (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any multiple of $500,000 in excess thereof or,
if less, the entire amount thereof.  Notwithstanding the foregoing, the Parent
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Credit Facility or any other transaction, which refinancing or any other
transaction, shall not be consummated or otherwise shall be delayed.

(b) Mandatory.  The Term Loan Commitment of each Lender shall be automatically
and permanently reduced to $0 upon the making of such Lender’s Term Loans
pursuant to Section 2.01(a).

Section 2.05. Repayment of Loans.

(a) Term Loans.  The Term Loans shall mature in equal monthly installments
payable on the last day of each calendar month of Borrowers, each such
installment to be in an aggregate principal amount equal to $72,917.00, and the
Borrowers shall repay to the Administrative Agent for the ratable account of
each Term Lender each such installment on each such date.  On the Maturity Date
for the Term Loans, the Borrowers shall repay to the Administrative Agent for
the ratable account of each Term Lender the outstanding principal amount of Term
Loans (together with all accrued and unpaid interest and any other amounts owed
under this Agreement).

(b) Revolving Loans.  The Borrowers shall (i) repay to the Administrative Agent
for the ratable account of each Revolving Lender, the then unpaid principal
amount (together with accrued and unpaid interest and other amounts) of each
Revolving Loan of such Revolving Lender on the Maturity Date in respect of
Revolving Loans, (ii) repay to the Swingline Lender, the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date in respect of
Revolving Loans and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month (or, if such date is not a Business Day, on
the next succeeding Business Day) and is at least two Business Days after such
Swingline Loan is made, and (iii) repay any Overadvances on demand by the
Administrative Agent on behalf of the Lenders; provided that, on each date that
a Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans
that

55

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

were outstanding on the date such Borrowing was requested, and provided further
that to the extent not repaid by a Borrower on any such dates, the applicable
Borrower shall be deemed to have requested Revolving Loans in an amount equal to
the Swingline Loans then outstanding.

Section 2.06. Interest.

(a) Subject to the provisions of Section 2.06(c), (i) each Eurodollar Rate Loan
that is a Term Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Adjusted
Eurodollar Rate calculated on the basis of a one-month Interest Period plus the
Applicable Rate, (ii) each Eurodollar Rate Loan that is a Revolving Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Adjusted Eurodollar Rate for such
Interest Period plus the Applicable Rate and (iii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i)     If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal or interest of any Loan) payable by
any Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Person to whom such amount is owed, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)    While any Event of Default exists, upon the request of the Required
Lenders, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(c) If, as a result of any restatement of or other adjustment to or any
correction of any error in any Borrowing Base Certificate or for any other
reason, the Administrative Agent or the Lenders reasonably determine that (i)
the Quarterly Average Availability as calculated by the Parent as of any
applicable date was inaccurate and (ii) a proper calculation of the Quarterly
Average Availability would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the Issuing
Bank, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the applicable Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the Issuing Bank), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period; provided that if a proper
calculation of Quarterly Average Availability would have resulted in lower
pricing for such period, such Borrower shall receive credit towards the next
interest payment(s) in an amount equal to the excess of the amount of interest
and fees that have been actually paid for such period

56

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

over the amount of interest and fees that should have been paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the Issuing Bank, as the case may be, under Section 2.06, 2.07(b)
or 2.13(e) or under Article VIII.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law. 

(e) All accrued and unpaid interest on the “Loans” and other “Obligations” under
(and as defined in) the First Amended and Restated Credit Agreement shall be due
and payable on the Closing Date.

Section 2.07. Fees.

(a) The Borrowers shall pay to the Administrative Agent for the ratable benefit
of the Lenders a commitment fee (a “Commitment Fee”):  with respect to the
Revolving Facility, in an amount equal to 0.375% multiplied by the difference
between the Revolving Commitment and the average daily outstanding Revolving
Loans (other than Swingline Loans) during the immediately preceding quarter.  

(b) The Borrowers shall pay to the Administrative Agent for the ratable benefit
of the Lenders (including the Issuing Bank), a fee calculated at a rate per
annum equal to the Applicable Rate from time to time for Eurodollar Rate
Revolving Loans (the “LC Participation Fee”).  Notwithstanding anything to the
contrary contained herein, while any Event of Default under Section 8.01(a) or
(f) exists, all LC Participation Fees shall accrue at the Default Rate.  In
addition, the Borrowers shall pay to the Issuing Bank a 0.25% issuance fee, and
customary negotiations, processing and arranging fees of the Issuing Bank (as
agreed to by the Borrowers) (the “LC Fronting Fee”).  Notwithstanding the
foregoing, any LC Participation Fees and LC Fronting Fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to
the Issuing Bank pursuant to Section 2.13 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the Issuing Bank for its own account.

(c) The Borrowers shall pay to the Administrative Agent, the Collateral Agent
and the Arranger such fees as shall have been separately agreed upon in writing
in the amounts and at the times so specified.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

(d) All fees shall be paid on the dates due, in immediately available funds in
Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Borrowers shall pay (i) the LC Fronting Fees
directly to the Issuing Bank, and (ii) the fees provided under Section 2.07(c)
directly to the Administrative Agent or the Arranger, as the case may be.  Once
paid, none of the Fees shall be refundable under any circumstances.



57

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(e) All accrued and unpaid fees under the First Amended and Restated Credit
Agreement shall be due and payable on the Closing Date.

Section 2.08. Computation of Interest and Fees.  All computations of interest
for Base Rate Loans shall be made on the basis of a year of 365 days or 366
days, as the case may be, and actual number of days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual number of days elapsed.  Interest shall accrue on each Loan for the
day on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest or demonstrable error.  For the
purpose of computing interest hereunder, all items of payment received by
Administrative Agent pursuant to Section 6.20 shall be deemed applied by
Administrative Agent on account of the Obligations (subject to final payment of
such items) on the first Business Day after receipt by Administrative Agent of
such items in Administrative Agent’s account specified in the applicable Deposit
Account Control Agreement.

Section 2.09. Evidence of Indebtedness.

(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-l(c) as non-fiduciary agent
for the Borrowers, in each case in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest or demonstrable error of the amount of
the Borrowings made by the Lenders to the Borrowers and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest or demonstrable error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender that requests a Note shall attach schedules to its Note and shall endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest or demonstrable error; provided that the failure of
the Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.



58

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Section 2.10. Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
shall in each case be deemed received on the Business Day so received (or, if
received after 2:00 p.m. New York, New York time, the succeeding Business Day)
and any applicable interest or fee shall continue to accrue, but in each case
will be credited to the account of the applicable Borrower on the following
Business Day. 

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(c) Unless the Parent has notified the Administrative Agent, prior to the date
any payment is required to be made by a Borrower to the Administrative Agent
hereunder for the account of any Lender, that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to such Lender.  If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then such Lender shall forthwith on demand repay to the Administrative Agent the
portion of such assumed payment that was made available to such Lender in Same
Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender to the date such amount is repaid to the Administrative Agent in
Same Day Funds at the applicable Overnight Rate from time to time in effect.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article and such funds are not made available to the applicable Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.



59

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

(h) If as the result of collections of Accounts as authorized by Section 6.20
hereof or otherwise, a credit balance exists in favor of the Borrowers after
payment in full of all outstanding Revolving Loans, Swingline Loans, Obligations
under any Letters of Credit, other amounts then due and payable, and, Cash
Collateralization of all outstanding Letters of Credit in an amount equal to
105% of the face amount thereof, such credit balance shall not accrue interest
in favor of the Borrowers, but shall be disbursed to the Borrowers or otherwise
at the direction of the Parent in the manner set forth in Section 2.02(b), upon
request of the Parent at any time, so long as no Default or Event of Default
then exists.  The Administrative Agent may at its option, apply such credit
balance to the Obligations in accordance with Section 8.03 upon the occurrence
and during the continuance of an Event of Default.

Section 2.11. Sharing of Payments, etc.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Loans made by it (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment of
principal of or interest on such Loans, pro rata with each of them; provided
that if all or any portion of such excess payment is thereafter recovered from
the purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon.  For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted
hereunder.  The Borrowers agree that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such
participation.  The Administrative Agent will keep records (which shall be

60

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

conclusive and binding in the absence of manifest or demonstrable error) of
participations purchased under this Section 2.11 and will in each case notify
the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.11 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.12. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, at any time that
Citizens is not the sole Revolving Lender, the Swingline Lender agrees to make
Swingline Loans to the Borrowers from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $2,000,000 or (ii) the sum of the Aggregate Revolving Exposures
exceeding the Line Cap; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.  To request a
Swingline Loan, the Parent shall notify the Administrative Agent of such request
by a Loan Notice by facsimile, not later than noon, New York time, on the day of
a proposed Swingline Loan and the Borrower to which such Swingline Loan is to be
made.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Parent.  The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to such
Borrower’s Funding Account (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.13(e), by
remittance to the Issuing Bank) on the requested date of such Swingline
Loan.  All Swingline Loans shall be Base Rate Loans.

(b) The Swingline Lender at any time may, and at least once per week shall, by
written notice given to the Administrative Agent not later than 11:00 a.m., New
York time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Share of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata Share of
such Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02 with respect to Loans made by such Lender (and Section
2.02 shall apply, mutatis mutandis, to the

61

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders.  The Administrative Agent shall notify the Parent of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof. 

Section 2.13. Letters of Credit.

(a) General.  Subject to the terms and conditions set forth herein, the Parent
may request the issuance of Letters of Credit for the account of any Loan Party,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by any Borrower to, or entered into by any Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal.  Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Parent shall deliver by hand
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (prior to 2:00 pm, New York time, at least five (5)
Business Days prior to the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, reasonably
satisfactory to the Issuing Bank (each, a “Letter of Credit Notice”) and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrowers also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers and the Parent shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the Letter of Credit
Sublimit, (ii) the Aggregate Revolving Exposures shall not exceed the Line Cap
and (iii) no default of any Revolving Lender’s obligations to fund under Section
2.13(d) exists and no Revolving Lender is at that time a Defaulting Lender,
unless the Issuing Bank has entered into arrangements,

62

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

including the delivery of Cash Collateral, satisfactory to the Issuing Bank (in
its sole discretion) with the Borrowers or such Lender to eliminate the Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to Section
2.15(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposure as to which the Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion.

(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date for the Revolving Facility.

(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Pro Rata Share of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., New York time, on the date that such
LC Disbursement is made, if the Parent shall have received notice of such LC
Disbursement prior to 9:00 a.m., New York time, on such date, or, (ii) if such
notice has not been received by the Parent prior to such time on such date, then
not later than 11:00 a.m., New York time, on the Business Day immediately
following the day that the Parent receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrowers
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.01 that such payment be financed with a Base Rate
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting Base Rate Revolving Borrowing or Swingline
Loan.  If the Borrowers fail to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrowers in respect thereof and such Lender’s Pro
Rata Share thereof.  Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Pro Rata Share of the payment
then due from the Borrowers, in the same manner as provided in Section 2.02 with
respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis 

63

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.

(f) Obligations Absolute.  The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations
hereunder.  Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of bad faith, gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of

64

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Credit.  The Issuing Bank shall promptly notify the Administrative Agent and the
Parent by facsimile of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to Base Rate Revolving Loans; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.06(a)(i) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Parent, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing
Bank.  At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.07(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization.  (i)Upon the request of the Administrative Agent to
the Parent, (A) if the Issuing Bank has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an LC
Disbursement, or (B) if, as of the Letter of Credit Expiration Date, any LC
Exposure for any reason remains outstanding, the Borrowers shall, in each case,
promptly, and in any event within one Business Day, Cash Collateralize the then
outstanding amount of all LC Exposure.  At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, within three Business Days after
the request of the Administrative Agent or the Issuing Bank, the Borrowers shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).

(ii) In addition, if the Administrative Agent notifies the Parent at any time
that the outstanding amount of all LC Exposure at such time exceeds 100% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice,

65

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

the Borrowers shall Cash Collateralize the LC Exposure in an amount equal to the
amount by which the outstanding amount of all LC Exposure exceeds the Letter of
Credit Sublimit.

(iii) Sections 2.03 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder.  For purposes of this Section 2.13, Section
2.03 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the Issuing Bank and
the Lenders, as collateral for the LC Exposure, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Lenders).  Derivatives of such term have corresponding meanings.  Upon
such pledge and deposit, the Borrowers shall grant to the Administrative Agent,
for the benefit of the Issuing Bank and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Citizens.

Section 2.14. [Reserved].

Section 2.15. Defaulting Lenders.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.13(j); fourth, as the
Parent may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.13(j); sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lenders

66

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or Swingline Lenders against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by a Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in obligations in
respect of Letters of Credit and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees.  

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive any LC Participation Fee
or LC Fronting Fee for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.13(j). 

(C) With respect to any Commitment Fee, LC Participation Fee or LC Fronting Fee
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (x) pay to each non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swingline Loans that
has been reallocated to such non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.



67

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Parent shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment.  Subject to Section 10.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.13(j).

(b) Defaulting Lender Cure.  If the Parent, the Administrative Agent and each
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.15(a)(ii),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided,  further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 2.16. Obligations of the Borrowers; Appointment of the Parent as Agent.
 



68

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(a) The Obligations of all Borrowers shall be joint and several in nature as
provided in the Guarantee and Collateral Agreement.

(b) Each Borrower hereby irrevocably appoints the Parent as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Borrower hereunder.  Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by any Borrower acting
singly, shall be valid and effective if given or taken only by the Parent,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Parent in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Borrower.

Article III.


Taxes, Increased Costs Protection and Illegality

Section 3.01. Taxes.  For the purposes of this Section 3.01, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

(a) Except as required by applicable law, any and all payments by any Loan Party
to or for the account of any Agent or any Lender under any Loan Document shall
be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto (“Taxes”).  If any applicable
law (as determined in the good faith discretion of an applicable withholding
agent) requires an applicable withholding agent to deduct any Taxes from or in
respect of any sum payable by a Loan Party under any Loan Document to any Agent
or any Lender, (i) if such Tax is an Indemnified Tax, the sum payable by such
Loan Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the applicable withholding agent shall make such deductions, and (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
taxing authority.  Within thirty (30) days after the date of the payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.01 (or, if receipts or evidence are not available within thirty (30) days, as
soon as practicable thereafter), such Loan Party shall furnish to the
Administrative Agent the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to such
Loan Party (or other evidence of payment reasonably satisfactory to the
Administrative Agent).  If a Loan Party fails to pay any Indemnified Taxes when
due to the appropriate taxing authority or fails to remit to any Agent or any
Lender the required receipts or other required documentary evidence that has
been made available to such Loan Party, such Loan Party shall indemnify such
Agent and such Lender for any incremental Taxes that may become payable by such
Agent or such Lender arising out of such failure.



69

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(b) Each Lender (including an Eligible Assignee to which a Lender assigns its
interest in accordance with Section 10.07) that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (each a “Foreign Lender”)
agrees to complete and deliver to the Borrowers and the Administrative Agent on
or prior to the date on which such Foreign Lender (or Eligible Assignee) becomes
a party hereto and at the time or times prescribed by applicable Law, two (2)
accurate, complete and original signed copies of whichever of the following is
applicable:  (i) IRS Form W-8BEN or Form W-8BEN-E, as applicable (or any
successor forms) certifying that it is entitled to benefits under an income tax
treaty to which the United States is a party; (ii) IRS Form W-ECI (or any
successor forms) certifying that the income receivable pursuant to any Loan
Document is effectively connected with the conduct of a trade or business in the
United States; (iii) if the Foreign Lender is not (A) a bank described in
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder described in
Section 871(h)(3)(B) of the Code, and (C) a controlled foreign corporation
related to any Borrower within the meaning of Section 881(c)(3)(C) of the Code,
a certificate to that effect in substantially the form attached hereto as
Exhibit F-1,  F-2,  F-3 or F-4, as applicable (a “Non-Bank Certificate”) and an
IRS Form W-8BEN or Form W-8BEN-E, as applicable (or any successor forms),
certifying that the Foreign Lender is not a United States person; (iv) to the
extent a Foreign Lender is not the beneficial owner for U.S. federal income tax
purposes, IRS Form W-8IMY (or any successor forms) of the Foreign Lender,
accompanied by, as and to the extent applicable, a Form W-8BEN, Form W-8BEN-E,
Form W-ECI, Non-Bank Certificate, Form W-9 (or other successor forms) and any
other required supporting information from each beneficial owner (it being
understood that a Foreign Lender need not provide certificates or supporting
documentation from beneficial owners if such Foreign Lender is able to
establish, and does establish, to the reasonable satisfaction of the Parent and
the Administrative Agent that payments to such Foreign Lender are, to the extent
applicable, entitled to an exemption from or, if an exemption is not available,
a reduction in the rate of, U.S. federal withholding taxes without providing
such certificates or supporting documentation); or (v) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Parent and the Administrative Agent
to determine the withholding or deduction required to be made.  Each Foreign
Lender agrees that if any form or certification it previously delivered pursuant
to this paragraph (b) expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

(c) In addition, each such Foreign Lender shall, to the extent it is legally
entitled to do so, (i) promptly submit to the Parent and the Administrative
Agent two (2) accurate, complete and signed copies of such other or additional
forms or certificates (or such successor forms or certificates as shall be
adopted from time to time by the relevant taxing authorities) as may then be
applicable or available to secure an exemption from or reduction in the rate of,
or to determine the withholding or deduction required to be made on account of,
U.S. federal withholding tax (A) on or before the date that such Foreign
Lender’s most recently delivered form, certificate or other evidence expires or
becomes obsolete or inaccurate in any material respect (or promptly notifies the
Parent and the Administrative Agent in writing of its legal inability to do so),
(B) after the occurrence of a change in the Foreign Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Parent and the Administrative Agent, and (C) from time to
time thereafter if reasonably requested by a Borrower or the Administrative

70

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Agent, and (ii) promptly notify the Parent and the Administrative Agent of any
change in the Foreign Lender’s circumstances which would modify or render
invalid any claimed exemption or reduction.

(d) Each Lender that is a “United States person” (within the meaning of Section
7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete and deliver
to the Parent and the Administrative Agent two (2) copies of accurate, complete
and signed IRS Form W-9 or successor form certifying that such U.S. Lender is
not subject to United States backup withholding tax (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before the date that such form expires or becomes obsolete or
inaccurate in any material respect (or promptly notifies the Parent and the
Administrative Agent in writing of its legal inability to do so), (iii) after
the occurrence of a change in such U.S. Lender’s circumstances requiring a
change in the most recent form previously delivered by it to the Parent and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Parent or the Administrative Agent.

(e) The Loan Parties agree to timely pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (including additions to tax, penalties and interest related
thereto) (all such non-excluded taxes described in this Section 3.01(e) being
hereinafter referred to as “Other Taxes”).

(f) If claims for any Indemnified Taxes are paid or payable by any Agent or
Lender with respect to any payment received by such Agent or Lender in respect
of any Loan Document, such Agent or Lender may pay such Indemnified Taxes and
the Loan Parties will promptly jointly and severally indemnify and hold harmless
such Agent or Lender for the full amount of such Indemnified Taxes (and any
Indemnified Taxes imposed on amounts payable under this Section 3.01), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted.  Payments
under this Section 3.01(f) shall be made within ten (10) days after the date the
Parent receives written demand for payment from such Agent or Lender.  A
certificate as to the amount of such payment or liability delivered to the
Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(g) Each Lender shall severally indemnify the Administrative Agent for any and
all Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do so)
attributable to such Lender or attributable to such Lender’s failure to comply
with Section 10.07(e) relating to the maintenance of a Participant Register that
are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 3.01(g) shall
be paid within ten (10) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of taxes so paid or payable

71

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

by the Administrative Agent.  Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Parent
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(i) If any Agent or any Lender determines, in its sole discretion exercised in
good faith, that it has received a refund in respect of any Taxes as to which it
has been indemnified by the Borrowers, or with respect to which the Borrowers
have paid additional amounts pursuant to this Section 3.01, it shall promptly
remit such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrowers, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (i), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (i) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  The Administrative Agent or such
Lender, as the case may be, shall provide the Parent with a copy of any notice
of assessment or other evidence reasonably available of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
such Lender or the Administrative Agent deems confidential in its sole
discretion).  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrowers or any other Person.

(j) The agreements in this Section 3.01 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the

72

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 3.02. Illegality.  If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate or Adjusted Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the Adjusted
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans and shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, at the Borrowers’ option,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted Eurodollar Rate component of the Base
Rate with respect to any Base Rate Loans, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Adjusted Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

Section 3.03. Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify each
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Adjusted
Eurodollar Rate component of the Base Rate, the utilization

73

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

of the Adjusted Eurodollar Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender or Agent to any Tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender that is not otherwise accounted for in the definition of Adjusted
Eurodollar Rate or this clause (a);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then from time to time upon written demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
additional costs or reduction suffered (with a copy of such demand to the
Administrative Agent), the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by it to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent), the Borrowers will pay to such
Lender, as

74

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement.  A certificate of a Lender setting forth, in
reasonable detail, the calculation of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.04 and delivered to the Borrowers
shall be conclusive absent manifest or demonstrable error.  The Borrowers shall
pay such Lender, as the case may be, the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrowers of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

Section 3.05. Funding Losses.  Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day prior to the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert to any Eurodollar
Loan on the date or in the amount notified by any Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by a Borrower pursuant to
Section 3.07;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

Section 3.06. Matters Applicable to All Requests for Compensation.

(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its

75

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory
respect.

(b) Suspension of Lender Obligations.  If any Lender requests compensation by
the Borrowers under Section 3.04, the Borrowers may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue Eurodollar Rate Loans from one Interest Period to another
Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) Conversion of Eurodollar Rate Loans.  If any Lender gives notice to the
Borrowers (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.03 or 3.04 hereof that gave rise to the conversion of
such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans of a given Class held
by the Lenders of such Class holding Eurodollar Rate Loans and by such Lender
are held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Pro Rata Shares.

Section 3.07. Replacement of Lenders under Certain Circumstances.  If (i) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or Section
3.04, (ii) the Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or (iii) any Lender is a Non-Consenting Lender (as defined below), then
the Borrowers may, at their sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Eligible Assignees that shall assume such obligations (any of which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Administrative Agent shall have received the assignment fee specified in
Section 10.07(b)(iv), if any;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);



76

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(c) such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrowers or the Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the failure of any such Lender to
execute an Assignment and Assumption or deliver such Notes shall not render such
sale and purchase (and the corresponding assignment) invalid and such assignment
shall be recorded in the Register and the Notes shall be deemed to be canceled
upon such failure;

(d) the Eligible Assignee shall become a Lender hereunder (if not already a
Lender hereunder) and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender;

(e) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(f) such assignment does not conflict with applicable Laws.

In the event that (i) a Borrower or the Administrative Agent has requested that
the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 3.08. Survival.  All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder and resignation of the Administrative Agent or the
Collateral Agent.

Article IV.


Conditions Precedent to Borrowings

Section 4.01. Conditions to Effectiveness.  The effectiveness of this Agreement,
as amended and restated hereby, is subject to the following conditions
precedent, except as otherwise agreed among the Parent and the Administrative
Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:



77

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(i) executed counterparts of this Agreement;

(ii) a fully executed Closing Date Fee Letter;

(iii) executed counterparts of the Guarantee and Collateral Agreement;

(iv) a fully executed amendment to each Existing Mortgage, together with a
“title date down” and mortgage modification endorsement of each Mortgage Policy
applicable thereto, in form and substance satisfactory to the Administrative
Agent;

(v) legal opinions of Wuersch & Gering LLP, counsel to the Loan Parties, and
such local counsel as the Administrative Agent may reasonably require, each in
form and substance reasonably satisfactory to the Administrative Agent, dated
the Closing Date, and addressed to the Administrative Agent, the Collateral
Agent, and the Lenders; and

(vi) a solvency certificate from the chief financial officer of the Parent
(after giving effect to the transactions contemplated hereunder) substantially
in the form as provided on the Closing Date.

(b) All fees and expenses required to be paid hereunder (to the extent invoiced
prior to the Closing Date) shall have been paid in full in cash (or arrangements
satisfactory to the Administrative Agent shall have been made for payment of
such amounts immediately upon the making of the initial Loans hereunder).

(c) Since June 30, 2014, there shall not have occurred a Material Adverse
Effect.

(d) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Parent confirming the accuracy of the representations
and warranties in the Loan Documents in all material respects (except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and the absence
of any Default or Event of Default on the Closing Date.

(e) The Administrative Agent shall have received a Borrowing Base Certificate
prepared as of the Closing Date or as of such other date as the Administrative
Agent may elect.

(f) The Administrative Agent shall have determined that immediately after giving
effect to the Loans and other extensions of credit to made or to remain
outstanding, in each case, as of the Closing Date as contemplated hereby, and
the payment (or, if accrued, the deemed payment) by the Loan Parties of all
Transaction Costs, Availability shall be greater than the amount that is equal
to 20% of the amount of the Borrowing Base at such time.

(g) The Administrative Agent shall have completed its business, financial and
legal due diligence of the Loan Parties, including:

(i) the Administrative Agent or its Affiliates shall have conducted a field
examination (or received the results of a field examination conducted by a third
party acceptable to the Administrative Agent) of the Loan Parties’ assets,
liabilities, cash

78

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

management systems, books and records, and the results of such field examination
shall be reasonably satisfactory to the Administrative Agent in all respects;

(ii) the Administrative Agent shall have received appraisals conducted on the
Inventory, machinery, equipment and Material Real Property of the Loan Parties,
and the results of such appraisals shall be reasonably satisfactory to the
Administrative Agent in all respects;

(iii) the Administrative Agent shall have received environmental site assessment
reports on the Mortgaged Properties in form and substance reasonably
satisfactory to the Administrative Agent in all respects.

Section 4.02. Conditions to All Borrowings.  The obligation of each Lender to
honor a Loan Notice or Letter of Credit Notice on or after the Closing Date is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Borrowing and
before and after giving effect to the application of the proceeds thereof;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided,  further that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) without duplication of materiality
qualifiers on such date or such earlier date, as the case may be.

(b) No Default shall exist or would result from any such Borrowing or the
application of the proceeds therefrom.

(c) The Administrative Agent shall have received a Loan Notice or Letter of
Credit Notice in accordance with the requirements hereof.

(d) After giving effect to the requested Borrowing or issuance, amendment or
extension of the Letter of Credit, except to the extent permitted pursuant to
Section 2.01(c), the outstanding Aggregate Revolving Exposure shall not exceed
the Line Cap.  

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) and each Letter or
Credit Notice submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02 have been satisfied on
and as of the date of the applicable Borrowing.

Article V.


Representations and Warranties

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:



79

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Section 5.01. Existence, Qualification and Power; Compliance with Laws and
Business.  Each Loan Party (a) is a Person duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all corporate or other organizational power and authority
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and to
consummate the Transaction, (c) is duly qualified and in good standing (to the
extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. 

Section 5.02. Authorization; No Contravention. (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction on the Closing Date, have been
duly authorized by all necessary corporate or other organizational action, and
(b) neither the execution, delivery and performance by each Loan Party of each
Loan Document to which such Loan Party is a party nor the consummation of the
Transaction will (i) contravene the terms of any of such Loan Party’s
Organization Documents, (ii) violate or result in a default or require any
consent or approval under (x) any Contractual Obligation or other document
binding upon any Loan Party or its property or to which any Loan Party or its
property is subject, or give rise to a right thereunder to require any payment
to be made by any Loan Party, except for violations, defaults or the creation of
such rights that could not reasonably be expected to result in a Material
Adverse Effect or (y) any Organization Document, (iii) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of such Loan Party (other than as permitted by Section 7.01) under (A) any
Contractual Obligation to which such Loan Party is a party or affecting such
Loan Party or the properties of such Person or (B) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such Loan
Party or its property is subject; or (iv) violate any applicable Law, except
with respect to any breach, contravention or violation (but not creation of
Liens) referred to in clauses (ii) and (iii), to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.03. Governmental Authorization.  No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation on the
Closing Date of the Transaction, except for (i) filings necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties (to the extent that such Liens can be perfected), (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings that have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.



80

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Section 5.04. Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

Section 5.05. Material Contracts.

(a) The Borrowers have provided the Administrative Agent complete copies of all
Material Contracts which exist on the Closing Date.  Each Material Contract
existing on the Closing Date is listed on Schedule 5.05(a).

(b) Each Material Contract has been duly authorized, executed and delivered by
each Loan Party thereto, is in full force and effect and is binding upon and
enforceable against each Loan Party thereto and, to the Borrowers’ knowledge,
all other parties thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

(c) No Borrower is in breach or default of any Material Contract in any material
respect (which shall include, without limitation, any breach which could
reasonably be expected to result in a termination of such Material Contract)
and, to the knowledge of the Borrowers’, no other party to a Material Contract
is in breach or default in any material respect thereunder. 

Section 5.06. Financial Statements; No Material Adverse Effect; No Default.

(a) (i)The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition the of the
Parent and its Subsidiaries, as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (A) except as otherwise
expressly noted therein and (B) subject, in the case of the Quarterly Financial
Statements, to changes resulting from normal year-end adjustments and the
absence of footnotes. 

(ii) The unaudited pro forma consolidated balance sheet of the Borrowers and
their Subsidiaries as of the last day of the most recently completed quarterly
period ended at least thirty (30) days prior to the Closing Date (but not more
than forty-five (45) days prior to the Closing Date), prepared after giving
effect to the Transaction as if the Transaction had occurred as of such date
(including the notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited
pro forma consolidated statement of income of the Borrowers and their
Subsidiaries for the 12-month period ended on such date, prepared after giving
effect to the Transaction as if the Transaction had occurred at the beginning of
such period (together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrowers to be reasonable at the
time made, it being understood that projections as to

81

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

future events are not to be viewed as facts, are subject to certain inherent
uncertainties, and results may vary materially from such forecasts.

(b) Since June 30, 2014, there has been no event or circumstance that, either
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect. 

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Closing Date until the fifth anniversary of the Closing Date, copies
of which have been furnished to the Administrative Agent prior to the Closing
Date, and all the Projections delivered pursuant to Section 6.01 have been
prepared in good faith on the basis of the assumptions believed to be reasonable
at the time made, it being understood that projections as to future events are
not to be viewed as facts, are subject to certain inherent uncertainties and
actual results may vary materially from such forecasts.

(d) No Default or Event of Default has occurred and is continuing.

Section 5.07. Litigation.  There are no actions, suits, investigations,
proceedings, claims or disputes pending or, to the knowledge of the Parent,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Parent or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

Section 5.08. Labor Matters.  Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect:  (a) there
are no strikes or other labor disputes against the Parent or any of its
Subsidiaries pending or, to the knowledge of the Parent, threatened; (b) hours
worked by and payment made to employees of each of the Parent or its
Subsidiaries have not been in material violation of the Fair Labor Standards Act
or any other applicable Laws dealing with wage and hour matters; (c) there
exists no worker’s compensation liability, experience or other matter; (d) to
the knowledge of the Parent, after due inquiry, there is no threatened or
pending liability against any Borrower or any of its Subsidiaries pursuant to
the Worker Adjustment Retraining and Notification Act of 1988 (“WARN”), or any
similar state or local law; (e) there is no employment-related charge,
complaint, grievance, investigation, unfair labor practice claim, or inquiry of
any kind, pending against the Parent or any of its Subsidiaries; and (f) to the
knowledge of the Parent, after due inquiry, no employee or agent of the Parent
or any of its Subsidiaries has committed any act or omission giving rise to
liability for any violation identified in subsection (d) and (e) above.

Section 5.09. Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has marketable title in fee simple to, or valid leasehold interests
in, or easements or other limited property interests in, all real property owned
or used by it, including any Mortgaged Properties, free and clear of all Liens
except for Liens permitted by Section 7.01.

Section 5.10. Environmental Matters.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Loan Party and each of its
Subsidiaries is in compliance with all applicable Environmental Laws in those
jurisdictions in which each Loan

82

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Party and each of its Subsidiaries, as the case may be, is currently doing
business (including having obtained all Environmental Permits) and (ii) none of
the Loan Parties or any of their respective Subsidiaries has become subject to
any pending, or to the knowledge of the Parent, threatened Environmental Claim
or any other Environmental Liability.

(b) None of the Loan Parties or any of their respective Subsidiaries has
treated, stored, transported or disposed of Hazardous Materials at or from any
currently or formerly operated real estate or facility relating to its business
in a manner that would reasonably be expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:  (i) no proceeding against any Loan Party
or any of their Subsidiaries is pending, no notice, notification, demand,
request for information, citation, summons or order has been received by any
Loan Party or any of their Subsidiaries, no complaint has been filed against any
Loan Party or any of their Subsidiaries, no penalty has been assessed against
any Loan Party or any of their Subsidiaries, and to the knowledge of the Parent,
no investigation or review involving any Loan Party or any of their Subsidiaries
is pending and, to the Parent’s knowledge, none of the foregoing is threatened
by any Governmental Authority or other Person against any Loan Party or any of
their Subsidiaries:  (A) with respect to any violation or alleged violation of
any Environmental Law in connection with the property, operations or conduct of
business of the Loan Parties; (B) with respect to any failure or alleged failure
under any Governmental Approval relating to Hazardous Materials or relating to
compliance with any Environmental Law required in connection with the property,
operations or conduct of the business of the Borrowers and their Subsidiaries;
or (C) with respect to any presence, generation, treatment, storage, discharge,
recycling, transportation or disposal or release, of any Hazardous Materials
generated by the operations of business, or located on, under or at any property
of, the Borrowers; (ii) to the Borrowers’ knowledge: (A) Hazardous Materials are
not migrating from any property now or previously owned by any Borrower or
leased by any Borrower, in either case in such quantities or conditions so as to
require removal or other response or remedial action by any Loan Party or any of
their Subsidiaries which has not yet been taken, or give rise to liability of
any Loan Party or any of their Subsidiaries under any applicable Environmental
Law; and (B) none of such properties has been used by any Borrower, or to the
Borrowers’ knowledge any other Person, as a dump site or as a treatment,
disposal or storage site (whether permanent or temporary) for any Hazardous
Materials; and (iii) to the Borrowers’ knowledge there are no underground
storage tanks which have been used by any Loan Party or any of their
Subsidiaries to store or contain any Hazardous Materials, active or abandoned,
at any property now or previously owned or leased by any Borrower; and

(d) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Borrower nor any business conducted by
a Borrower has transported or arranged for the transportation and/or disposal
(directly or indirectly) of any Hazardous Materials to or at any location which
is listed or, to the Borrowers’ knowledge, proposed for listing under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, or
any comparable successor federal statute (“CERCLA”), the Comprehensive
Environment Response, Compensation and Liability System (“CERCLIS”) or any
similar state list or is a site that is the subject of federal, state or local
enforcement action or, to the Borrowers’ knowledge, investigation under
Environmental Laws concerning environmental

83

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

conditions, nor is any property now or previously owned or leased by any
Borrower listed or, to the Borrowers’ knowledge, proposed for listing on any
such list.

Section 5.11. Solvency.  The Parent and its Subsidiaries on a consolidated basis
are Solvent.

Section 5.12. Taxes.  The Parent and its Subsidiaries have timely filed all
Federal and other material Tax returns required to be filed, and have timely
paid all Federal and other material Taxes, assessments, fees and other
governmental charges, in each case, in the nature of a Tax (including satisfying
its withholding Tax obligations) levied or imposed on their properties, income
or assets or otherwise due and payable, except those which are being contested
in good faith by appropriate actions diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  No Tax Lien has been
filed, and, to the knowledge of the Parent no written claim is being asserted,
with respect to any such Tax, assessment, fee or other governmental charge, in
each case, in the nature of a Tax, which is not being contested in accordance
with the terms of this Agreement.  Neither Parent nor any Subsidiary thereof is
party to any tax sharing agreement.

Section 5.13. ERISA Compliance.

(a) Except as set forth in Schedule 5.14(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state Laws.

(b) (i) No ERISA Event has occurred within the five-year period prior to the
date on which this representation is made or deemed made or to the knowledge of
any Loan Party is reasonably expected to occur; (ii) no Pension Plan has failed
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Pension Plan; (iii) none of
the Loan Parties or any of their respective ERISA Affiliates has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 et seq. or 4243 of ERISA with respect to a
Multiemployer Plan; (iv) none of the Loan Parties or any of their respective
ERISA Affiliates has engaged in a transaction that is subject to Sections 4069
or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA Affiliate has
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization (within the meaning of ERISA), insolvent (within the
meaning of Section 4245 of ERISA) or has been determined to be in “endangered”
or critical status (within the meaning of Section 432 of the Code or Section 305
of ERISA) and no such Multiemployer Plan is expected to be in reorganization,
insolvent or endangered or critical status, except, with respect to each of the
foregoing clauses of this Section 5.13(b), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.14. Subsidiaries.  As of the Closing Date, no Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.15, and all
of the outstanding Equity Interests in the Parent have been validly issued and
are fully paid and (if applicable) nonassessable, and all Equity Interests owned
by any Loan Party are owned free and clear of all security interests of any
Person (other than the Collateral Agent for the benefit of the Lenders).  As of
the Closing Date,

84

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Schedule 5.15(a) sets forth the name and jurisdiction of each Subsidiary, and
(b) sets forth the ownership of the Parent and any other Subsidiary in each
Subsidiary, including the percentage of such ownership.

Section 5.15. Margin Regulations; Investment Company Act.  No Loan Party is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings will be
used for any purpose that violates Regulation T, U or X issued by the FRB. No
Loan Party is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.16. Disclosure.  None of the information and data furnished in writing
by or on behalf of any Loan Party to any Agent or any Lender on or before the
Closing Date in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make such information and data (taken as a whole), in the
light of the circumstances under which it was delivered, not materially
misleading; it being understood that for purposes of this Section 5.16, such
information and data shall not include projections and pro forma financial
information or information of a general economic or general industry nature. 

Section 5.17. Collateral Documents.  The Collateral Documents are in full force
and effect and create, in favor of the Collateral Agent (or as appropriate, the
Administrative Agent) for the benefit of the Lenders, legal, valid and
enforceable liens on and first perfected security interests in all rights of the
Borrowers, as the case may be, in and to the Collateral (to the extent such
Liens and security interests can be perfected) and all necessary filings have
been duly made (or will be made on the Closing Date) in all appropriate public
offices so that upon recordation of such filings, the Liens created by each of
the Collateral Documents to which any Loan Party is a party will constitute
perfected Liens on and first perfected security interests in all the rights of
such Loan Party in and to the Collateral described therein (in each case, to the
extent such Liens and security interests can be perfected), prior and superior
to all other Liens, except the Permitted Liens.  As of the Closing Date, the
recordings, filings and other actions shown on Schedule 5.17 attached hereto are
all the recordings, filings and other actions necessary to perfect the
Administrative Agent’s Lien (or as appropriate the Collateral Agent’s Lien) on
and perfected security interest in the rights of the Loan Parties in and to the
Collateral (to the extent such Liens and security interests can be perfected).

Section 5.18. Intellectual Property; Licenses. etc.  The Parent and its
Subsidiaries have good and marketable title to, or a valid license or (to the
knowledge of the Parent) right to use, all patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how database
rights, rights of privacy and publicity, licenses and other intellectual
property rights (collectively, “Intellectual Property”) that are necessary for
the operation of their respective businesses as currently conducted, except
where the failure to have any such rights, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Parent, the operation of the respective
businesses of the Parent or any of its Subsidiaries as currently conducted does
not infringe upon, misuse,

85

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any Intellectual Property is pending
or, to the knowledge of the Parent, threatened against any Loan Party or
Subsidiary, that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.19. Insurance.  The Parent and its Subsidiaries and the Collateral are
insured with insurance companies and in amounts that satisfy the requirements of
Section 6.07.  All such insurance is in full force and effect, all premiums are
paid current and no notices of termination for any required policy has been
received by any Loan Party.

Section 5.20. Compliance with Laws.

(a) Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted (and
each such instance as of the Closing Date is set forth on Schedule 5.20(a)) or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(b) To the knowledge of the Parent, with respect to the business of the Parent
and its Subsidiaries there are no pending appeals, adjustments, audits,
inquiries, investigations, proceedings, or notices of intent to audit or
investigate by any Governmental Authority or third-party payer against any
Borrower, any of their Subsidiaries or any of the Borrower’s or its
Subsidiaries’ directors, members, employees, officers or managers, its agents or
independent contractors.

Section 5.21. Use of Proceeds.  The proceeds of the Term Loans shall be used,
either directly or indirectly, to refinance Indebtedness under the First Amended
and Restated Credit Agreement and to pay fees and expenses incurred in
connection with the Transaction.  The proceeds of the Revolving Loans shall be
used (a) on the Closing Date, to refinance Indebtedness under the First Amended
and Restated Credit Agreement and to pay fees and expenses incurred in
connection with the Transaction and (b) thereafter, for working capital and
general corporate purposes of the Borrowers and their Subsidiaries from time to
time permitted under this Agreement (including Permitted Acquisitions, Capital
Expenditures, Investments and Restricted Payments permitted hereunder).

Section 5.22. USA PATRIOT Act.  To the extent applicable, each of the Parent and
its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order

86

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

to obtain, retain or direct business or obtain any improper advantage, in
violation of the United States Foreign Corrupt Practices Act of 1977.

Section 5.23. Anti-Terrorism.  No Loan Party, nor any Affiliate thereof nor any
present stockholder thereof appears on any list of “Specially Designated
Nationals” or known or suspected terrorists that has been generated by OFAC, nor
is any Loan Party, Affiliate or stockholder thereof a citizen or resident of any
country that is subject to embargo or trade sanctions enforced by OFAC, or
otherwise is a Person (i) whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or, to its knowledge, is otherwise associated with any such
person in any manner violative of Section 2, or (iii) subject to the limitations
or prohibitions under any other OFAC regulation or executive order.

Section 5.24. Anti-Corruption Laws and Sanctions.  The Parent and its
Subsidiaries have implemented and maintains in effect policies and procedures
designed to effect compliance in all material respects by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and to the knowledge of the
Parent, the Parent, its Subsidiaries and their respective officers, employees,
directors and agents, in each case, when acting on behalf of the Parent or any
Subsidiary, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Parent or any Subsidiary or (b) to
the knowledge of the Parent, any of their respective directors, officers or
employees, or any agent of the Parent or any Subsidiary that acts in any
capacity on behalf of the Parent or any Subsidiary in connection with or
benefits from the credit facility established hereby, is a Sanctioned
Person.  No Borrowing or Letter of Credit or use of proceeds thereof by the
Parent or any Subsidiary will, to the knowledge of the Parent, result in a
violation in any material respect of Anti-Corruption Laws or applicable
Sanctions by any party hereto.

Section 5.25. Subordination of Subordinated Indebtedness.  The Obligations are
“Designated Senior Debt,” “Senior Debt,” “Senior Indebtedness” or “Senior
Financing” (or any comparable term) under, and as defined in, any document
governing any applicable Junior Financing (including, but not limited to the
Subordinated Loan Documents) in respect of Indebtedness that is subordinated in
right of payment to the Obligations.

Section 5.26. Representations as to EEA Financial Institutions.  No Loan Party
is an EEA Financial Institution.

Section 5.27. Location of Collateral. Set forth on Schedule 5.26 hereto are (i)
each Loan Party’s chief executive office, (ii) the locations at which each Loan
Party maintains its books and records relating to Accounts and General
Intangibles, (iii) each other business location of the Loan Parties and (iv)
each location (including bailees, warehouses, consignees and similar parties) at
which Collateral, other than Inventory in transit and motor vehicles are
located.

Section 5.28. Accounts.  The Administrative Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
the Loan Parties with respect to any Account or Accounts.  With respect to each
of the Loan Parties’ Accounts,

87

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

whether or not such Account is an Eligible Account, unless otherwise disclosed
to the Administrative Agent in writing:

(a)it is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

(b)it arises out of a completed, bona fide sale and delivery of goods or
rendition of services by a Loan Party, in the ordinary course of its business
and in accordance with the terms and conditions of all purchase orders,
contracts or other documents relating thereto and forming a part of the contract
between a Loan Party and the Account Debtor;

(c)it is for a liquidated amount maturing as stated in the duplicate invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to the Administrative Agent;

(d)there are no facts, events or occurrences which in any way impair the
validity or enforceability of any Accounts or tend to reduce the amount payable
thereunder from the face amount of the invoice and statements delivered or made
available to the Administrative Agent with respect thereto;

(e)to the best of the Loan Parties’ knowledge, the Account Debtor thereunder
(a) had the capacity to contract at the time any contract or other document
giving rise to the Account was executed and (b) such Account Debtor is Solvent;
and

(f)to the best of the Loan Parties’ knowledge, there are no proceedings or
actions which are threatened or pending against the Account Debtor thereunder
which might result in any material adverse change in such Account Debtor’s
financial condition or the collectibility of such Account.

Article VI.


Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
the Borrowers and the Parent shall, and shall cause each of the Subsidiaries of
the Parent to:

Section 6.01. Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions:

(a) (i) as soon as available, but in any event within one hundred twenty (120)
days after the end of each fiscal year of the Parent and its Subsidiaries, a
copy of the consolidated and consolidating balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and the related consolidated and
consolidating statements of income, retained earnings or stockholders’ capital
and cash flows of the Parent and its Subsidiaries for such fiscal year, together
with related notes thereto and management’s discussion and analysis describing
results of operations, setting

88

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accounting firm reasonably satisfactory to the Administrative Agent (it being
agreed that Hein & Associates LLP is satisfactory to the Administrative Agent),
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (except for such a qualification or exception arising
solely from the current scheduled maturity of the Loans) or any qualification or
exception as to the scope of such audit and (ii) (if and when available) copies
of all management letters prepared by such accountants;

(b) as soon as available, but in any event within fifty (50) days after the end
of each of the first three (3) fiscal quarters of the Parent and its
Subsidiaries, the consolidated and consolidating unaudited balance sheet of the
Parent and its Subsidiaries as of the end of such fiscal quarter and the
consolidated and consolidating unaudited statements of income and retained
earnings (or stockholders’ capital) and cash flows of the Parent and its
Subsidiaries for such fiscal quarter and for the portion of the fiscal year then
ended, setting forth in each case in comparative form the current Projections
and cumulative figures for the previous period (previous comparable fiscal
quarter and previous comparable fiscal year to date) together with a report on
the Parent’s operating statistics in a form reasonably satisfactory to the
Administrative Agent, all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP (subject to normal year-end adjustments and
the absence of footnotes), together with management’s discussion and analysis
describing results of operations;

(c) as soon as available, but in any event within thirty (30) days after the end
of each of the first two (2) months of each fiscal quarter of the Parent and its
Subsidiaries, the consolidated and consolidating unaudited balance sheet of the
Parent and its Subsidiaries as of the end of such month and the consolidated and
consolidating unaudited statements of income and retained earnings (or
stockholders’ capital)  and cash flows of the Parent and its Subsidiaries for
such month and for the portion of the fiscal year then ended, setting forth in
each case in comparative form the current Projections and cumulative figures for
the previous period (previous comparable month and previous comparable fiscal
year to date) together with a report on the Parent’s operating statistics in a
form reasonably satisfactory to the Administrative Agent, all in reasonable
detail and certified by a Responsible Officer of the Parent as fairly presenting
in all material respects the financial condition, results of operations and cash
flows of the Parent and its Subsidiaries in accordance with GAAP (subject to
normal year-end adjustments and the absence of footnotes);

(d) within thirty (30) days after the beginning of each fiscal year of the
Parent and its Subsidiaries, a reasonably detailed monthly consolidated budget
of the Parent and its Subsidiaries for such fiscal year (including forecasted
balance sheets, statements of income and loss, cash flows and Availability and
setting forth the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that projections as to
future events are not to be viewed as facts, are subject to certain inherent
uncertainties, that actual results may vary from such Projections and that such
variations may be material; and



89

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(e) at a time mutually agreed with the Administrative Agent that is reasonably
promptly after the delivery of the information required pursuant to clause (a)
above, participate in a conference call for Lenders to discuss the financial
condition and results of operations of the Parent and its Subsidiaries for the
most recently-ended fiscal year for which financial statements have been
delivered.

All financial statements required to be delivered pursuant to Sections 6.01(a),
6.01(b) and 6.01(c) shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein (except
for changes approved by the Administrative Agent or required by the independent
certified public accountants certifying such statements and disclosed therein).

Section 6.02. Certificates; Other Information.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent;

(b) promptly after the filing thereof, the “Annual Returns” (Form 5500 series)
and attachments filed annually with the Internal Revenue Service with respect to
each Single Employer Plan, if any, of the Loan Parties;

(c) with respect to any Single Employer Plan adopted or amended by the Parent on
or after the Closing Date, any determination letters received from the Internal
Revenue Service with respect to the qualification of such Single Employer Plan,
as initially adopted or amended under Section 401(a) of the Code;

(d) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time on its own behalf or on behalf of any Lender reasonably
request;

(e) promptly, and in any event with five (5) Business Days after the receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(f) promptly, and in any event with five (5) Business Days after the receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each material
notice or other material correspondence pursuant to the Subordinated Debt, the
Subordinated Loan Documents or any of the transactions contemplated thereby; and

(g) on or before the twentieth (20th) day of each month from and after the date
hereof, the Loan Parties shall deliver to the Administrative Agent, in form
acceptable to the Administrative Agent, a Borrowing Base Certificate as of the
last day of the immediately preceding month, with such supporting materials as
the Administrative Agent shall reasonably request.  If at any time the

90

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Availability shall be less than 20% of the Line Cap, the Loan Parties shall
execute and deliver to the Administrative Agent Borrowing Base Certificates on
the third (3rd) Business Day of each week until such time as the Availability
shall have exceeded 20% of the Line Cap for a period of 30 consecutive
days.  Together with each delivery of a Borrowing Base Certificate, the Loan
Parties shall deliver to the Administrative Agent, in form reasonably acceptable
to the Administrative Agent, (i) reconciliations of the Accounts as shown on the
month-end Borrowing Base Certificate for the immediately preceding month to the
Loan Parties’ accounts receivable agings, to the Loan Parties’ general ledger
and to the Loan Parties’ most recent financial statements and (ii)
reconciliations of the Loan Parties’ Inventory as shown on the Loan Parties’
perpetual inventory, to the Loan Parties’ general ledger and to the Loan
Parties’ financial statements, all with such supporting materials as the
Administrative Agent shall reasonably request. 

Documents required to be delivered pursuant to Section 6.01(a), (b), (c) or (g)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule 10.02, or (ii) on which such documents are posted on
the Parent’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) upon written request by the Administrative Agent,
the Parent shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the Parent
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

The Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who  do not wish to receive material
non-public information with respect to the Parent or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Parent hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum; shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Parent and the Borrowers shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their securities for purposes of United States Federal and
state securities laws provided,  however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any

91

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

Section 6.03. Notices.  Promptly after a Responsible Officer obtains knowledge
thereof, give written notice to the Administrative Agent for prompt further
distribution to the Lenders:

(a) of the occurrence of any Default or Event of Default;

(b) of (i) any substantial dispute, litigation, investigation or judgment of
which any Loan Party or any Subsidiary has knowledge or any proceeding between
any Loan Party or any Subsidiary and any arbitrator or Governmental Authority,
(ii) the filing or commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws or in respect of Intellectual
Property or rights with respect thereto, in which the amount in controversy is
alleged to be $500,000 or more or in which injunctive or similar relief is
sought, or (iii) any noncompliance by any Loan Party or any of its Subsidiaries
with, or liability under, any Environmental Law, Environmental Permit or other
permit except, in the case of clause (iii) only, as would not be expected,
individually or in the aggregate, to result in a Material Adverse Effect;

(c) of the following events, as soon as possible and in any event within thirty
(30) days after any Loan Party knows or has reason to know thereof:  (i) the
occurrence or imminent occurrence of any Reportable Event with respect to any
Plan, (ii) the institution of proceedings or the taking or imminent taking of
any other action by PBGC, the Parent or any Subsidiary to terminate, withdraw or
partially withdraw from any Plan, or (iii) the reorganization or insolvency of
any Multiemployer Plan, and, in addition to such notice, deliver to the
Administrative Agent whichever of the following may be applicable:  (A) a
certificate of a Responsible Officer of the Parent setting forth details as to
such Reportable Event and the action that the such Borrower proposes to take
with respect thereto, together with a copy of any notice of such Reportable
Event that may be required to be filed with PBGC, or (B) any notice delivered by
PBGC evidencing its intent to institute such proceedings or any notice to PBGC
that such Plan is to be terminated, or (C) any notice of the reorganization or
insolvency of a Multiemployer Plan received by the Parent or any Subsidiary;

(d) of any loss or damage to the Collateral in excess of $750,000;

(e) of the threat or commencement of any litigation, investigation or proceeding
affecting the Parent or any of its Subsidiaries which if adversely determined
could reasonably be expected to have a Material Adverse Effect;

(f) of each Material Contract, or material modification, amendment or renewal of
any Material Contract entered into by the Parent or any Subsidiary promptly upon
the execution and delivery thereof (together with a copy of such Material
Contract or such modification, amendment or renewal);

(g) of any other event, circumstance or situation (or series thereof),
including, if applicable, any breach or default by the Parent or any Subsidiary
under any Material Contract, that has resulted in or could reasonably be
expected to result in a Material Adverse Effect;



92

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(h) of the occurrence of any default or event of default under the Subordinated
Loan Documents;

(i) of any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract; and

(j) of the discharge of or any withdrawal or resignation by Loan Parties’
independent accountants.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent (x) identifying the clause of
this Section 6.03 which such notice is being delivered pursuant to (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Parent has taken and proposes to take with respect
thereto.

Section 6.04. Payment of Obligations. (a) Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent any such Tax, assessment, charge or levy is
being contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP for so long as the
enforcement of such contested items is stayed;

(a) Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, all of its Indebtedness and other material obligations
(including obligations under Material Contracts) of whatever nature (subject to
applicable subordination provisions); except in each case to the extent that (i)
any such Indebtedness or obligations are being contested in good faith and
adequate reserves with respect thereto have been established in accordance with
GAAP or (ii) the failure to pay or discharge the same would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

Section 6.05. Preservation of Existence, etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, except pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted pursuant to Article VII.

(a) Take all reasonable action to obtain, preserve, renew and keep in full force
and effect its rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except to the extent that failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 6.06. Maintenance of Properties.  Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.

Section 6.07. Maintenance of Insurance. 



93

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(a) Maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M.  Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including
property; theft; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents.  The Parent and
the Borrowers will furnish to the Lenders, upon request of any Agent,
information in reasonable detail as to the insurance so maintained.

(b) All proceeds under each property, theft and general liability policy shall
be payable to the Collateral Agent.  From time to time upon request, the
Borrowers shall deliver to the Collateral Agent, upon request of any Agent,
copies of its insurance policies and updated flood plain searches.  Unless the
Administrative Agent shall agree otherwise, each property and general liability
policy shall include satisfactory endorsements (i) showing the Collateral Agent
as lender loss payee or additional insured, as appropriate and (ii) requiring 30
days prior written notice to the Collateral Agent in the event of cancellation
of the policy for any reason whatsoever.  If the Borrowers or any Subsidiary
fails to provide and pay for any insurance, the Collateral Agent may, at its
option, but shall not be required to, procure the insurance and charge the
Borrowers therefor.  The Borrowers agree to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies.  While no payment
Event of Default exists, the Loan Parties may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to the Administrative
Agent to the extent required under Section 2.03(b)(vi).  If any Event of Default
exists, the Collateral Agent shall be authorized to settle, adjust and
compromise such claims.

Section 6.08. Compliance with Laws and Organization Documents. 

(a) Comply in all material respects with its Organization Documents and the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, and
obtain and maintain all Governmental Approvals as shall now or hereafter be
necessary under all Applicable Laws except if the failure to comply therewith
would not reasonably be expected individually or in the aggregate to have a
Material Adverse Effect.

(b) Maintain in effect and enforce policies and procedures designed to effect
compliance in all material respects by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

Section 6.09. Books and Records.  Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP shall be made of all material financial transactions
and matters involving the material assets and business of the Parent or a
Subsidiary, as the case may be.

Section 6.10. Inspection Rights.  Permit representatives and independent
contractors of any Agent or Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants (subject to
such accountants’ customary policies and procedures), all at the reasonable
expense of the

94

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrowers;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, no Agent or Lender shall exercise inspection rights
under this Section 6.10 more often than two (2) times during any calendar year;
provided,  further, that when an Event of Default exists, any Agent or Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and upon reasonable advance notice.  So long as no Event of
Default shall have occurred and be continuing the Administrative Agent and the
Lenders shall give the Parent the opportunity to participate in any discussions
with the Parent’s independent public accountants.

Section 6.11. Covenant to Guarantee Obligations and Give Security.  At the
Borrowers’ expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement is and
continues to be satisfied, including:

(a) (x) upon the formation or acquisition of any new direct or indirect Domestic
Subsidiary by any Loan Party, or any Subsidiary becoming a Domestic Subsidiary
(other than any Domestic Subsidiaries that are direct or indirect Subsidiaries
of a Foreign Subsidiary that is a CFC), (y) upon the acquisition of any material
assets by any Borrower or any other Loan Party of the types required to be
included in Collateral or (z) with respect to any Subsidiary at the time it
becomes a Loan Party, for any material assets held by such Subsidiary of the
types required to be included in Collateral (in each case, other than assets
constituting Collateral under a Collateral Document that becomes subject to the
Lien created by such Collateral Document upon acquisition thereof (without
limitation of the obligations to perfect such Lien)):

(i) within thirty (30) days (or ninety (90) days in respect of Mortgages and
other actions with respect to Material Real Property) after such formation,
acquisition or designation or, in each case, such longer period as the
Administrative Agent may agree in its reasonable discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Collateral
Agent a description of the Material Real Properties or other material assets
required to be included in Collateral owned by such Domestic Subsidiary in
detail reasonably satisfactory to the Collateral Agent;

(B) except as provided in Section 6.11(b) below, cause each such Domestic
Subsidiary that is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Collateral Agent
Mortgages with respect to any Material Real Property, Guarantee and Collateral
Agreement Supplements and other security agreements and documents (including,
with respect to Mortgages, the documents listed in Section 6.13(b)), as
reasonably requested by and in form and substance reasonably satisfactory to the
Collateral Agent, in each case granting Liens required by the Collateral and
Guarantee Requirement;



95

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(C) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to deliver a Perfection
Certificate in form and substance reasonably satisfactory to the Collateral
Agent, and to deliver any and all certificates representing Equity Interests (to
the extent certificated) that are required to be pledged pursuant to the
Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany
Indebtedness held by such Domestic Subsidiary and required to be pledged
pursuant to the Collateral Documents, indorsed in blank to the Collateral Agent;
and

(D) except as provided in Section 6.11(b) below, take and cause the applicable
Domestic Subsidiary and each direct or indirect parent of such applicable
Domestic Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to take whatever action (including the
recording of Mortgages, the filing of Uniform Commercial Code financing
statements, execution of Deposit Account Control Agreements and Securities
Account Control Agreements and delivery of stock and membership interest
certificates to the extent certificated) that may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid Liens required by
the Collateral and Guarantee Requirement, enforceable against all third parties
in accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law);

(ii) except as provided in Section 6.11(b) below, within forty-five (45) days
after the request therefor by the Administrative Agent (or such longer period as
the Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request, and

(iii) as promptly as practicable after the reasonable request therefor by the
Administrative Agent or the Collateral Agent, deliver to the Collateral Agent
with respect to each Material Real Property, title reports, surveys and
environmental assessment reports provided that the Collateral Agent may in its
reasonable discretion accept any such existing title report, survey or
environmental assessment report to the extent prepared as of a date reasonably
satisfactory to the Collateral Agent; and

(b) within 30 days after the Closing Date, with respect to each Material Real
Property that is owned by the Loan Parties on the date hereof, and within 90
days after the acquisition of any Material Real Property by any Loan Party, if
such Material Real Property shall not already be subject to a perfected Lien
pursuant to the Collateral and Guarantee Requirement, the Borrowers shall take,
or cause the relevant Loan Party to take, the actions referred to in Section
6.13(b). 

96

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Promptly upon the acquisition of any Material Real Property by any Loan Party,
the Parent shall give notice of such acquisition to the Collateral Agent.

Section 6.12. Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, including such
study, sampling or testing, and undertake any cleanup, removal, remedial or
other action necessary to address all Hazardous Materials on any of its
properties, in accordance with the requirements of applicable Environmental
Laws.

Section 6.13. Further Assurances.  Subject to the provisions of the Collateral
and Guarantee Requirement and any applicable limitations in any Collateral
Document and in each case at the expense of the Loan Parties:

(a) Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

(b) In the case of any Material Real Property, provide the Collateral Agent with
Mortgages with respect to such owned real property within ninety (90) days (or
such longer period as the Collateral Agent may agree in its sole discretion) of
the acquisition of, or, if requested by the Collateral Agent, entry into, or
renewal of, a ground lease in respect of, such real property in each case
together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and perfected Lien on the
property and/or rights described therein in favor of the Collateral Agent for
the benefit of the Secured Parties and that all filing and recording taxes and
fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
the Collateral Agent (not to exceed the value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Collateral Agent, insuring the

97

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Mortgages to be valid subsisting Liens on the property described therein,
subject only to Liens permitted by Section 7.01, and providing for such other
affirmative insurance and such coinsurance and direct access reinsurance as the
Collateral Agent may reasonably request and is available in the applicable
jurisdiction;

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) flood zone certificates with respect to the applicable Mortgaged Property;
and

(v) such other evidence that all other actions that the Administrative Agent or
the Collateral Agent may reasonably deem necessary or desirable in order to
create valid Liens on the property described in the Mortgages has been taken.

Section 6.14. Landlord Agreements; Bailee Letters. 

(a) Within the period specified on Schedule 6.17, with respect to Specified
Leased Properties leased on or before the Closing Date, and within 30 days after
any Borrower or any Subsidiary enters into any lease with respect to a Specified
Leased Property leased after the Closing Date, the Borrowers shall deliver to
the Collateral Agent a Landlord Agreement with respect to such Specified Leased
Property.

(b) Within 10 days after any Borrower commences storing material books and
records or inventory at any location other than a Specified Leased Property or
owned real property (or, if later, on or before the date specified on Schedule
6.17), the Borrowers shall deliver to the Collateral Agent a landlord waiver or
bailee letter, as applicable, in form and substance reasonably satisfactory to
the Collateral Agent, relating to such location.  If the Borrowers fail to
deliver to the Collateral Agent such bailee letter or landlord waiver the Loan
Parties acknowledge that the Collateral Agent may, in the Collateral Agent’s
reasonable credit judgment, (i) not include Inventory at such location as
Eligible Inventory or (ii) establish a Reserve in the amount of three months’
rent or other warehouse or comparable charges for such location.

Section 6.15. Employee Plans.  For each pension, profit-sharing and stock bonus
Plan adopted by the Parent or any Subsidiary that is intended to be a qualified
Plan within the meaning of Section 401(a) of the Tax Code, (a) use commercially
reasonable efforts to seek and receive determination letters from the Internal
Revenue Service to the effect that such Plan is qualified within the meaning of
Section 401(a) of the Tax Code; and (b) from and after the date of adoption of
any pension, profit-sharing and stock bonus Plan, cause such Plan to be
qualified within the meaning of Section 401(a) of the Tax Code and to be
administered in all material respects in accordance with the requirements of
ERISA and Section 401(a) of the Tax Code, except to the extent any such failure
to comply with this clause (b) would not reasonably be expected to have a
Material Adverse Effect.

Section 6.16. Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  The
Parent will maintain in effect and enforce policies and procedures designed to
effect compliance in all

98

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

material respects by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions and Anti-Terrorism Laws. 

Section 6.17. Post-Closing Actions.  Each of the Loan Parties shall satisfy the
requirements set forth in Schedule 6.17 on or before the date specified for such
requirement or such later date to be determined by the Administrative Agent in
its sole discretion1.

Section 6.18. Appraisals; Examinations.    

(a)Permit the Administrative Agent to, at Borrowers’ expense, obtain one
appraisal per year from appraisers (who may be personnel of the Administrative
Agent), stating the then current fair market value or orderly liquidation value
of all or any portion of the personal property of any Borrower or any of its
Subsidiaries (other than machinery and equipment), including without limitation
the Inventory of any Borrower and its Subsidiaries.  In addition, permit the
Administrative Agent to obtain (i) one additional appraisal per year, at
Borrowers’ expense, if Availability at any time during such year is less than
20% of the Line Cap and (ii) such additional appraisals, at Borrowers’ expense,
as the Administrative Agent shall require if an Event of Default has occurred
and is continuing.  The Administrative Agent may, in its discretion upon prior
notice to the Borrowers, provide for the payment of the cost of such appraisals
by making, on behalf of the Lenders, Revolving Loans in the amount of such costs
to Borrowers.

(b)Permit the Administrative Agent to, at Borrowers’ expense, obtain one
appraisal on or before the fifth (5th) anniversary of the date hereof from
appraisers (who may be personnel of the Administrative Agent) of all machinery
and equipment of any Borrower or any of its Subsidiaries.  In addition, permit
the Administrative Agent to obtain (i) one additional appraisal per year at the
Lenders’ expense and (ii) such additional appraisals, at Borrowers’ expense, as
the Administrative Agent shall require if an Event of Default has occurred and
is continuing.  The Administrative Agent may, in its discretion upon prior
notice to the Borrowers, provide for the payment of the cost of such appraisals
by making, on behalf of the Lenders, Revolving Loans in the amount of such costs
to Borrowers.

(c)If the Maturity Date for the Term Loans is extended to a date after the fifth
anniversary of the Closing Date, the Borrowers will (and will cause their
respective Subsidiaries to) permit the Administrative Agent, at the Borrowers’
expense, to obtain one appraisal from appraisers (who may be personnel of the
Administrative Agent) of each Material Real Property of any of the Borrowers or
any of their respective Subsidiaries, including the Mortgaged Properties.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, at the expense of the Borrowers, obtain such
additional appraisals of any Material Real Property of any of the Borrowers or
any of their respective Subsidiaries, including the Mortgaged Properties, as the
Administrative Agent shall require.  The Administrative Agent may, in its
discretion upon prior notice to the Borrowers, provide for the payment of the
cost of such appraisals by making, on behalf of the Lenders, Revolving Loans in
the amount of such costs to Borrowers.

--------------------------------------------------------------------------------

1NTD – Post closing requirement with respect to deliverables with respect to
Deland, FL property to be included.



99

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(d) Permit the Administrative Agent to, at Borrowers’ expense, conduct one field
examination per year of the books, records and Properties of Borrowers and their
Subsidiaries and such other matters as the Administrative Agent shall deem
appropriate in its reasonable credit judgment, which field examination may be
conducted by employees of the Administrative Agent or by third parties hired by
the Administrative Agent.  In addition, the Administrative Agent may conduct (i)
one additional field examination per year, at Borrowers’ expense, if
Availability at any time during such year is less than 20% of the Line Cap and
(ii) such additional field examinations, at Borrowers’ expense, as the
Administrative Agent shall require if an Event of Default has occurred and is
continuing. 

Section 6.19. Location of Collateral.  All Collateral, other than Inventory in
transit and motor vehicles, will at all times be kept by the Loan Parties at one
or more of the business locations set forth on Schedule 5.26 hereto, as updated
by the Loan Parties providing prior written notice to the Administrative Agent
of any new location.

Section 6.20. Administration of Accounts.

(a)        The Loan Parties shall keep records that are accurate and complete,
in all material respects, of their Accounts and all payments and collections
thereon and shall submit to the Administrative Agent on a monthly basis, a sales
and collections report for the preceding calendar month, in form acceptable to
the Administrative Agent, in its reasonable credit judgment.  Concurrently with
the delivery of each Borrowing Base Certificate, or more frequently as requested
by the Administrative Agent (whether or not an Event of Default shall then have
occurred and be continuing), from and after the date hereof, the Loan Parties
shall deliver to the Administrative Agent a detailed aged trial balance of all
of their Accounts, specifying the names, addresses, face values, dates of
invoices and due dates for each Account Debtor obligated on an Account so listed
and the Loan Party to which each such Account is owed, in a form consistent with
reports currently prepared by the Loan Parties with respect to such information
(each, a “Schedule of Accounts”), and upon the Administrative Agent’s written
request therefor, copies of proof of delivery and the original copy of all
documents, including repayment histories and present status reports relating to
the Accounts so scheduled and such other matters and information relating to the
status of then existing Accounts as the Administrative Agent shall request, in
its reasonable credit judgment.  If requested by the Administrative Agent, upon
the occurrence and during the continuation of an Event of Default, the Loan
Parties shall execute and deliver to the Collateral Agent written assignments of
all of their Accounts weekly or daily, which assignments shall include all
Accounts that have been created since the date of the last assignment (or in the
case of the first such assignment, all Accounts existing on the date of such
assignment), together with copies of invoices or invoice registers related
thereto.

(b)        If any Loan Party grants any discounts, allowances or credits that
are not shown on the face of the invoice for the Account involved, the Loan
Parties shall report such discounts, allowances or credits, as the case may be,
to the Administrative Agent as part of the next required Schedule of Accounts.

(c)        The Loan Parties shall permit any of the Administrative Agent’s
officers, employees or agents, at any time or times if an Event of Default has
occurred and is continuing, in the name of the Administrative  Agent, any
designee of the Administrative Agent or any Loan

100

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Party, to verify the validity, amount or any other matter relating to any
Accounts by mail, telephone, electronic communication or otherwise.  The Loan
Parties shall cooperate fully with the Administrative  Agent to facilitate and
promptly conclude any such verification process.

(d)        Each of the Borrowers and the other Loan Parties will maintain their
primary depository, blocked account, Lockbox and cash management relationships
with Citizens or an Affiliate of Citizens.  The Borrowers and the other Loan
Parties will cause or direct all payments to the Loan Parties to be made or
transferred daily to, or otherwise maintained in, one or more Lockboxes or
Controlled Accounts and all amounts in such Controlled Accounts shall be swept
on a daily basis to an account of the Administrative Agent (the “Concentration
Account”) to be applied by the Administrative Agent to repay outstanding
Obligations, to be applied as provided in Section 2.03(b)(ix).   The
Concentration Account shall at all times be under the sole dominion and control
of the Administrative Agent.  The Loan Parties hereby acknowledge and agree that
(i) the Loan Parties have no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times
constitute collateral security for all of the Obligations and (iii) the funds on
deposit in the Concentration Account shall be applied as provided in Section
2.03(b)(ix).   In the event that, notwithstanding the provisions of this Section
6.20, any Loan Party receives or otherwise has dominion or control of any such
amounts described above, such amounts shall be held in trust by such Loan Party
for the Administrative Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall,
not later than the Business Day after receipt thereof, be deposited into a
Controlled Account  or applied in such other manner as the Administrative Agent
may direct. Neither the Administrative Agent nor the Collateral Agent assumes
any responsibility for any Controlled Account arrangements or Lockbox
arrangements, including, without limitation, any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder. 

(e)        Within 30 days of the Administrative Agent’s request (or such longer
period as the Administrative Agent may agree in its sole discretion), the
Borrowers shall cause each deposit bank or securities intermediary with which
any Deposit Account or Securities Account, as applicable, of any Loan Party,
other than an Excluded Account, is maintained on the date hereof to execute and
deliver a Deposit Account Control Agreement or Securities Account Control
Agreement  in favor of the Collateral Agent and in form and substance reasonably
satisfactory to the Administrative Agent. The Loan Parties shall cause the
deposit bank or securities intermediary, as applicable, with which any Loan
Party establishes a Deposit Account or Securities Account after the Closing Date
(in each case other an any Excluded Account or, except to the extent requested
by the Administrative Agent, any Deposit Account or Securities Account
maintained with Citizens) to enter into a Deposit Account Control Agreement or
Securities Account Control Agreement, as applicable, on or prior to the date
such Deposit Account or Securities Account is opened.

(f)        The Loan Parties shall cause all invoices rendered and other requests
made by any Loan Party for payment in respect of Accounts to contain a written
statement directing payment in respect of such Accounts to be paid to a Lockbox
or Controlled Account.  To expedite collection, each Loan Party shall endeavor
in the first instance to make collection of its Accounts for the Collateral
Agent.  All remittances received by any Loan Party in respect of Accounts,
together with the proceeds of any other Collateral, shall be held as the
Collateral Agent’s property, for its benefit and the benefit of Lenders, by such
Loan Party as trustee of an express trust for the

101

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Collateral Agent’s benefit and such Loan Party shall immediately deposit the
same in a Controlled Account.  The Collateral Agent retains the right at all
times after the occurrence and during the continuance of a Default or an Event
of Default to notify Account Debtors that the Loan Parties’ Accounts have been
assigned to the Collateral Agent and to collect the Loan Parties’ Accounts
directly in its own name, or in the name of the Collateral Agent’s agent, and to
charge the collection costs and expenses, including attorneys’ fees, to the Loan
Parties.

(g)        If an Account includes a charge for any tax payable to any
Governmental Authority, the Loan Parties authorize the Administrative Agent, in
its sole discretion, to pay the amount thereof to the proper Governmental
Authority for the account of the Loan Parties and to charge the Loan Parties
therefor, except for taxes that (i) are being actively contested in good faith
and by appropriate proceedings and with respect to which the Loan Parties
maintain reasonable reserves on its books therefor and (ii) would not reasonably
be expected to result in any Lien other than a Permitted Lien.  In no event
shall the Administrative Agent or any Lender be liable for any taxes to any
Governmental Authority that may be due by any Loan Party.

(h)        The Borrowers shall pay to the Administrative Agent, on demand, any
and all fees, costs or expenses which Administrative Agent or any Lender pays to
any bank or other similar institution arising out of or in connection with (i)
the forwarding to any Borrower or any other Person on behalf of any Borrower, by
the Administrative Agent or any Lender, of proceeds of Loans made to the
Borrowers and (ii) the depositing for collection by the Administrative Agent or
any Lender of any check or item of payment received or delivered to the
Administrative Agent or any Lender on account of the Obligations. 

Section 6.21. Administration of Inventory.  The Borrowers shall keep records of
their Inventory, which records shall be complete and accurate in all material
respects.  The Borrowers shall furnish to the Administrative Agent Inventory
reports concurrently with the delivery of each Borrowing Base Certificate or
more frequently as requested by the Administrative Agent, which reports will be
in such format and detail as the Administrative Agent shall request and shall
include a current list of all locations of the Borrowers’ Inventory.  The
Borrowers (or their accountants) shall conduct a physical inventory no less
frequently than annually and shall provide to the Collateral  Agent a report
based on each such physical inventory promptly thereafter, together with such
supporting information as the Administrative Agent shall reasonably request.

Article VII.


Negative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
the Parent and the Borrowers shall not, nor shall the Parent or Borrowers permit
any of the Subsidiaries to:

Section 7.01. Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:



102

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Closing Date and set forth on Schedule 7.01(b);

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions for which appropriate reserves have been
established in accordance with GAAP;

(d) statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
or other customary Liens (other than in respect of Indebtedness) in favor of
landlords, or other Liens imposed by Law so long as, in each case, such Liens
arise in the ordinary course of business for sums not yet delinquent or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrowers or any of their Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Parent and its
Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the Mortgage Policies accepted by
the Collateral Agent in accordance with this Agreement;

(h) Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

(i) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(f); provided that (i) such Liens attach concurrently with or within
one hundred and eighty (180) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (iii) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved

103

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

with the proceeds of such Indebtedness; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(j) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

(k) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases) or licenses entered into by a Borrower or
any of its Subsidiaries in the ordinary course of business;

(l) Liens that are customary contractual rights of setoff relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness;

(m) Liens solely on any cash earnest money deposits made by the Borrowers or any
of their respective Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(n) ground leases in respect of real property on which facilities owned or
leased by the Parent or any of its Subsidiaries are located;

(o) purported Liens evidenced by the filing of precautionary Uniform Commercial
Code financing statements or similar public filings;

(p) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Parent and
its Subsidiaries, taken as a whole;

(q) the modification, replacement, renewal or extension of any Lien permitted by
clauses (b) and (i) of this Section 7.01 provided that (i) the Lien does not
extend to any additional property other than (A) after-acquired property that is
affixed to or incorporated into the property covered by such Lien, and (B)
proceeds and products thereof, and (ii) the renewal, extension or refinancing of
the obligations secured or benefited by such Liens is permitted by Section 7.03;

(r) deposits of cash with the owner or lessor of premises leased and operated by
any Borrower or any of its Subsidiaries in the ordinary course of business of
such Borrower or such Subsidiary to secure the performance of such Borrower’s or
such Subsidiary’s obligations under the terms of the lease for such premises;

(s) non-exclusive licenses or sublicenses of intellectual property rights
granted by the Loan Parties (other than the Parent) in the ordinary course of
business;



104

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(t) any Lien required by Section 6.17 to be removed after the Closing Date, but
only until the date on which such Lien is required to be removed; and

(u) non-consensual Liens not referred to above on any property of the Loan
Parties, not securing any Indebtedness for borrowed money; provided,  however,
that the aggregate outstanding principal amount of all such Indebtedness and
other liabilities secured by such Liens shall not exceed $750,000 at any time.

Section 7.02. Investments.  Make or hold any Investments, except:

(a) Investments by the Parent or any of its Subsidiaries in assets that are Cash
Equivalents;

(b) loans or advances to officers, managers and employees of the Parent or any
of its Subsidiaries for reasonable and customary business-related travel,
entertainment, relocation and similar bona fide business purposes not to exceed
$250,000 at any one time outstanding;

(c) Investments permitted pursuant to the provisions of Sections 7.01, 7.03
(including Investments in Swap Contracts permitted under Section 7.03), 7.04 or
7.05 (including Investments in the form of non-cash consideration in connection
with any Disposition permitted under Section 7.05), respectively;

(d) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(e) advances of payroll payments to employees in the ordinary course of
business; provided that such advances shall not exceed $250,000 at any time;

(f) Guarantees (including deposits to secure and support the foregoing) by the
Borrowers or any of their respective Subsidiaries of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(g) Investments existing on the Closing Date and set forth on Schedule 7.02
hereto;

(h) Investments by any Loan Party (other than the Parent) constituting Permitted
Acquisitions and deposits of earnest money paid in connection with Permitted
Acquisitions;

(i) Investments in, loans and advances to, and Guarantees of the obligations or
indebtedness of (i) a Borrower or any other Loan Party (other than the Parent)
made by a Borrower or any Subsidiary (other than the Parent), and (ii) any
Subsidiary that is not a Loan Party made by any other Subsidiary that is not a
Loan Party;

(j) the creation and capitalization of Loan Parties that are Domestic
Subsidiaries so long as the terms and conditions set forth in Sections 6.11 and
6.13 are satisfied;



105

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(k) (i) intercompany Indebtedness to the extent permitted under Section 7.03 and
(ii) Investments among (x) the Borrowers and the other Loan Parties (other than
the Parent) and (y) the Loan Parties and any Subsidiaries of a Borrower that are
not Loan Parties, in an aggregate principal amount not to exceed $250,000 at any
time outstanding in the case of this clause (y), in each case incurred in the
ordinary course of business; and

(l) other Investments that do not exceed $500,000 in the aggregate at any time
outstanding.

Section 7.03. Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, other than:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Closing Date set forth on Schedule 7.03 and any
Permitted Refinancing thereof; and

(c) unsecured intercompany Indebtedness among (i) the Parent and the other Loan
Parties and (ii) the Loan Parties and any Subsidiaries of the Parent that are
not Loan Parties, in an aggregate principal amount not to exceed the lesser of
(x) $800,000 and (y) 85% of the amount permitted to be incurred pursuant to
Section 7.03(c) of the Closing Date Subordination Agreement (or the
corresponding provision of any other Subordinated Loan Agreement), in each case,
at any time outstanding to such Subsidiaries that are not Loan Parties; provided
that all such Indebtedness of any Loan Party to a Person that is not a Loan
Party shall be subject to the Intercompany Subordination Agreement;

(d) Guarantees by the Borrowers and their Subsidiaries in respect of
Indebtedness of any Loan Party otherwise permitted hereunder (except that a
Subsidiary that is not a Loan Party may not, by virtue of this Section 7.03(d),
Guarantee Indebtedness that such Subsidiary could not otherwise incur under this
Section 7.03); provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(e) Indebtedness of any Borrower or any of its Subsidiaries owing to any
Borrower or any other of its Subsidiaries to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
Intercompany Subordination Agreement;

(f) (i) Capitalized Leases and purchase money obligations of the Borrowers and
their Subsidiaries financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within one hundred and eighty (180) days after the
applicable acquisition, construction, repair, replacement or improvement and
(ii) Attributable Indebtedness arising out of sale-leaseback transactions, and,
in each case, any Permitted Refinancing thereof; provided that the aggregate
principal amount of Indebtedness at any one time outstanding incurred pursuant
to this clause (f) shall not exceed the lesser of (x) $10,000,000 and (y) 85% of
the amount permitted to be incurred pursuant to Section 7.03(f) of the Closing
Date Subordination Agreement (or the corresponding provision of any other
Subordinated Loan Agreement);



106

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(g) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrowers’ or any of their respective Subsidiaries’ exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes;

(h) Indebtedness representing deferred compensation to employees of the Parent
and its Subsidiaries incurred in the ordinary course of business;

(i) Indebtedness to current or former officers, directors, managers and
employees, their respective estates, spouses or former spouses to finance the
simultaneous purchase or redemption of Equity Interests of the Parent permitted
by Section 7.06;

(j) Cash Management Obligations and other Indebtedness of the Borrowers and
their Subsidiaries in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business;

(k) Indebtedness incurred by the Parent or any of their Subsidiaries in respect
of letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts
or similar instruments issued or created in the ordinary course of business
consistent with past practice in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(l) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrowers or any of their respective Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business and consistent with past practice;

(m) Indebtedness for customary indemnification, adjustment of purchase price or
similar customary obligations of the Borrowers or any of their respective
Subsidiaries arising under any documents relating to any Permitted Acquisition;

(n) Indebtedness consisting of judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h);

(o) Indebtedness in respect of taxes, assessments or governmental charges that
are not overdue for a period of more than thirty (30) days or that are being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP;

(p) accretion or amortization of original issue discount and accretion of
interest paid in kind, in each case in respect of Indebtedness otherwise
permitted by this Section 7.03;

(q) unsecured Indebtedness (including “earn-out” obligations and Indebtedness to
the seller) incurred by the Borrowers in connection with a Permitted
Acquisition, in an aggregate amount not to exceed $500,000 at any time
outstanding, provided that, (a) the terms and conditions

107

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

of such Indebtedness are reasonably satisfactory to the Administrative Agent,
and such Indebtedness is subject to a subordination agreement reasonably
satisfactory to the Administrative Agent and (b) after giving effect to such
Permitted Acquisition and the incurrence of such Indebtedness, the Payment
Conditions are satisfied;

(r) other Indebtedness of the Borrowers and their respective Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed $500,000;

(s) other Indebtedness of any Foreign Subsidiary other than a Loan Party not
otherwise permitted hereunder in an aggregate principal amount not to exceed
€5,000,000 at any one time outstanding; provided that no Loan Party or Domestic
Subsidiary of any Loan Party is obligated, directly or indirectly, for such
Indebtedness;

(t) Indebtedness under the Subordinated Loan Documents in an aggregate principal
amount not to exceed $23,000,000, but only if such Indebtedness is effectively
subordinated to the Obligations pursuant to the terms of the Subordination
Agreement; and

(u) Synthetic Lease Obligations, provided that the aggregate principal amount of
Indebtedness at any one time outstanding incurred pursuant to this clause (u)
shall not exceed 85% of the amount permitted to be incurred pursuant the
corresponding provision of any other Subordinated Loan Agreement.

Notwithstanding the foregoing, no Subsidiary that is a Non-Loan Party will
guarantee any Indebtedness for borrowed money of a Loan Party unless such
Subsidiary first becomes a Guarantor.

Section 7.04. Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except:

(a) any Subsidiary may merge or consolidate with a Borrower; provided that
(x) such Borrower shall be the continuing or surviving Person, and (y) such
merger or consolidation does not result in such Borrower ceasing to be organized
under the Laws of the United States or any state thereof;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary of a Borrower that is not a Loan Party, (ii) any
Subsidiary may merge or consolidate with or into any Loan Party (other than the
Parent) so long as a Loan Party is the surviving Person and (iii) any Subsidiary
may liquidate or dissolve or change its legal form if the Parent determines in
good faith that such action is in the best interests of the Borrowers and their
Subsidiaries and is not materially disadvantageous to the Lenders and the Person
who receives the assets of any dissolving or liquidating Subsidiary that is a
Guarantor shall be a Loan Party, provided that no Event of Default shall result
therefrom;

(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or a Loan Party (other than
the Parent);



108

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(d) so long as no Default or Event of Default exists or would result therefrom,
any Subsidiary may merge or consolidate with any other Person in order to effect
an Investment permitted pursuant to Section 7.02 (other than Section 7.02(c));
provided that the continuing or surviving Person shall be a Borrower or a
Subsidiary, which, together with each of its Subsidiaries, shall have complied
with the applicable requirements of Section 6.11 and, if a Loan Party is a party
to such merger or consolidation, a Loan Party shall be continuing or surviving
Person;

(e) so long as no Default or Event of Default exists or would result therefrom,
a merger, dissolution, liquidation, consolidation or Disposition, the purpose of
which is to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)); and

(f) Dispositions constituting Non-Core Business Dispositions permitted under
Section 7.05(n).

Section 7.05. Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Parent and its Subsidiaries;

(b) Dispositions of Inventory and goods held for sale in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of other property used or useful in the
business of the Borrowers and their Subsidiaries or (ii) the proceeds of such
Disposition are promptly applied to the purchase price of such property;
provided that to the extent the property being transferred constitutes
Collateral, such replacement property shall constitute Collateral;

(d) Dispositions of property to a Borrower or a Subsidiary of a Borrower;
provided that if the transferor of such property is a Loan Party the transferee
thereof must be a Loan Party;

(e) Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens permitted
by Section 7.01;

(f) Dispositions of Material Real Property pursuant to sale-leaseback
transactions so long as (i) the Net Cash Proceeds of any such Disposition
including any Term Loan Property are not less than the amount to necessary to
prepay the Term Loans in full and all interest accrued and unpaid thereon, (ii)
the Net Cash Proceeds thereof are applied in accordance with Section
2.03(b)(iii), and (iii) the aggregate value of all such Dispositions made in
reliance on this clause (f) during the term of this Agreement does not exceed
the lesser of (x) $22,000,000 and (y) 85% of the maximum value of Material Real
Property permitted to be disposed of pursuant to sale-leaseback transactions
permitted pursuant to the Subordinated Loan Agreement;

(g) Dispositions of Cash Equivalents in the ordinary course of business;



109

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(h) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Parent
and its Subsidiaries, taken as a whole;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j) Dispositions of property not otherwise permitted under this Section 7.05 in
an aggregate amount not to exceed $750,000 in the aggregate in any fiscal year;

(k) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l) the unwinding of any Swap Contract in the ordinary course of business;

(m) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any Intellectual Property
that, in the reasonable judgment of the Parent and its Subsidiaries, are not
necessary or material in the conduct of the business of the Parent and its
Subsidiaries;

(n)Non-Core Business Dispositions so long as (i) no Default or Event of Default
exists at the time thereof or would result therefrom, (ii) after giving effect
thereto (and any prepayment of the Revolving Loans pursuant to Section
2.03(b)(vii)), clauses (iii) and (iv) of the definition of Payment Conditions
shall be satisfied, (iii) 100% of the consideration received by the Parent and
its Subsidiaries for such Disposition shall be cash or Cash Equivalents, (iv)
such Non-Core Business Disposition shall be permitted under the Subordinated
Loan Agreement and (v) the Loan Parties (other than any Borrower disposed of in
such Non-Core Business Disposition) shall deliver to the Administrative Agent a
reaffirmation of the Obligations hereunder and the Liens of the Collateral
Documents and an acknowledgment with respect to the release of such Borrower
subject to such Non-Core Business Disposition, in form and substance
satisfactory to the Administrative Agent;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (i), (k) and (m) and except for
Dispositions from a Loan Party to a Loan Party), shall be for no less than the
fair market value of such property at the time of such Disposition as determined
by the Borrowers in good faith; and

Section 7.06. Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to a Borrower that is its
parent and to such Borrower’s other Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly owned Subsidiary, to a Borrower that is its
parent and to such Borrower’s other Subsidiaries and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
of the relevant class of Equity Interests);



110

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(b) the Parent and each of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in the Qualified Equity Interests
of such Person;

(c) the Parent and each of its Subsidiaries may make cashless repurchases of
Equity Interests in a Borrower or any of its Subsidiaries deemed to occur upon
exercise of stock options or warrants or similar rights if such Equity Interests
represent a portion of the exercise price of such options or warrants or similar
rights;

(d) so long as no Event of Default shall have occurred and be continuing or
result therefrom, including on a Pro Forma Basis, the Borrowers may pay (or make
Restricted Payments to allow the Parent to pay) for the repurchase, retirement
or other acquisition or retirement for value of Equity Interests of the Parent
held by any future, present or former officer, employee or manager (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of the Parent or any of its
Subsidiaries upon the death, disability, retirement or termination of employment
of any such Person or otherwise pursuant to any employee or manager equity plan,
employee or manager stock option plan or any other employee or director benefit
plan or any agreement with any officer, employee or manager of the Parent or any
of its Subsidiaries in an aggregate amount after the Closing Date not to exceed
$250,000 in any calendar year;

(e) without duplication, the Borrowers may make Restricted Payments to the
Parent, the proceeds of which shall be used by the Parent to pay its operating
costs and expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including franchise taxes,
administration, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, attributable to the ownership or operations of its Subsidiaries;
and

(f) so long as (i) no Event of Default shall have occurred and be continuing or
result therefrom, including on a Pro Forma Basis and (ii) before and after
giving effect thereto, the Payment Conditions shall be satisfied, the Borrowers
may make Restricted Payments to the Parent to effect (and the Parent may effect)
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of the Parent in an aggregate amount not to exceed in any
calendar year the lesser of (x) $500,000 and (y) 85% of the maximum amount
permitted to repurchase, retire or otherwise acquire such Equity Interests
pursuant to the Subordinated Loan Agreement.

Section 7.07. Change in Nature of Business. 

(a) With respect to the Borrowers and their Subsidiaries, engage in any material
line of business substantially different from those lines of business conducted
by the Borrowers and their Subsidiaries on the Closing Date or any business
reasonably related thereto.

(b) With respect to the Parent, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of the Borrowers, (ii) obligations under the Loan Documents and the Subordinated
Loan Documents, and (iii) special purpose holding company activities reasonably
related or ancillary to the foregoing clauses (i) and (ii).



111

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Section 7.08. Transactions with Affiliates. 

(a) Enter into any transaction of any kind with any Affiliate of the Parent, a
Borrower or a Subsidiary, whether or not in the ordinary course of business,
other than (i) transactions on terms not materially less favorable, when taken
as a whole, to the Parent, such Borrower or such Subsidiary as would be
obtainable by the Parent, such Borrower or such Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate;
(ii) transactions between or among the Borrowers and their Subsidiaries
expressly permitted by this Agreement; and (iii) Restricted Payments permitted
under Section 7.06.

(b) Pay any management, transaction, consulting or similar fee to any Affiliate.

Section 7.09. Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of (a)
any Subsidiary that is not a Loan Party to make Restricted Payments to (directly
or indirectly) or to make or repay loans or advances to any Loan Party or to
Guarantee the Obligations of any Loan Party under the Loan Documents or (b) any
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Credit Facility and
the Obligations under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations that:

(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation in any
material respect,

(ii) are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming its Subsidiary,

(iii) represent Indebtedness of its Subsidiary that is not a Loan Party that is
permitted by Section 7.03,

(iv) are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(i), (l), (m), (r) and (s) and relate to the property
subject to such Lien or (y) any Disposition permitted by Section 7.05 applicable
pending such Disposition solely to the assets subject to such Disposition,

(v) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such
Indebtedness  and the proceeds and products thereof and permit the Liens
securing the Obligations without restriction,



112

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(vi) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(vii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(f) to the extent that such
restrictions apply only to the property or assets permitted to secure such
Indebtedness,

(viii) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of any Subsidiary,

(ix) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(x) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xi) are restrictions or conditions imposed by law,

(xii) are customary restrictions or conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder,

(xiii) arise in connection with cash or other deposits permitted under Section
7.01, or

(xiv) are restrictions set forth in the Subordinated Loan Documents not more
restrictive than the restrictions  in effect on the Closing Date.

Section 7.10. Use of Proceeds.  Use the proceeds of any Borrowing, either
directly or indirectly except (i) with respect to the Term Loans, to refinance
Indebtedness under the First Amended and Restated Credit Agreement and to pay
fees and expenses incurred in connection with the Transaction, and (ii) with
respect to the Revolving Loans, on the Closing Date, to refinance Indebtedness
under the First Amended and Restated Credit Agreement and to pay fees and
expenses incurred in connection with the Transaction and thereafter, for working
capital and general corporate purposes of the Borrowers and their Subsidiaries
from time to time as permitted under this Agreement (including Permitted
Acquisitions, Capital Expenditures, Investments and Restricted Payments
permitted hereunder).  Use the proceeds of any Borrowing, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

Section 7.11. Accounting Changes.  Make any change in fiscal year or any
material accounting policy with respect to revenue recognition or allowance for
doubtful accounts that results in a material change to the Parent’s financial
condition.



113

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Section 7.12. Organization Documents.  Terminate, amend, modify (including
electing to treat any Pledged Equity (as defined in the Guarantee and Collateral
Agreement) as a “security” under Section 8-103 of the UCC) or change any of its
Organization Documents (including by the filing or modification of any
certificate of designation) or any agreement to which it is a party with respect
to its Equity Interests (including any stockholders’ agreement), or enter into
any new agreement with respect to its Equity Interests, other than,  any such
amendments, modifications or changes or such new agreements which are not, and
could not reasonably be expected to be, adverse in any material respect to the
interests of any Agent or Lender.

Section 7.13. Payments, Prepayments, etc. of Indebtedness; Earn-out Payments.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Indebtedness of a Loan Party
permitted hereunder that is subordinated to the Obligations in right of payment
or Lien priority expressly by its terms (collectively, “Junior Financing”),
except:

(i) the refinancing thereof with the Net Cash Proceeds of, or in exchange for,
any Permitted Refinancing, to the extent not required to prepay any Loans or the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of the Parent, provided no Event of Default results therefrom;

(ii) payments of regularly scheduled interest on a non-accelerated basis and
interest and payments of fees, expense and indemnification obligations with
respect to the Subordinated Debt to the extent permitted by the Subordination
Agreement;

(iii) the conversion or exchange of any Subordinated Debt to Equity Interests of
the Parent;

(iv) on the fifth Business Day after the closing of any offering or sale of
Equity Interests by or any capital contribution of Parent (other than an
Excluded Contribution) or such later date as agreed to in writing by the
Administrative Agent and following the prepayment of any amount required to be
prepaid pursuant to Section 2.03(b)(v), the Borrowers shall be allowed to prepay
the Subordinated Debt in an aggregate amount of Net Cash Proceeds of such Equity
Issuance not required to be prepaid pursuant to Section 2.03(b); and

(v) on the fifth Business Day after the receipt of such Net Cash Proceeds,
prepayments of the Subordinated Debt with the Net Cash Proceeds of a Non-Core
Business Disposition, to the extent not applied to the payment or prepayment of
the Loans, provided that no Default or Event of Default shall have occurred and
be continuing before or after giving effect to such prepayment, clauses (iii)
and (iv) of the definition of Payment Conditions shall be satisfied after giving
effect to such prepayment and any such payment or prepayment of Revolving Loans,
as evidenced by a certificate of a Responsible Officer of the Parent setting
forth reasonably detailed calculations evidencing satisfaction of clauses (iii)
and (iv) of the definition of Payment Conditions and a reasonably detailed
calculation of the Net Cash Proceeds of such Non-Core Business Disposition;
provided further that in no event shall any prepayment of the Subordinated Debt
made in reliance

114

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

on this Section 7.13(a)(v) cause the outstanding principal amount of the
Subordinated Debt to be reduced to an amount that is less than $10,000,000.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders or materially more burdensome to any Loan Party any term or
condition of any Junior Financing Documentation or any other Indebtedness of a
Loan Party that is subordinated to the Obligations expressly by its terms
without the consent of the Administrative Agent.

(c) Make any earn-out or similar payment related to a Permitted Acquisition or
other permitted acquisition or Investment, other than any such payment made
solely in Qualified Equity Interests of the Borrower and other than any such
payment satisfying the following conditions:

(i) immediately prior to and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; and

(ii) (A) the Payment Conditions shall have been satisfied and (B) (i) the Parent
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer evidencing in reasonable detail compliance with the Payment Conditions
(ii) and such certificate, including the calculations set forth therein, shall
be reasonably acceptable to the Administrative Agent.

Section 7.14. Financial Covenant.  Permit the Fixed Charge Coverage Ratio as of
the last day of any period of four consecutive fiscal quarters ending on or
after September 30, 2016 to be less than the greater of (i) 1.10 to 1.00 and
(ii) the maximum fixed charge coverage ratio or equivalent ratio permitted under
the Subordinated Loan Documents as of such day.

Section 7.15. Anti-Terrorism Laws.  Conduct, deal in or engage in or permit any
Affiliate or agent of the Parent within its control to conduct, deal in or
engage in any of the following activities: (i) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (“Blocked Person”), including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person; (ii)
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224; or (iii)
engage in on conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the USA PATRIOT Act.  The
Borrowers shall deliver to the Administrative Agent and Lenders any
certification or other evidence reasonably requested from time to time by the
Administrative Agent, confirming Borrowers’ compliance with this Section 7.15

Section 7.16. Anti-Corruption Laws and Sanctions.  Request any Borrowing or
Letter of Credit, and the Parent and the Borrowers shall not use, shall cause
the Subsidiaries not to use and shall use their commercially reasonable efforts
to cause its or their respective directors, officers, employees and agents, in
each case, when acting on behalf of the Parent or any Subsidiary not to use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation in any material respect of
any Anti-Corruption Laws, (B) for the purpose of funding, financing or
“facilitating” (within the meaning of the applicable Sanctions) any

115

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(C)  in any manner that would likely result in the violation of any Sanctions
applicable to any party hereto.

Section 7.17. Bill-and-Hold Sales, Etc.  Make, or permit any Subsidiary of any
Loan Party to make, a sale to any customer on a bill-and-hold, guaranteed sale,
sale and return, sale on approval, repurchase or return on consignment basis.

Article VIII.


Events of Default and Remedies

Section 8.01. Events of Default.  Each of the events referred to in clauses (a)
through (1) of this Section 8.01 shall constitute an “Event of Default”:

(a) Non-Payment.  Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants.  The Parent or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.01, 6.02,
6.03, 6.05(a), 6.07, 6.10, 6.11, 6.13, 6.17 (including the items set forth in
Schedule 6.17), 6.18, 6.19, 6.20 or Article VII; or

(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Parent of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect (without
duplication of materiality qualifiers in the case of those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality) when made or deemed made; or

(e) Cross-Default.  Any Loan Party or any Subsidiary (i) fails to make any
payment prior to the expiration of any applicable grace period with respect
thereto, if any, (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness hereunder) or (ii) fails to observe or perform any
other agreement or condition relating to any such Indebtedness, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or



116

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(f) Insolvency Proceedings, etc.  The Parent, any Borrower or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment.  Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Loan Parties and the Subsidiaries, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments.  There is entered against any Loan Party or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding $1,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage thereof) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party or their respective ERISA Affiliates under Title
IV of ERISA in an aggregate amount which would reasonably be expected to result
in a Material Adverse Effect or the imposition of a Lien against the property of
any Loan Party, or (ii) any Loan Party or any of their respective ERISA
Affiliates fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its Withdrawal Liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
exceeding an amount that could reasonably be expected to result in a Material
Adverse Effect, or

(j) Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations), or purports in writing to revoke or
rescind any Loan Document; or

(k) Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) ceases to create, or any

117

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Lien purported to be created by any Collateral Document shall be asserted in
writing by any Person not to be, a valid and perfected lien, with the priority
required by the Collateral Documents (or other security purported to be created
on the applicable Collateral) on and security interest in the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
other than as a result of the Administrative Agent or the Collateral  Agent
failing to properly file Uniform Commercial Code financing statements or
continuation statements necessary to maintain perfection; or

(l) Change of Control.  There occurs any Change of Control; or

(m) Subordinated Debt.  The Subordinated Debt or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Obligations of the Loan
Parties hereunder, as provided in the Subordinated Loan Agreement and/or in the
Subordination Agreement, or any Loan Party, any Affiliate of any Loan Party, or
any holder of the Subordinated Debt shall so assert.

Section 8.02. Remedies upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may with the consent of, and shall
at the request of, the Required Lenders take any or all of the following
actions;

(a) declare the Commitments of each Lender to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower and each other Loan Party;

(c) require that the Borrowers Cash Collateralize the LC Exposure and the
exposure of the Swingline Lender in respect of Swingline Loans (in an amount
equal to 105% of the then outstanding amount thereof, including, in the case of
Swingline Loans, the outstanding principal amount thereof and all accrued and
unpaid interest thereon); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

Section 8.03. Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), (a) any amounts
received on account of the Obligations  and (b) any amounts received by the
Administrative Agent or the Collateral Agent in accordance with Section 6.20(d),
shall be applied by the Administrative Agent in the following order:



118

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III) ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Obligations under Secured Hedge Agreements and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Notwithstanding the foregoing, Obligations under Secured Hedge Agreements shall
be excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank (other
than Citizens or its Affiliates), as the case may be.  Each Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.  Excluded Hedge
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from the Borrower or the other Loan Parties, as
applicable, to preserve the allocation to Obligations otherwise set forth above
in this Section 8.03.

Section 8.04. Equity Cure.   Notwithstanding anything to the contrary contained
in this Article 8, if the Borrowers fail to comply with the requirement of the
financial covenant set forth in Section 7.14, the Borrowers shall have the right
to cure such failure (the “Cure Right”), by notice to the Administrative Agent
not later than the date on which the applicable Compliance Certificate is
required to be delivered pursuant to Section 6.01 for the period for which such
financial covenant is being measured, to cause the net cash proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) by the
Parent to be contributed in cash to the

119

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

common equity to a Borrower, all on or after the date of such notice and not
later than the tenth Business Day following the date of such notice and upon
receipt by such Borrower of such cash contribution (such cash amount actually
received by the Borrowers being referred to as the “Cure Amount”) pursuant to
the exercise of such Cure Right, such financial covenant shall be recalculated
giving effect to the following pro forma adjustments:

(a) Consolidated EBITDA shall be deemed to be increased, solely for the purpose
of calculation of the financial covenant set forth in Section 7.14 with respect
to any period of four consecutive fiscal quarters that includes the fiscal
quarter for which the Cure Right was exercised and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and

(b) if, after giving effect to the foregoing recalculations, the Borrowers shall
then be in compliance with the requirements of the financial covenant set forth
in Section 7.14, the Borrowers shall be deemed to have satisfied the
requirements of the financial covenant set forth in Section 7.14 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the breach or default of such
financial covenant that had occurred shall be deemed cured for the purposes of
this Agreement; provided that (i) Cure Rights shall not be exercised in more
than two consecutive fiscal quarters, (ii) there shall be a maximum of two Cure
Rights exercised in any period of four consecutive fiscal quarters, and a
maximum of four Cure Rights exercised during the term of this Agreement,
(iii) each Cure Amount shall be no greater than the amount required to cause the
Borrowers to be in compliance with the financial covenant set forth in
Section 7.14; (iv) each Cure Amount may not exceed $3,000,000 and the aggregate
amount of all Cure Rights exercised during the term of this Agreement may not
exceed $6,000,000; (v) all Cure Amounts shall be disregarded for the purposes of
any financial ratio determination under the Loan Documents other than for
determining compliance with Section 7.14; (vi) 100% of the aggregate Net Cash
Proceeds of such Cure Amount shall be applied as a mandatory prepayment of the
Loans in accordance with Section 2.03(b)(iv) hereof; and (vii) no Lender or
Issuing Bank shall be required to make any extension of credit hereunder during
the 10 Business Days period referred to above.

Article IX.


Administrative Agent and Other Agents

Section 9.01. Appointment and Authority of the Administrative Agent.

(a) Each Lender hereby irrevocably appoints Citizens to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article IX (other than Sections 9.09 and 9.11)
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrowers shall not have rights as a third party beneficiary of any such
provision.  This Agreement does not give rise now or in the future to an agency
or partnership relationship between any Borrower and any Agent or any of their
respective Affiliates.



120

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
and a potential Cash Management Bank and Hedge Bank) hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or in
trust for) such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and acknowledge
and agree that any such action by any Agent shall bind the Lenders.

Section 9.02. Rights as a Lender.  Any Person serving as an Agent (including as
Administrative Agent) hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.  The Lenders acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

Section 9.03. Exculpatory Provisions.  Neither the Administrative Agent nor any
other Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, an Agent (including the Administrative Agent):

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties;



121

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by a Borrower or a Lender.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 10.07(h)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

Section 9.04. Reliance by the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in the absence of bad faith to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it in
the absence of bad faith to have been made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is

122

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (including counsel acting
for the Borrowers), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

Section 9.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons.  The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 9.06. Non-Reliance of Administrative Agent and Other Lenders; Disclosure
of Information by Agents.  Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Loan Parties hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other Loan
Parties.  Except for notices,

123

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

Section 9.07. Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers, provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto, provided,  further, that the
failure of any Lender to indemnify or reimburse the Administrative Agent shall
not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

Section 9.08. No Other Duties; Other Agents, Arranger, Manners, etc.  Anything
herein to the contrary notwithstanding, neither the Arranger nor the other
Agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder and such Persons shall have the
benefit of this Article IX and the Arranger listed on the cover page hereof
shall have no powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any agency or fiduciary or trust relationship with any Lender,
the Parent, any Borrower or any of their respective Subsidiaries.  Each Lender
acknowledges that it has not

124

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder. 

Section 9.09. Resignation of Administrative Agent or Collateral Agent.   The
Administrative Agent or Collateral  Agent may at any time give notice of its
resignation to the Lenders and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrowers at all times other than during the existence of an Event of
Default (which consent of the Borrowers shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a Lender or a bank with an
office in the United States, or an Affiliate of any such Lender or bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Collateral  Agent, as
applicable, gives notice of its resignation, then the retiring  Administrative
Agent or Collateral Agent, as applicable, may on behalf of the Lenders, appoint
a successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrowers and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent or  Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or Collateral  Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor of such Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 10.04 and 10.05
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Agent-Related Persons in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting as
Administrative Agent or  Collateral Agent, as applicable.

Section 9.10. Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether

125

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11. Collateral and Guaranty Matters.  Each of the Lenders (including
in its capacities as a potential Cash Management Bank and Hedge Bank)
irrevocably authorizes the Administrative Agent and the Collateral Agent, and
each of the Administrative Agent and the Collateral Agent agrees that it will:

(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than (x)
obligations and liabilities under Secured Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable Hedge Bank shall have
been made, (y) contingent indemnification obligations not yet accrued and
payable and (z) Cash Management Obligations), (ii) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Borrower or any of its Domestic Subsidiaries
that are Guarantors, (iii) subject to Section 10.01, if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders, or (iv)
if the property subject to such Lien is owned by a Guarantor, upon release of
such Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to clause (c) below;



126

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(b) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(c) release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and release any Liens granted by such
Subsidiary or Liens on the Equity Interests of such Subsidiary; provided that no
such release shall occur if such Person guarantees any Indebtedness (other than
the Obligations) of any Borrower or any Subsidiary of any Borrower after such
transaction; and

(d) release any Borrower the Equity Interests of which are Disposed of in a
Non-Core Business Disposition effected in accordance with Section 7.05(n) from
its obligations hereunder and under the Guarantee and Collateral Agreement; and
release any Liens granted by such Borrower or Liens on the Equity Interests of
such Borrower; provided that no such release shall occur if such Person
guarantees any Indebtedness of any Borrower of any Subsidiary of any Borrower
after such Disposition.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 9.11.  In each case as specified in this Section 9.11,
the applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guarantee and
Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.11.

Section 9.12. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co- trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co- agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).



127

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrowers shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent.  In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.13. Other Secured Obligations.  Except as otherwise expressly set
forth herein or in the Collateral Documents, no Hedge Bank or Cash Management
Bank that obtains the benefits of Section 8.03, the guarantee under the
Guarantee and Collateral Agreement or any Collateral by virtue of the provisions
hereof or of any Collateral Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedge Agreements or Cash Management
Obligations unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank or Cash Management Bank.

Article X.


Miscellaneous

Section 10.01. Amendments, etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Parent or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Parent or the applicable Loan Party, as the case

128

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.05 or 2.06 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of the Borrowers to pay interest at
the Default Rate;

(d) change any provision of this Section 10.01 or the definition of “Required
Lenders”, “Required Facility Lenders” or “Pro Rata Share” or any other provision
specifying the number of Lenders or portion of the Loans or Commitments required
to take any action under the Loan Documents, without the written consent of each
Lender directly affected thereby (other than any Defaulting Lender);

(e) other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender (other than
any Defaulting Lender); or

(f) other than in a transaction permitted under Section 7.04 or Section 7.05,
release any material Guarantor, without the written consent of each Lender
(other than any Defaulting Lender);

and provided,  further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent, the Issuing Bank or the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be, under this
Agreement or any other Loan Document; and (ii) the consent of the Required
Facility Lenders for the adversely affected Credit Facility shall be required
with respect to any amendment that by its terms adversely affects the rights of
Lenders under such Credit Facility in respect of payments hereunder in a manner
different than such amendment affects other Credit Facilities.

Notwithstanding the foregoing,



129

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(g) the Closing Date Fee Letter may be amended by the parties thereto (and only
by the parties thereto); and

(h) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrowers (i)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with this Agreement, amended
and Lenders’ rights thereunder waived with the consent of the Administrative
Agent at the request of the Borrowers without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

Section 10.02. Notices and Other Communications; Facsimile Copies.

(a) General.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic mail as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Parent, any Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communication.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent,

130

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Parent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Agent-Related Persons or the
Arranger have any liability to the Parent, any Borrower, any Lender, or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrowers’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Agent Party; provided,  however, that in no event shall any
Agent Party have any liability to the Parent, any Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(e) Change of Address.  Each of the Parent, the Borrowers and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Parent and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on

131

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.

(f) Reliance by the Administrative Agent.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of the Parent or any Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent each Lender and
the Agent-Related Persons of each of them from all losses, costs, expenses and
liabilities resulting from the reliance in the absence of bad faith by such
Person on each notice purportedly given by or on behalf of the Parent or any
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

Section 10.03. No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Section 10.04. Attorney Costs and Expenses.  The Borrowers agree (a) to pay or
reimburse the Administrative Agent, the Collateral Agent, and the Arranger for
all reasonable and documented out-of-pocket Attorney Costs of Jones Day incurred
in connection with the preparation, negotiation, syndication and execution of
this Agreement and the other Loan Documents and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, (b) to pay
or reimburse the Administrative Agent, the Collateral Agent and the Arranger for
all reasonable and documented appraisal fees, filing and search charges,
recording taxes and field examination charges and expenses and (b) to pay or
reimburse the Administrative Agent and the Lenders for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
monitoring or enforcement of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all Attorney Costs of counsel to the Administrative Agent and the
Lenders taken as a whole (and, if reasonably necessary, one local counsel in any
relevant material jurisdiction).  The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations.  All amounts due under this Section 10.04 shall be paid promptly
following receipt by the Parent of an

132

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

Section 10.05. Indemnification by the Borrowers.  The Borrowers shall indemnify
and hold harmless the Agents, each Lender, the Arranger and their respective
Affiliates, directors, officers, employees, agents, partners, trustees or
advisors and other representatives (collectively the “Indemnitees”) from and
against any and all liabilities, losses, damages, claims, and expenses
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (but limited, in the
case of Attorney Costs, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of the Lenders) (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or the use or proposed use of the proceeds therefrom, (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to any Borrower, any
Subsidiary or any other Loan Party or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims, and
expenses resulted from (y) the gross negligence or willful misconduct of such
Indemnitee or (z) a material breach in bad faith of any material obligations
under any Loan Document by such Indemnitee, in each case as determined by a
final, non-appealable judgment of a court of competent jurisdiction.  To the
extent that the undertakings to indemnify and hold harmless set forth in this
Section 10.05 may be unenforceable in whole or in part because they are
violative of any applicable law or public policy, each of the Borrowers shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.  No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this Section
10.05 shall be paid within twenty (20) Business Days after written demand
therefor.  The agreements in this Section

133

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

10.05 shall survive the resignation of the Administrative Agent, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.  This Section 10.05
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

Section 10.06. Marshaling; Payments Set Aside.  None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Loan Parties or any other party or against or in payment of any or all of
the Obligations.  To the extent that any payment by or on behalf of the
Borrowers is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

Section 10.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Parent and the Borrowers may not, except as
permitted by Section 7.04, assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case

134

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or
during the occurrence and continuation of an Event of Default under Section
8.01(a) or Section 8.01(f), no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided,  however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
under the Credit Facility assigned.

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Facility.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (unless such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund) and the forms required by
Section 3.01(b) and (c) or Section 3.01(d) as applicable; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  All assignments shall be by novation.



135

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(v) No Assignments to Certain Persons.  No such assignment shall be made (A) to
the Parent, any Borrower or any of their respective Subsidiaries or Affiliates
or to the Permitted Holders or their Affiliates or (B) to a natural person. 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01 (subject to the requirements thereof), 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, and the surrender by the
assigning Lender of its Note, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of and related interest amounts on the Loans, owing to
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall, subject to clause (h) of this
Section, be conclusive absent manifest error, and the Borrowers, the Agents and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by any Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  This
Section 10.07(c) and Section 2.09 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations).

(d) Any Lender may at any time, without the consent of, or notice to, the
Parent, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Borrower, the Permitted Holders, or any
of their respective Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents

136

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

and to approve any amendment, modification or waiver of any provision of this
Agreement or any other Loan Document; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 (other than clause (d) thereof) that directly affects
such Participant.  Subject to subsection (e) of this Section, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 3.01
(subject to the requirements of Section 3.01(b) and (c) or Section 3.01(d), as
applicable), 3.04 and 3.05 (through the applicable Lender) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.11 as though it were a Lender.

(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the
participating Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation shall (acting solely for this purpose as a non-fiduciary agent of
the Borrowers) maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations issued
thereunder relating to the exemption from withholding for portfolio interest on
which is entered the name and address of each Participant and the principal
amounts of and stated interest on each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  A Lender
shall not be obligated to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
such disclosure is necessary to establish that any Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.08. Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information in accordance
with its customary procedures (as set forth below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives on a need-to-know basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with this Section 10.08), (b) to the extent

137

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that the
Administrative Agent or such Lender, as applicable, agrees that it will notify
the Parent as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08, to (i) any permitted assignee of or Participant in,
or any permitted prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be an
Additional Lender or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and its obligations, (g) with the consent of the Parent, (h) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender in accordance with this Section 10.08) or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, or any of their respective Affiliates on a nonconfidential basis
from a source other than the Parent, any Borrower or any Subsidiary, and which
source is not known by such Agent or Lender to be subject to a confidentiality
restriction in respect thereof in favor of the Parent or any Affiliate thereof.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary (or from any representative or agent of such
Loan Party or Subsidiary) thereof relating to any Loan Party or any Subsidiary
thereof or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof; it being
understood that all information received from the Parent, any Borrower or any
Subsidiary after the Closing Date shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Borrower or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

Section 10.09. Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,

138

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

provisional or final, in whatever currency, but excluding payroll, employee
benefits, tax, trust and other fiduciary deposit accounts) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Borrower or any other
Loan Party against any and all of the Obligations of such Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document to the extent such
Obligations of such Borrower or such Loan Party are then due and payable.  The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have.  Each Lender agrees to notify the Parent and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice to the Parent shall not affect the validity
of such setoff and application.

Section 10.10. Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower.  In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 10.11. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when the closing conditions set forth in
Section 4.01 shall have been satisfied or waived.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.12. Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 10.13. Survival of Representations and Warranties.  All representations
and warranties made hereunder and (i) any other Loan Document or other document
delivered pursuant

139

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation (other than (x) obligations and liabilities under Secured
Hedge Agreements as to which arrangements reasonably satisfactory to the
applicable Hedge Bank shall have been made, (y) contingent indemnification
obligations not yet accrued and payable and (z) Cash Management Obligations)
hereunder shall remain unpaid or unsatisfied.

Section 10.14. Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.15. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH OTHER AGENT AND
EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.



140

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

(c) THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH OTHER AGENT AND
EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Section 10.16. WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.17. Termination.  This Agreement (other than the provisions that
expressly state that they shall survive termination of this Agreement) shall
terminate upon payment in full of the Obligations (other than (x) obligations
and liabilities under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank shall have been made, (y)
contingent indemnification obligations not yet accrued and payable and (z) Cash
Management Obligations).

Section 10.18. Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents, the Secured Hedge
Agreements or the documentation in respect of any Cash Management Obligations
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent (which shall not be
withheld in contravention of Section 9.04).  The provision of this Section 10.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

Section 10.19. Use of Name, Logo, etc.  The Administrative Agent or either
Arranger shall provide for approval to any Loan Party advance proofs of
advertising material relating to the financing transactions contemplated by this
Agreement that such Agent or Arranger proposes to

141

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

use and that incorporate or use such Loan Party’s name, product photographs,
logo or trademark.  Each such Loan Party agrees that its consent to the
publication in the ordinary course of such material will not be unreasonably
withheld or delayed, and, provided, such Loan Party shall be deemed to have
consented thereto unless it shall object thereto by written notice within five
(5) Business Days after having received notice thereof.  Such consent shall
remain effective until revoked by such Loan Party in writing to the
Administrative Agent and the Arranger.

Section 10.20. USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

Section 10.21. Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.22. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent and each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arranger
are arm’s-length commercial transactions between the Parent and its Affiliates,
on the one hand, and the Administrative Agents and the Arranger, on the other
hand, (B) the Parent and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrowers are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents, the Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Parent, any Borrower or any of their respective
Affiliates, or any other Person and (B) none of the Agents, the Arranger nor any
Lender has any obligation to the Parent, any Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Arranger, the Lender and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Parent, the Borrowers and their respective Affiliates, and
none of the Agents, the Arranger nor any Lender has any obligation to disclose
any of such interests to the Parent, any  Borrower or any of their respective
Affiliates.  To the fullest extent permitted by law, the Parent and each
Borrower hereby waive and release any claims that it may have against the
Agents, the

142

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

Arranger nor any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.24. No Novation; Reallocation.   

(a) This Agreement is given in amendment to, restatement of and substitution for
the First Amended and Restated Credit Agreement.  A portion of the indebtedness
owing under this Agreement is the same indebtedness as formerly evidenced by the
First Amended and Restated Credit Agreement.  The parties hereto do not intend
this Agreement to constitute a novation.

(b) Upon the effectiveness hereof, the Administrative Agent shall reallocate the
commitments and Loans of the Lenders hereunder (including the repayment of the
loans of any Lender under the First Amended and Restated Credit Agreement that
will not be a Lender hereunder (each such lender, a “Departing Lender”)) and
shall notify the Lenders and each Departing Lender of any payments required to
be made so that the Commitments and Loans of the Lenders are in accordance with
Schedule 2.01.  Upon receipt of such notice, each Lender shall make the payments
specified therein.  Upon the repayment in full of its loans under the First
Amended and Restated Credit Agreement, together with all accrued and unpaid
interest thereon and other amounts due to it under the First Amended and
Restated Credit Agreement, each Departing Lender shall cease to be a “Lender,”
and such Departing Lender’s Commitment shall automatically terminate.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



143

NAI-1501982350v11 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal as of the date first above written.

/s/

 

 

Advanced Forming Technology, Inc., as a Borrower

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

ARC WIRELESS, INC., as a Borrower

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

FLOMET LLC, as a Borrower

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

GENERAL FLANGE & FORGE LLC, as a Borrower

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 





BOI-36479v2 

--------------------------------------------------------------------------------

 

 

/s/

 

 

TEKNA SEAL LLC, as a Borrower

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

3D MATERIAL TECHNOLOGIES,  LLC, as a Borrower

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

ARC WIRELESS, LLC, as a Borrower

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 





BOI-36479v2 

--------------------------------------------------------------------------------

 

 

Quadrant metals technologies llc, as a Borrower

 

/s/

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

ARC GROUP WORLDWIDE, INC., as the Parent

 

By:

/s/ Drew M. Kelley

 

Name:

Title:

Drew M. Kelley

Chief Financial Officer

 

CITIZENS BANK, N.A., as Administrative Agent and Collateral Agent and as a
Lender

 

By:

/s/ Richard Norberg

 

Name:

Richard Norberg

 

Title:

Assistant Vice President

 

 

 

 

 

 

 





BOI-36479v2 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.01

CONTROLLED ACCOUNTS

 

 

 

 

 

OWNER

BANK

Account Number

TYPE OF ACCOUNT

Payroll Account (Yes/No)

ARC Group Worldwide, Inc.

Citizens Bank, N.A.

 

2233434131

Operating

No

3D Material Technologies, LLC

Citizens Bank, N.A.

2233434166

Operating

No

Flomet LLC

Citizens Bank, N.A.

2233434247

Operating

No

Tekna Seal LLC

Citizens Bank, N.A.

2233434263

Operating

No

General Flange & Forge LLC

Citizens Bank, N.A.

2233434239

Operating

No

ARC Metal Stamping, LLC

Citizens Bank, N.A.

2233434212

Operating

No

ARC Group Worldwide, Inc.

Citizens Bank, N.A.

2233434123

Operating

No

Advanced Forming Technology, Inc.

Citizens Bank, N.A.

2233434190

Operating

No

ARC Group Worldwide, Inc.

Citizens Bank, N.A.

2233434158

Operating

No

Thixoforming LLC

Citizens Bank, N.A.

2233434174

Operating

No

BOI-36479v2 

--------------------------------------------------------------------------------

 

 

Advance Tooling Concepts, LLC

Citizens Bank, N.A.

2233434271

Operating

No

ARC Group Worldwide, Inc.

Citizens Bank, N.A.

2233940932

Cash Collateral

No

ARC Wireless, LLC

Citizens Bank, N.A.

2233940894

Cash Collateral

No

3D Material Technologies, LLC

Citizens Bank, N.A.

2233940894

Cash Collateral

No

Thixoforming LLC

Citizens Bank, N.A.

2233940975

Cash Collateral

No

Advanced Forming Technology, Inc.

Citizens Bank, N.A.

2233940819

Cash Collateral

No

ARC Metal Stamping, LLC

Citizens Bank, N.A.

2233940940

Cash Collateral

No

General Flange & Forge LLC

Citizens Bank, N.A.

2233940959

Cash Collateral

No

Flomet LLC

Citizens Bank, N.A.

2233940916

Cash Collateral

No

Tekna Seal LLC

Citizens Bank, N.A.

2233940967

Cash Collateral

No

Advance Tooling Concepts, LLC

Citizens Bank, N.A.

2233940622

Cash Collateral

No

 





BOI-36479v2 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

COMMITMENTS

 

Institution

Revolving Commitment

Pro Rata Share of Revolving Commitment (%)

Term Loan Commitment

Pro Rata Share of Term Loan Commitment (%)

Total Commitment

Pro Rata Share of Total Commitment (%)

Citizens Bank, N.A.

$25,000,000

100

$17,500,000

100

$42,500,000

100

TOTAL:

$25,000,000

100

$17,500,000

100

$42,500,000

100

 

 



BOI-36479v2 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.05(a)

MATERIAL CONTRACTS

 

Loan Contract between Erste Bank Hungary Zrt. and AFT-Hungary Kft. dated as of
March 23, 2016 in the amount of 4,000,000 Euros.

 

Credit Agreement, among the Company, Advanced Forming Technology, Inc., ARC
Wireless, Inc., Flomet LLC, General Flange & Forge LLC, TeknaSeal LLC, 3D
Material Technologies, LLC, Quadrant Metals Technologies LLC, and McLarty
Capital Partners SBIC, L.P., dated as of November 10, 2014 (the “Closing Date
Subordinated Loan Agreement”)

 

First Amendment to the Credit Agreement, dated December 29, 2014, by and among
the Company, Advanced Forming Technology, Inc., ARC Wireless, Inc., Flomet LLC,
General Flange & Forge LLC, TeknaSeal LLC, 3D Material Technologies, LLC,
Quadrant Metals Technologies LLC, and McLarty Capital Partners SBIC, L.P., dated
as of November 10, 2014.

 

Second Amendment to the Subordinated Loan Agreement, dated April 20, 2016, by
and among ARC Group Worldwide, Inc. and certain of its subsidiaries as
borrowers, and McLarty Capital Partners SBIC, L.P.

 

Master Lease Agreement, dated February 19, 2014, between Capital One Equipment
Finance Corporation and ARC Group Worldwide, Inc.  The current lease payment is
approximately $70,000 per month.  The current remaining balance is approximately
$2,257,853.63.  The lease ends on July 1, 2019.

 

Subordination Agreement, dated as of November 10, 2014, between the
Administrative Agent, McLarty Capital Partners SBIC, L.P, as the administrative
agent under the Closing Date Subordinated Loan Agreement, McLarty Capital
Partners SBIC, L.P., as a lender under the Closing Date Subordinated Loan
Agreement and ARC Group Worldwide, Inc. and certain of its subsidiaries.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13(a)

ERISA COMPLIANCE

 

None





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.14

SUBSIDIARIES & OTHER EQUITY INVESTMENTS

 

 

 

 

 

Legal Name

Type of Entity

State of Organization

Equity Holder

Percentage of Ownership

Quadrant Metals Technologies LLC

LLC

Delaware

ARC Group Worldwide, Inc.

100%

Advanced Forming Technology, Inc.

Corporation

Colorado

ARC Group Worldwide, Inc.

100%

FloMet LLC

LLC

Delaware

Quadrant Metals Technologies LLC

96.22%

Tekna Seal LLC

LLC

Florida

Quadrant Metals Technologies LLC

95.72%

General Flange & Forge LLC

LLC

Delaware

Quadrant Metals Technologies LLC

100%

Arc Wireless, Inc.

Corporation

Delaware

ARC Group Worldwide, Inc.

100%

Arc Wireless, LLC

LLC

Delaware

ARC Group Worldwide, Inc.

100%

3D Material Technologies, LLC

LLC

Delaware

ARC Group Worldwide, Inc.

100%

AFT-Hungary Kft

Kft (LLC)

None

ARC Group Worldwide, Inc.

100%

Advance Tooling Concepts, LLC

LLC

Colorado

3D Material Technologies, LLC

100%

Thixoforming LLC

LLC

Colorado

Advanced Forming Technology, Inc.

100%

ARC Metal Stamping, LLC

LLC

Delaware

ARC Group Worldwide, Inc.

100%

 

 

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.17

RECORDINGS/FILINGS

1.



UCC-1 Financing Statement for ARC Group Worldwide, Inc. filed in the State of
Utah.

2.



UCC-1 Financing Statement for 3D Material Technologies, LLC filed in the State
of Delaware.

3.



UCC-1 Financing Statement for Advanced Forming Technology, Inc. filed in the
State of Colorado.

4.



UCC-1 Financing Statement for Flomet LLC filed in the State of Delaware.

5.



UCC-1 Financing Statement for General Flange & Forge LLC filed in the State of
Delaware.

6.



UCC-1 Financing Statement for Tekna Seal LLC filed in the State of Florida.

7.



UCC-1 Financing Statement for Arc Wireless, Inc. filed in the State of Delaware.

8.



UCC-1 Financing Statement for Quadrant Metals Technologies LLC filed in the
State of Delaware.

9.



UCC-1 Financing Statement for Advance Tooling Concepts, LLC filed in the State
of Colorado.

10.



UCC-1 Financing Statement for Arc Wireless, LLC filed in the State of Delaware.

11.



UCC-1 Financing Statement for Thixoforming LLC filed in the State of Colorado.

12.



UCC-1 Financing Statement for ARC Metal Stamping, LLC filed in the State of
Delaware.

13.



[Patent Security Agreement, dated as of April 7, 2014, and filed with the United
States Patent and Trademark Office.

14.



Trademark Security Agreement, dated as of April 7, 2014, and filed with the
United States Patent and Trademark Office.

15.



Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated June 20, 2014, by Advanced Forming Technology, Inc. for the
benefit of RBS Citizens, N.A., for the land located at 7040 Weld County Road 20,
Longmont, Colorado. 

16.



Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated June 20, 2014, by Thixoforming LLC for the benefit of RBS
Citizens, N.A., for the land located at 7040 Weld County Road 20, Longmont,
Colorado. 

17.



Control Agreements with respect to Deposit Accounts and Securities Accounts.

18.



Possession by the Collateral Agent of 100% of the common stock of Thixoforming
LLC

19.



Possession by the Collateral Agent of 100% of the common stock of Advanced
Forming Technology, Inc.

20.



Future Advance Mortgage from ARC Metal Stamping, LLC in favor of Citizens Bank,
N.A. as Collateral Agent, dated as of December 18, 2014, filed December 29,
2014.

 

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.20 (a)

 

COMPLIANCE WITH LAWS

 

None

 

 

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5.26 (i) (ii) and (iii)

 

Chief Executive Offices, Location of Books and Records, Business Locations

 

 

 

 

Company

Chief Executive Office

State/Zip Code

Other Business Loccations

ARC Group Worldwide, Inc.

810 Flightline Blvd

Deland

Florida 32724

None

Quadrant Metals Technologies LLC

810 Flightline Blvd

Deland

Florida 32724

None

Advanced Forming Technology, Inc.

7040 Weld County Rd 20

Longmont

Colorado 80504

None

Flomet LLC

810 Flightline Blvd

Deland

Florida 32724

None

Tekna Seal LLC

5301 East River Rd Suite 109

Minneapolis

Minnesota 55421

None

General Flange & Forge LLC

2381 Philmont Ave Suite 125

Huntingdon Valley

Pennsylvania 19006

None

Arc Wireless, Inc

810 Flightline Blvd

Deland

Florida 32724

None

Arc Wireless, LLC

810 Flightline Blvd

Deland

Florida 32724

None

3D Material Technologies, LLC

810 Flightline Blvd

Deland

Florida 32724

None

Advance Tooling Concepts, LLC

33 South Pratt Parkway, Longmont, CO 80501

Colorado

None

Thixoforming LLC

8906 Frontier St

Firestone, CO 80504

Colorado

None

ARC Metal Stamping, LLC

4111 Munson Hwy.

Hudson

Michigan 49247

447 E. Walnut Street, Wauseon, Ohio, 43567

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.26 (iv)

Location of Collateral

 

 

 

 

Company

Address

County

State/Country

Flomet LLC

810 Flightline Blvd

Deland

 

813B Flightline Blvd

Units 19 & 20

Deland

Volusia

Florida 32724

3D Material Technologies, LLC

810 Flightline Blvd

Deland

Volusia

Florida 32724

ARC Metal Stamping, LLC

4111 Munson Hwy.

Hudson

Lenawee

Michigan 49247

ARC Metal Stamping, LLC

447 E. Walnut St.

Wauseon

Fulton

Ohio 43567

Advance Tooling Concepts, LLC

33 South Pratt Parkway, Longmont, CO 80501

 

1625 and 1751 S. Fordham Street

Longmont, CO 80503

Boulder

Colorado

Thixoforming LLC

8906 Frontier St

Firestone, CO 80504

Weld

Colorado

General Flange & Forge LLC

2381 Philmont Ave Suite 125

Huntingdon Valley

Philadelphia

Pennsylvania 19006

Tekna Seal LLC

5301 East River Rd Suite 109

Minneapolis

Hennepin

Minnesota 55421

Advanced Forming Technology, Inc.

7040 Weld County Rd 20

Longmont

Weld

Colorado 80504

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

Advanced Forming Technology, Inc.

Black & Decker de Reynosa

Avenida De Los Encinos

No. 1 Reynosa, 88780

N/A

Mexico

ARC Wireless, Inc.

Shanghai Waigaoqiao International Logistics Co., Ltd.

ShanHai Waigaoqiao

Bonded logistics part,

Shen Ya Road 240

E2/1A

N/A

China

ARC Wireless, Inc.

Shanghai Laurels

Logistics Co., Ltd.

No. 666 TongShun Avenue

Pudong New Area

N/A

Shanghai, China

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.17

 

Post-Closing Actions

 

1.



Landlord Waiver with respect to the Specified Leased Property located at 810
Flightline Boulevard, DeLand, Florida, fully executed by the landlord and Flomet
LLC, not later than 60 days after the Closing Date.

 

2.



A Leasehold Mortgage with respect to Flomet LLC’s leasehold interest located in
Florida, together with all other documents required by the Credit Agreement or
that the Administrative Agent may request, and including, without limitation,
the following (all not later than 60 days after the Closing Date):

 

(a)Assignment of Leases and Rents;

(b)UCC-1 Financing Statement;

(c)Title Insurance Policy;

(d)Title Exception Documents;

(e)Updated Title Commitment;

(f)Flood Zone Certificate; and

(g)Updated ALTA Survey.

 

3.



Within five (5) Business Days (or such later date as may be permitted by the
Administrative Agent in its sole discretion) after the Closing Date, the Loan
Parties shall deliver to the Administrative Agent endorsements to all policies
of property and liability insurance of the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to Section 6.07
hereof.

 

 

 

 

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01(b)

EXISTING LIENS

None





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.02

EXISTING INVESTMENTS 

None





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.03(b)

EXISTING INDEBTEDNESS

 

Institution

Debt Outstanding

Erste Bank Hungary Zrt.

€3,000,000

McLarty Capital Partners SBIC, L.P.

$20,000,000

Capital One Equipment Finance Corporation

$2,257,853

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.03(c)

INTERCOMPANY INDEBTEDNESS

 

 

 

 

Lender

Borrower

Debt Outstanding

AFT-Hungary Kft

ARC Group Worldwide, Inc.

$2,041,549

AFT-Hungary Kft

ARC Group Worldwide, Inc.

€2,015,000

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 7.09

EXISTING RESTRICTIONS

Loan Contract between Erste Bank Hungary Zrt. and AFT-Hungary Kft. dated as of
March 23, 2016





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

Parent:

 

ARC Group Worldwide, Inc.
Attention: Jason Young, Chief Executive Officer
Attention: Drew Kelley, Chief Financial Officer

810 Flightline Blvd

Deland, Florida 32724

Telephone: (386) 736-4890

Fax: (386) 736-6063

Email: dkelley@arcgroupworldwide.com

Website: http://www.arcgroupworldwide.com/

 

Borrowers:

 

3D Material Technologies, LLC

C/O ARC Group Worldwide, Inc. [see address above]

 

Advanced Forming Technology, Inc.

C/O ARC Group Worldwide, Inc. [see address above]

 

Arc Wireless, Inc.

C/O ARC Group Worldwide, Inc. [see address above]

 

FloMet LLC

C/O ARC Group Worldwide, Inc. [see address above]

 

General Flange & Forge LLC

C/O ARC Group Worldwide, Inc. [see address above]

 

Tekna Seal LLC

C/O ARC Group Worldwide, Inc. [see address above]

 

Administrative Agent:

 

Citizens Bank, N.A., as Administrative Agent

28 State Street

Boston, Massachusetts 02109

Attention: Dwayne Nelson, CBCS Agency Services Management Officer

Telephone: (617) 994-7625

Fax: (855) 215-1525

Email: dwayne.l.nelson@rbscitizens.com

 

and

 



NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

Citizens Bank, N.A., as Administrative Agent

90 State House Square, Mailstop:  CHT 100

Hartford, Connecticut  06103

Attention: Clifford Mellor, Senior Vice President

Telephone: (860) 947-5392

Email: clifford.mellor@rbscitizens.com 

 





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

Date:  ___________, _____

To:Citizens Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 29, 2016, as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among ARC Group
Worldwide, Inc., a Utah corporation (the “Parent”),  Advanced Forming
Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a Delaware
corporation (“Wireless”), Flomet LLC, a Delaware limited liability company
(“Flomet”), General Flange & Forge LLC, a Delaware limited liability company
(“General Flange”), Tekna Seal LLC, a Florida limited liability company (“Tekna
Seal”), 3D Material Technologies, LLC, a Delaware limited liability company (“3D
Material”), Quadrant Metals Technologies LLC, a Delaware limited liability
company (“Quadrant”), ARC Metal Stamping, LLC, a Delaware limited liability
company (“Stamping”), Advance Tooling Concepts, LLC, a Colorado limited
liability company (“Tooling”), ARC Wireless, LLC, a Delaware limited liability
company (“Wireless LLC”) and Thixoforming LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and Wireless LLC each a
“Borrower” and, collectively the “Borrowers”), the Lenders from time to time
party thereto, Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.), as
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender and
the other agent party thereto.

The Parent hereby requests:

☐  A Borrowing of Revolving Loans

☐  A conversion or continuation of Revolving Loans

☐  A Borrowing of Term Loans2

☐  A conversion of a Term Loan

1.        On
                                                                      (a
Business Day).

2.        In the amount of                                                 .

3.        Comprised of                                                      .

[Type of Loan requested]

4.        On behalf of
                                                        [insert name of
Borrower].3

5.        For Eurodollar Rate Loans that are Term Loans:  with an Interest
Period of one month(s).

6.        For Eurodollar Rate Loans that are Revolving Loans: with an Interest
Period of [one][two][three][six] months.

The Borrowing, if any, requested herein complies with the first sentence of
Section 2.01(a) or 2.01(b) of the Agreement, as applicable, and all conditions
set forth in Section 4.02 and, if applicable, Section 4.01, are satisfied.

 

2Only with respect to the Initial Loan Notice.

3To be inserted if the Borrowing is a Borrowing of Revolving Loans.  For the
Term Loan 3D Materials should be listed as Borrower.





NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

ARC GROUP WORLDWIDE, INC.

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 



NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

FORM OF SWINGLINE LOAN NOTICE

Date:  ___________, _____

To:Citizens Bank, N.A., as Swingline Lender and Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 29, 2016, as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among ARC Group
Worldwide, Inc., a Utah corporation (the “Parent”),  Advanced Forming
Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a Delaware
corporation (“Wireless”), Flomet LLC, a Delaware limited liability company
(“Flomet”), General Flange & Forge LLC, a Delaware limited liability company
(“General Flange”), Tekna Seal LLC, a Florida limited liability company (“Tekna
Seal”), 3D Material Technologies, LLC, a Delaware limited liability company (“3D
Material”), Quadrant Metals Technologies LLC, a Delaware limited liability
company (“Quadrant”), ARC Metal Stamping, LLC, a Delaware limited liability
company (“Stamping”), Advance Tooling Concepts, LLC, a Colorado limited
liability company (“Tooling”), ARC Wireless, LLC, a Delaware limited liability
company (“Wireless LLC”) and Thixoforming LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and Wireless LLC each a
“Borrower” and, collectively the “Borrowers”), the Lenders from time to time
party thereto, Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.), as
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender and
the other agent party thereto.

The undersigned hereby requests a Swingline Loan:

1.On                                                                  (a
Business Day).

2.In the amount of $                                        

3.On behalf of                                                    [insert name
of Borrower].

The Swingline Borrowing requested herein complies with the requirements of the
first sentence of Section 2.12(a) of the Agreement.

 

 

 

 

 

ARC GROUP WORLDWIDE, INC.

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 



NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

 

FORM OF AMENDED AND RESTATED TERM NOTE



FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
Citizens Bank, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Term Loan made by the Lender to the Borrower under that certain Second
Amended and Restated Credit Agreement, dated as of September 29, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among ARC Group Worldwide, Inc., the other credit parties
party thereto (the “Credit Parties”), the Lenders from time to time party
thereto, Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.), as
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender and
the other agent party thereto.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in Same Day
Funds at the Administrative Agent’s Office.  If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Amended and Restated Term Note (the “Term Note”) is one of the Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein.  This Term Note is also entitled to the benefits of the Loan
Documents.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  The Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount, currency and maturity of its
Term Loan and payments with respect thereto.

 

This Term Note renews, amends, restates, and supersedes those certain Term
Notes, each dated as of April 7, 2014 (the “Prior Notes”), made by certain of
the Credit Parties in favor of each of Citizens Bank, N.A. (formerly known as
RBS Citizens, N.A.), Capital One, National Association and TD Bank, N.A., and no
novation of the indebtedness evidenced thereby is intended nor shall any such
novation be deemed to have occurred on account of the execution and delivery of
this Term Note or otherwise.  Upon execution and delivery of this Term Note, the
Prior Notes shall be deemed superseded, replaced and no longer in effect.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.





B - 1
Form of Note

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

 

 

ADVANCED FORMING TECHNOLOGY, INC.

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ARC WIRELESS, INC.

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

FLOMET LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

GENERAL FLANGE & FORGE LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

TEKNA SEAL LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

3D MATERIAL TECHNOLOGIES, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 



B - 2
Form of Note

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

QUADRANT METALS TECHNOLOGIES LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ARC METAL STAMPING, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ADVANCE TOOLING CONCEPTS, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

THIXOFORMING LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ARC WIRELESS, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 



B - 3
Form of Note

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

    

Type of Loan Made

    

Amount of Loan Made

    

End of Interest Period

    

Amount of Principal or Interest Paid This Date

    

Outstanding Principal Balance This Date

    

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



B - 1
Form of Note

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

 

FORM OF AMENDED AND RESTATED Revolving credit NOTE

                                      

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively,
the “Borrowers”) jointly and severally promises to pay to _____________________
or registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Revolving Loan
from time to time made by the Lender to the Borrower under that certain Second
Amended and Restated Credit Agreement, dated as of September 29, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among ARC Group Worldwide, Inc., the Borrowers, the Lenders
from time to time party thereto, Citizens Bank, N.A. (formerly known as RBS
Citizens, N.A.), as Administrative Agent, Collateral Agent, Issuing Bank and
Swingline Lender and the other agent party thereto.

 

Each of the Borrowers jointly and severally promises to pay interest on the
unpaid principal amount of each Revolving Loan from the date of such Revolving
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement.  Except as otherwise provided in
Section 2.05(b) of the Agreement with respect to Swingline Loans, all payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars and in Same Day Funds at the Administrative
Agent’s Office.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.This Revolving Credit
Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Revolving Credit Note is also entitled to the
benefits of the Loan Documents.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Revolving Credit Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement.  Revolving
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount, currency and maturity of its Revolving Loans and payments with
respect thereto.

 

This Revolving Credit Note renews, amends, restates, and supersedes those
certain Revolving Credit Notes, each dated as of April 7, 2014 (the “Prior
Notes”), made by certain of the Borrowers in favor of each of Citizens Bank,
N.A. (formerly known as RBS Citizens, N.A.), Capital One, National Association
and TD Bank, N.A., and no novation of the indebtedness evidenced thereby is
intended nor shall any such novation be deemed to have occurred on account of
the execution and delivery of this Revolving Credit Note or otherwise.  Upon
execution and delivery of this Revolving Credit Note, the Prior Notes shall be
deemed superseded, replaced and no longer in effect.

 

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.





B - 2
Form of Note

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

 

 

 

ADVANCED FORMING TECHNOLOGY, INC.

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ARC WIRELESS, INC.

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

FLOMET LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

GENERAL FLANGE & FORGE LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

TEKNA SEAL LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

3D MATERIAL TECHNOLOGIES, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 



B - 3
Form of Note

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

 

 

QUADRANT METALS TECHNOLOGIES LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

ARC METAL STAMPING, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

ADVANCE TOOLING CONCEPTS, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

THIXOFORMING LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

ARC WIRELESS, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 





B - 4
Form of Note

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

    

Type of Loan Made

    

Amount of Loan Made

    

Borrower

    

End of Interest Period

    

Amount of Principal or Interest Paid This Date

    

Outstanding Principal Balance This Date

    

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



B - 5
Form of Note

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,    

To:Citizens Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 29, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among ARC Group
Worldwide, Inc., a Utah corporation (the “Parent”),  Advanced Forming
Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a Delaware
corporation (“Wireless”), Flomet LLC, a Delaware limited liability company
(“Flomet”), General Flange & Forge LLC, a Delaware limited liability company
(“General Flange”), Tekna Seal LLC, a Florida limited liability company (“Tekna
Seal”), 3D Material Technologies, LLC, a Delaware limited liability company (“3D
Material”), Quadrant Metals Technologies LLC, a Delaware limited liability
company (“Quadrant”), ARC Metal Stamping, LLC, a Delaware limited liability
company (“Stamping”), Advance Tooling Concepts, LLC, a Colorado limited
liability company (“Tooling”), ARC Wireless, LLC, a Delaware limited liability
company (“Wireless LLC”) and Thixoforming LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and Wireless LLC each a
“Borrower” and, collectively the “Borrowers”), the Lenders from time to time
party thereto, Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.), as
Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender and
the other agents party thereto.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                             of the Parent, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Parent and its Subsidiaries, and
that:

 

[Use following paragraphs 1 and 2 for fiscal year-end financial statements]

 

1.The Parent has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter ended as of the above
date.  Such financial statements fairly present, in all material respects, the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 



C - 1
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition of the Parent and its Subsidiaries
during the accounting period covered by such financial statements and
projections.

 

3.A review of the activities of the Parent and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and its Subsidiaries
performed and observed all their Obligations under the Loan Documents, and

 

[select one:]

[to the best knowledge of the undersigned, during such fiscal period no Default
or Event of Default has occurred and is continuing.]

 

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:]

4.The financial covenant analyses and information set forth on Schedules 1 and 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of             ,           .

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



C - 2
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.Section 7.14 – Fixed Charge Coverage Ratio.

 

A.Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):4

1.Consolidated Net Income for Subject Period:  $                

2.Income taxes paid or accrued for Subject Period:  $                

3.Interest Expense for Subject Period:  $                

4.Depreciation and amortization charges for Subject Period:  $                

5.Reasonable transaction expenses and other costs, fees and charges relating to
the Transactions and Permitted Acquisitions, permitted Investments, permitted
issuances of Equity Interests, permitted Asset Sales and Dispositions (other
than any Non-Core Business Disposition), and permitted issuances of
Indebtedness, in each case by the Parent and its Subsidiaries,  provided that
the aggregate amount added back to the Consolidated Net Income in reliance on
this section (other than with respect to the Transactions) shall not exceed
$500,000 in any period of four consecutive fiscal quarters:  $                

6.Reasonable transaction expenses and other costs, fees and charges for Subject
Period, in each case, accruing on or after the Closing Date and relating to
acquisitions that are not consummated in an aggregate amount not to exceed
$500,000 in any period of four consecutive fiscal
quarters:  $                    

7.Non-cash adjustments to the valuation of earn-out payments or other
consideration relating to permitted Investments for Subject
Period:  $                

--------------------------------------------------------------------------------



C - 3
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

4For the purposes of calculating Consolidated EBITDA for any period in
connection with any determination of the Fixed Charge Coverage Ratio, (i) if at
any time during such period the Parent or any Subsidiary shall have made any
Specified Disposition, the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Specified Disposition for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and (ii) if during such period a Borrower
or any Subsidiary shall have made a Specified Acquisition, Consolidated EBITDA
for the portion of such period prior to the date of such Specified Acquisition
shall be calculated after giving effect thereto on a Pro Forma Basis as if such
Specified Acquisition occurred on the first day of such period.  As used in this
definition, “Specified Acquisition” means any acquisition of property or series
of related acquisitions of property that constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person; and “Specified Disposition”
means any Disposition of property or series of related Dispositions of property
that constitutes a division or operating unit of a business or a line of
business or a Disposition of all or substantially all of the stock or assets of
a Person, in each case for aggregate Acquisition Consideration of $1,000,000 or
more.

 

8.Non-recurring or extraordinary charges or expenses incurred for Subject
Period, including costs, expenses, charges and the unfinanced portion of Capital
Expenditures incurred in connection with the consolidation or closure of AMS’s
facility located at 447 E. Walnut St., Wauseon Ohio 43567, provided that the
aggregate amounts added back to Consolidated Net Income in reliance on this
section shall not to exceed $500,000 over the term of the
Agreement:  $                

9.Reasonable transaction expenses and other costs, fees and charges relating to
Non-Core Business Dispositions in an aggregate amount not to exceed $350,000 in
any period of four consecutive fiscal quarters:  $                

10.Restructuring expenses accrued from and after September 27, 2015 but before
March 27, 2016 with respect to restructuring of the operations of the Parent and
its Subsidiaries in Hungary in an aggregate amount not to exceed $600,000 over
the term of this agreement:  $                

11.Non-cash items increasing Consolidated Net Income for Subject Period
(excluding any such item that is non-cash during Subject Period but the subject
of a cash payment in a prior or future period):  $                

12.All non-recurring or extraordinary income or gains for Subject Period
(including, without limitation, as a result of the acquisition of Indebtedness
at a discount):  $                

13.Consolidated EBITDA (Lines I.A.1 + (without duplication and to the extent
Consolidated Net Income has been reduced thereby) 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9
+ 10) – 11 – 12):   $                

B.Unfinanced portion of Capital Expenditures for Subject Period:5
    $                        $                      

C.Expense for taxes paid in cash:  $                    

D.Restricted Payments paid in cash:  $                



C - 4
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

E.Fixed Charges:

1.Interest Expense, excluding (i) interest paid in kind, (ii) expense
reimbursements paid in connection with the Agreement or the Subordinated Loan
Documents and (iii) upfront fees paid in connection with Swap
Contracts:  $                 

--------------------------------------------------------------------------------

5Line I.B to exclude Tooling Capex, as defined in the Credit Agreement.

2.Scheduled principal payments on Indebtedness (excluding any mandatory
prepayments, whether under the Agreement, the Subordinated Loan Documents, or
otherwise):  $                   

3.Capital Lease Obligation payments:    $                      

4.Fixed Charges (Lines I.D.1 + 2 + 3 + 4):6   $              

E.Fixed Charge Coverage Ratio ((Line I.A.13 – Line I.B – Line I.C)  Line
I.D.4):                       to 1

Minimum required:                                              [1.10] 7 to 1

 

 

6 In calculating Fixed Charges for any period of four consecutive fiscal
quarters ending on or before March 27, 2017, Fixed Charges shall be the sum of
(i) Fixed Charges for such period  excluding, to the extent otherwise included
therein, Interest Expense in respect of, and scheduled principal payments on,
Indebtedness permitted pursuant to Section 7.03(f) of the Credit Agreement (such
Fixed Charges as adjusted, the “Adjusted Fixed Charges”), provided that in
calculating Adjusted Fixed Charges for the period of four consecutive fiscal
quarters ending on (a) September 25, 2016, Adjusted Fixed Charges  shall be
deemed to be Adjusted Fixed Charges for the fiscal quarter then ended times
four, (b) December 25, 2016, Adjusted Fixed Charges shall be deemed to be

C - 5
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

Adjusted Fixed Charges for the two fiscal quarters then ended times two, and (c)
March 27, 2017, Adjusted Fixed Charges shall be deemed to be Adjusted Fixed
Charges for the three fiscal quarters then ended times 4/3, plus (ii) for the
period of four consecutive fiscal quarters ending on (a) September 25, 2016,
[$________], (b) December 25, 2016, [$________], and (c) March 27, 2017,
[$________]for such period.

7 Fixed Charge Coverage Ratio shall not exceed the greater of (i) 1.10 to 1.00
and (ii) the maximum fixed charge coverage ratio or equivalent ratio permitted
under the Subordinated Loan Documents as of such day.

 





C - 6
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 


EBITDA

 

 

 

 

 

 

 

Consolidated
EBITDA


Quarter
Ended
__________


Quarter
Ended
__________


Quarter
Ended
__________


Quarter
Ended
__________

Twelve Months
Ended
__________

Consolidated
Net Income

 

 

 

 

 

+income taxes paid or accrued

 

 

 

 

 

+Interest Expense

 

 

 

 

 

+depreciation and amortization charges

 

 

 

 

 

C - 7
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

+reasonable transaction expenses and other costs, fees and charges relating to
the Transactions and Permitted Acquisitions, permitted Investments, permitted
issuances of Equity Interests, permitted Asset Sales and Dispositions, and
permitted issuances of Indebtedness, in each case by the Parent and its
Subsidiaries for Subject Period, with the aggregate amount added back to
Consolidated Net Income in reliance on this section not to exceed $500,000 in
any period of four consecutive fiscal quarters

 

 

 

 

 

C - 8
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

+ reasonable transaction expenses and other costs, fees and charges for Subject
Period, in each case, accruing on or after the Closing Date and relating to
acquisitions that are not consummated, in an aggregate amount not to exceed
$500,000 in any period of four consecutive fiscal quarters

 

 

 

 

 

+ non-cash adjustments to the valuation of earn-out payments or other
consideration relating to permitted Investments

 

 

 

 

 

+ non-recurring or extraordinary charges or expenses incurred, in an aggregate
amount not to exceed $500,000 over the term of the Agreement

 

 

 

 

 

C - 9
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

+ reasonable transaction expenses and other costs, fees and charges relating to
Non-Core Business Disposition in an aggregate amount not to exceed $350,000 in
any period of four consecutive fiscal quarters

 

 

 

 

 

+ restructuring expenses accrued from and after September 27, 2015 but before
March 27, 2016 with respect to the restructuring of operations of the Parent and
its Subsidiaries in Hungary in an aggregate amount not to exceed $600,000 over
the term of this Agreement

 

 

 

 

 

C - 10
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

- non-cash items increasing Consolidated Net Income (excluding any such item
that is non-cash during Subject Period but the subject of a cash payment in a
prior or future period)

 

 

 

 

 

- non-recurring or extraordinary income or gains (including, without limitation,
as a result of the acquisition of Indebtedness at a discount)

 

 

 

 

 

=Consolidated EBITDA

 

 

 

 

 

 

 

 

 



C - 11
Form of Compliance Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] 1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] 2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] 3 hereunder are several and not joint.] 4
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.Assignor[s]:______________________________

 

--------------------------------------------------------------------------------

1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language

2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3Select as appropriate.

4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5Include all applicable subfacilities.



D - 1
Form of Assignment and Assumption

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

2.Assignee[s]:______________________________

 

                                   ______________________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.Borrowers:Advanced Forming Technology, Inc., a Colorado corporation, Arc
Wireless, Inc., a Delaware corporation, Flomet LLC, a Delaware limited liability
company, General Flange & Forge LLC, a Delaware limited liability company, Tekna
Seal LLC, a Florida limited liability company, 3D Material Technologies, LLC, a
Delaware limited liability company, Quadrant Metals Technologies LLC, a Delaware
limited liability company, ARC Metal Stamping, LLC, a Delaware limited liability
company, Advance Tooling Concepts, LLC, a Colorado limited liability company,
ARC Wireless, LLC, a Delaware limited liability company, and Thixoforming LLC, a
Colorado limited liability company

 

4.Administrative Agent: Citizens Bank, N.A. (formerly known as RBS Citizens,
N.A.), as the administrative agent under the Credit Agreement

 

5.Credit Agreement:Second Amended and Restated Credit Agreement, dated as of
September [   ], 2016, among the Borrowers, ARC Group Worldwide, Inc., as the
Parent, the Lenders from time to time party thereto, and Citizens Bank, N.A.
(formerly known as RBS Citizens, N.A.), as Administrative Agent, Collateral
Agent, Issuing Bank, and Swingline Lender

 

6.Assigned Interest[s]:

 

[7.Trade Date:__________________]6

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------



D - 2
Form of Assignment and Assumption

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

6To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

[Consented to and]7Accepted:

 

CITIZENS BANK, N.A., as

 Administrative Agent and Issuing Bank

 

By: _________________________________

     Title:

 

[Consented to:]8

 

[]

 

By: _________________________________

     Title:

 

 

7To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8To be added only if the consent of the Parent, Borrower(s) and/or other parties
(e.g. Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.





D - 3
Form of Assignment and Assumption

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

ARC GROUP WORLDWIDE, INC.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2.Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan

D - 4
Form of Assignment and Assumption

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 



D - 5
Form of Assignment and Assumption

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[See attached.]

 

 



E - 1
Form of Guarantee and Collateral Agreement

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-1

 

Form of U.S. Tax Compliance Certificate 

 (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of September 29, 2016 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among ARC
Group Worldwide, Inc., a Utah corporation (the “Parent”),  Advanced Forming
Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a Delaware
corporation (“Wireless”), Flomet LLC, a Delaware limited liability company
(“Flomet”), General Flange & Forge LLC, a Delaware limited liability company
(“General Flange”), Tekna Seal LLC, a Florida limited liability company (“Tekna
Seal”), 3D Material Technologies, LLC, a Delaware limited liability company (“3D
Material”), Quadrant Metals Technologies LLC, a Delaware limited liability
company (“Quadrant”), ARC Metal Stamping, LLC, a Delaware limited liability
company (“Stamping”), Advance Tooling Concepts, LLC, a Colorado limited
liability company (“Tooling”), ARC Wireless, LLC, a Delaware limited liability
company (“Wireless LLC”) and Thixoforming LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and Wireless LLC each a
“Borrower” and, collectively the “Borrowers”), the Lenders, Citizens Bank, N.A.
(formerly known as RBS Citizens, N.A.), as Administrative Agent for the Lenders
and as collateral agent for the Secured Parties and the other parties thereto. 
   

Pursuant to the provisions of Section 3.01(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) it is not a ten percent shareholder of the Parent or any Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a
controlled foreign corporation related to the Parent or any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Parent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E,
as applicable.  By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Parent and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Parent and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





F -1 - 1
Form of Non-Bank Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 



F -1- 2
Form of Non-Bank Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT F -2

Form of U.S. Tax compliance Certificate 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of September 29, 2016 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among ARC
Group Worldwide, Inc., a Utah corporation (the “Parent”),  Advanced Forming
Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a Delaware
corporation (“Wireless”), Flomet LLC, a Delaware limited liability company
(“Flomet”), General Flange & Forge LLC, a Delaware limited liability company
(“General Flange”), Tekna Seal LLC, a Florida limited liability company (“Tekna
Seal”), 3D Material Technologies, LLC, a Delaware limited liability company (“3D
Material”), Quadrant Metals Technologies LLC, a Delaware limited liability
company (“Quadrant”), ARC Metal Stamping, LLC, a Delaware limited liability
company (“Stamping”), Advance Tooling Concepts, LLC, a Colorado limited
liability company (“Tooling”), ARC Wireless, LLC, a Delaware limited liability
company (“Wireless LLC”) and Thixoforming LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and Wireless LLC each a
“Borrower” and, collectively the “Borrowers”), the Lenders, Citizens Bank, N.A.
(formerly known as RBS Citizens, N.A.), as Administrative Agent for the Lenders
and as collateral agent for the Secured Parties and the other parties thereto. 
   

Pursuant to the provisions of Section 3.01(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), (iii) it is not a ten percent
shareholder of the Parent or any Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Parent or any Borrower as described in Section 881(c)(3)(C) of
the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





F - 2 - 1
Form of Non-Bank Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date: ________ __, 20[  ]

 



F -2- 2
Form of Non-Bank Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-3

Form of U.S. Tax compliance Certificate 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of September 29, 2016 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among ARC
Group Worldwide, Inc., a Utah corporation (the “Parent”),  Advanced Forming
Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a Delaware
corporation (“Wireless”), Flomet LLC, a Delaware limited liability company
(“Flomet”), General Flange & Forge LLC, a Delaware limited liability company
(“General Flange”), Tekna Seal LLC, a Florida limited liability company (“Tekna
Seal”), 3D Material Technologies, LLC, a Delaware limited liability company (“3D
Material”), Quadrant Metals Technologies LLC, a Delaware limited liability
company (“Quadrant”), ARC Metal Stamping, LLC, a Delaware limited liability
company (“Stamping”), Advance Tooling Concepts, LLC, a Colorado limited
liability company (“Tooling”), ARC Wireless, LLC, a Delaware limited liability
company (“Wireless LLC”) and Thixoforming LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and Wireless LLC each a
“Borrower” and, collectively the “Borrowers”), the Lenders, Citizens Bank, N.A.
(formerly known as RBS Citizens, N.A.), as Administrative Agent for the Lenders
and as collateral agent for the Secured Parties and the other parties thereto. 
   

Pursuant to the provisions of Section 3.01(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Parent or any Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Parent or any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



F - 3- 1
Form of Non-Bank Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date: ________ __, 20[  ]



F - 3- 2
Form of Non-Bank Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT F-4

Form of U.S. Tax compliance Certificate 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of September 29, 2016 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among ARC
Group Worldwide, Inc., a Utah corporation (the “Parent”),  Advanced Forming
Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a Delaware
corporation (“Wireless”), Flomet LLC, a Delaware limited liability company
(“Flomet”), General Flange & Forge LLC, a Delaware limited liability company
(“General Flange”), Tekna Seal LLC, a Florida limited liability company (“Tekna
Seal”), 3D Material Technologies, LLC, a Delaware limited liability company (“3D
Material”), Quadrant Metals Technologies LLC, a Delaware limited liability
company (“Quadrant”), ARC Metal Stamping, LLC, a Delaware limited liability
company (“Stamping”), Advance Tooling Concepts, LLC, a Colorado limited
liability company (“Tooling”), ARC Wireless, LLC, a Delaware limited liability
company (“Wireless LLC”) and Thixoforming LLC, a Colorado limited liability
company (“Thixoforming” and together with AFT, Wireless, Flomet, General Flange,
Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and Wireless LLC each a
“Borrower” and, collectively the “Borrowers”), the Lenders, Citizens Bank, N.A.
(formerly known as RBS Citizens, N.A.), as Administrative Agent for the Lenders
and as collateral agent for the Secured Parties and the other parties thereto. 
   

Pursuant to the provisions of Section 3.01(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iv) none of its direct or indirect partners/members is
a ten percent shareholder of the Parent or any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Parent or
any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Parent with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Parent and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Parent and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.



F - 4- 1
Form of Non-Bank Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date: ________ __, 20[  ]

 

 



F - 4- 2
Form of Non-Bank Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of September 29, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), by
and among ARC Group Worldwide, Inc., a Utah corporation (the
“Parent”),  Advanced Forming Technology, Inc., a Colorado corporation (“AFT”),
Arc Wireless, Inc., a Delaware corporation (“Wireless”), Flomet LLC, a Delaware
limited liability company (“Flomet”), General Flange & Forge LLC, a Delaware
limited liability company (“General Flange”), Tekna Seal LLC, a Florida limited
liability company (“Tekna Seal”), 3D Material Technologies, LLC, a Delaware
limited liability company (“3D Material”), Quadrant Metals Technologies LLC, a
Delaware limited liability company (“Quadrant”), ARC Metal Stamping, LLC, a
Delaware limited liability company (“Stamping”), Advance Tooling Concepts, LLC,
a Colorado limited liability company (“Tooling”), ARC Wireless, LLC, a Delaware
limited liability company (“Wireless LLC”) and Thixoforming LLC, a Colorado
limited liability company (“Thixoforming” and together with AFT, Wireless,
Flomet, General Flange, Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and
Wireless LLC each a “Borrower” and, collectively the “Borrowers”), the Lenders,
Citizens Bank, N.A. (formerly known as RBS Citizens, N.A.), as Administrative
Agent (the “Administrative Agent”) and Collateral Agent (the “Collateral
Agent”), Issuing Bank, and Swingline Lender and the other parties thereto.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

 

Subject to the terms of the Credit Agreement and the other Loan Documents,
payment of the principal of, and interest on, any indebtedness from time to time
outstanding by any Loan Party to any of the undersigned (the “Intercompany
Indebtedness”) is expressly subordinated and subject in right of payment to the
prior payment in full, on a first-priority basis, of all Obligations under the
Credit Agreement and the other Loan Documents, and each party hereto agrees that
no payment or distribution pursuant to the provisions of the Intercompany
Indebtedness shall entitle it to exercise any rights of subrogation in respect
thereof until the Obligations shall have been indefeasibly paid in full and in
cash and all Commitments shall have terminated.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

From time to time after the date hereof, additional Subsidiaries of the Parent
and/or any Borrower may become parties hereto by executing a counterpart
signature page to this Agreement (each additional Subsidiary, an “Additional
Party”).  Upon delivery of such counterpart signature page to the Administrative
Agent, each Additional Party shall be as fully a party hereto as if such
Additional Party were an original signatory hereof.  Each Person party hereto
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Person party hereto. 



G - 1
Form of Intercompany Subordination Agreement

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

[Remainder of this page blank; signature pages follow.]





G - 2
Form of Intercompany Subordination Agreement

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first above written.

 

 

 

 

CITIZENS BANK, N.A.,

as Administrative Agent and Collateral Agent

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ARC GROUP WORLDWIDE, INC.

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ADVANCED FORMING TECHNOLOGY, INC.

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ARC WIRELESS, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

FLOMET LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

GENERAL FLANGE & FORGE LLC

 

By: 

 

 

Name: 

 

 

Title: 

 



G - 3
Form of Intercompany Subordination Agreement

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

TEKNA SEAL LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

3D MATERIAL TECHNOLOGIES, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

QUADRANT METALS TECHNOLOGIES LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ARC WIRELESS, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

ADVANCE TOOLING CONCEPTS, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

THIXOFORMING LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 



G - 4
Form of Intercompany Subordination Agreement

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARC METAL STAMPING, LLC

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

 



G - 5
Form of Intercompany Subordination Agreement

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate is furnished pursuant to 4.01(a)(vi) of the Second
Amended and Restated Credit Agreement dated as of September 29, 2016 (the
“Credit Agreement”), among ARC Group Worldwide, Inc., a Utah corporation (the
“Parent”),  Advanced Forming Technology, Inc., a Colorado corporation (“AFT”),
Arc Wireless, Inc., a Delaware corporation (“Wireless”), Flomet LLC, a Delaware
limited liability company (“Flomet”), General Flange & Forge LLC, a Delaware
limited liability company (“General Flange”), Tekna Seal LLC, a Florida limited
liability company (“Tekna Seal”), 3D Material Technologies, LLC, a Delaware
limited liability company (“3D Material”), Quadrant Metals Technologies LLC, a
Delaware limited liability company (“Quadrant”), ARC Metal Stamping, LLC, a
Delaware limited liability company (“Stamping”), Advance Tooling Concepts, LLC,
a Colorado limited liability company (“Tooling”), ARC Wireless, LLC, a Delaware
limited liability company (“Wireless LLC”) and Thixoforming LLC, a Colorado
limited liability company (“Thixoforming” and together with AFT, Wireless,
Flomet, General Flange, Tekna Seal, 3D Material, Quadrant, Stamping, Tooling and
Wireless LLC each a “Borrower” and, collectively the “Borrowers”), each Lender
from time to time party thereto, Citizens Bank, N.A. (formerly known as RBS
Citizens, N.A.), as Administrative Agent, Collateral Agent, Swingline Lender and
Issuing Bank and the other agents party thereto.  Each capitalized term used but
not defined herein shall have the meaning ascribed thereto in the Credit
Agreement.

The undersigned, [Drew Kelley], Chief Financial Officer of the Parent, hereby
certifies that he is duly authorized to execute this certificate on behalf of
the Parent and its Subsidiaries and hereby further certifies, in his/her officer
capacity and not in his/her individual capacity, that:

1. As of the date hereof both before and after giving effect to the transactions
contemplated under the Credit Agreement and pursuant to the Subordinated Note
Documents:

 

(a) the fair salable value of the assets of the Parent and its Subsidiaries on a
consolidated basis, on a going concern basis, is greater than the total amount
of liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Parent and its Subsidiaries on a consolidated basis;

 

(b) the fair salable value of the assets of the Parent and its Subsidiaries on a
consolidated basis, on a going concern basis, is not less than the amount that
will be required to pay the probable liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of the Parent and its
Subsidiaries on a consolidated basis as they become absolute and matured;

 

(c) the Parent and its Subsidiaries are not engaged in a business or a
transaction, and are not about to be engaged in a business or a transaction, for
which their properties on a consolidated basis would constitute an unreasonably
small capital; and

 

(d) the Parent and its Subsidiaries do not intend to, and do not believe that
they will, incur debts or liabilities on a consolidated basis (including
contingent, subordinated, unmatured and unliquidated liabilities) beyond their
ability on a consolidated basis to pay such debts and liabilities as such debts
and liabilities mature in the ordinary course of business.

 



H - 1

Form of Solvency Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

For purposes of the foregoing, the amount of contingent liabilities are to be
computed as the amount that, in light of all the facts and circumstances
existing at that point in time, can reasonably be expected to become an actual
or matured liability.

2. The undersigned has reviewed any and all solvency opinions delivered by any
third-parties to the Loan Parties (or any of them) in connection with the
transactions contemplated under the Credit Agreement and pursuant to the
Subordinated Note Documents.

 

3. As used herein, (a) the term “fair salable value” means the amount at which
the applicable assets would change hands between a willing buyer and a willing
seller within a reasonable time, each having reasonable knowledge of the
relevant facts, neither being under any compulsion to act and (b) the amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
be reasonably be expected to become an actual or matured liability.

 

The undersigned Parent acknowledges that (a) the Administrative Agent and the
Lenders are entitled to rely and have, in fact, relied upon the information
contained herein and (b) any successor or assign of the Administrative Agent and
any Lender is entitled to rely upon the information contained herein.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 



H - 2
Form of Solvency Certificate

NAI-1502054359v5 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of September, 2016.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Signature Page to Credit Agreement]

NAI-1501982350v11 

--------------------------------------------------------------------------------